Exhibit 10.3

EXECUTION VERSION

 

 

 

ABL CREDIT AGREEMENT*

Dated as of August 23, 2019

among

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

as the Parent Borrower,

CLEAR CHANNEL OUTDOOR, LLC,

1567 MEDIA LLC,

CLEAR CHANNEL ADSHEL, INC.

CLEAR CHANNEL OUTDOOR HOLDINGS COMPANY CANADA,

CLEAR CHANNEL SPECTACOLOR, LLC,

IN-TER SPACE SERVICES, INC.

and

OUTDOOR MANAGEMENT SERVICES, INC.,

as the Borrowers

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent,

Swingline Lender, and an L/C Issuer,

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO,

DEUTSCHE BANK SECURITIES INC., CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC, GOLDMAN SACHS BANK USA AND MORGAN STANLEY

SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners

and

DEUTSCHE BANK SECURITIES INC., CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC, GOLDMAN SACHS BANK USA AND MORGAN STANLEY

SENIOR FUNDING, INC.,

as Co-Documentation Agents

 

 

 

 

*

Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      57  

SECTION 1.03

  Accounting Terms      57  

SECTION 1.04

  Rounding      58  

SECTION 1.05

  References to Agreements, Laws, Etc.      58  

SECTION 1.06

  Times of Day      58  

SECTION 1.07

  Timing of Payment or Performance      58  

SECTION 1.08

  Exchange Rates; Currency Equivalents Generally      58  

SECTION 1.09

  Letter of Credit Amounts      60  

SECTION 1.10

  Limited Condition Transactions      60  

SECTION 1.11

  Leverage Ratios      61  

SECTION 1.12

  Cashless Rolls      61  

SECTION 1.13

  Certain Calculations and Tests      61  

SECTION 1.14

  Additional Alternative Currencies      61  

SECTION 1.15

  Change of Currency      62  

SECTION 1.16

  Successor Companies      62  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

SECTION 2.01

  The Loans      62  

SECTION 2.02

  Borrowings, Conversions and Continuation of Loans      63  

SECTION 2.03

  Letters of Credit      65  

SECTION 2.04

  Swingline Loans      71  

SECTION 2.05

  Prepayments      74  

SECTION 2.06

  Termination or Reduction of Commitments      75  

SECTION 2.07

  Repayment of Loans      76  

SECTION 2.08

  Interest      76  

SECTION 2.09

  Fees      77  

SECTION 2.10

  Computation of Interest and Fees      77  

SECTION 2.11

  Evidence of Indebtedness      77  

SECTION 2.12

  Payments Generally      78  

SECTION 2.13

  Sharing of Payments      79  

SECTION 2.14

  Incremental Credit Extensions      80  

SECTION 2.15

  Extensions of Revolving Credit Commitments      82  

SECTION 2.16

  Defaulting Lenders      83  

SECTION 2.17

  Reserves; Changes to Eligibility Criteria      84  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

SECTION 3.01

  Taxes      85  

SECTION 3.02

  Inability to Determine Rates      88  

SECTION 3.03

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      90  

SECTION 3.04

  Funding Losses      91  

SECTION 3.05

 

Matters Applicable to All Requests for Compensation

     91  

 

-i-



--------------------------------------------------------------------------------

SECTION 3.06

  Replacement of Lenders under Certain Circumstances      92  

SECTION 3.07

  Illegality      93  

SECTION 3.08

  Survival      93  

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

SECTION 4.01

  Conditions to Initial Credit Extension      93  

SECTION 4.02

  Conditions to All Credit Extensions      95  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      96  

SECTION 5.02

  Authorization; No Contravention      96  

SECTION 5.03

  Governmental Authorization; Other Consents      96  

SECTION 5.04

  Binding Effect      96  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      96  

SECTION 5.06

  Litigation      97  

SECTION 5.07

  Ownership of Property; Liens      97  

SECTION 5.08

  Environmental Compliance      97  

SECTION 5.09

  Taxes      98  

SECTION 5.10

  Compliance with ERISA      98  

SECTION 5.11

  Subsidiaries; Equity Interests      98  

SECTION 5.12

  Margin Regulations; Investment Company Act      98  

SECTION 5.13

  Disclosure      98  

SECTION 5.14

  Intellectual Property; Licenses, Etc.      99  

SECTION 5.15

  Solvency      99  

SECTION 5.16

  Collateral Documents      99  

SECTION 5.17

  Use of Proceeds      99  

SECTION 5.18

  Patriot Act      99  

SECTION 5.19

  Sanctioned Persons      99  

SECTION 5.20

  FCPA      100  

SECTION 5.21

  Borrowing Base Certificate      100  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

SECTION 6.01

  Financial Statements      100  

SECTION 6.02

  Certificates; Other Information      101  

SECTION 6.03

  Notices      102  

SECTION 6.04

  Maintenance of Existence      102  

SECTION 6.05

  Maintenance of Properties      103  

SECTION 6.06

  Maintenance of Insurance      103  

SECTION 6.07

  Compliance with Laws      103  

SECTION 6.08

  Books and Records      103  

SECTION 6.09

  Inspection Rights      103  

SECTION 6.10

  Covenant to Guarantee Obligations and Give Security      104  

SECTION 6.11

  Use of Proceeds      106  

SECTION 6.12

  Further Assurances and Post-Closing Covenants      106  

SECTION 6.13

  Designation of Subsidiaries      106  

SECTION 6.14

  Payment of Taxes      107  

SECTION 6.15

  [Reserved]      107  

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.16

 

Nature of Business

     107  

SECTION 6.17

 

Fiscal Year

     107  

SECTION 6.18

 

Borrowing Base Certificates

     107  

SECTION 6.19

 

Cash Management Systems

     108  

SECTION 6.20

 

Maintenance of REIT Status

     108  

ARTICLE VII

  

NEGATIVE COVENANTS

  

SECTION 7.01

  Liens      109  

SECTION 7.02

 

Investments

     113  

SECTION 7.03

 

Indebtedness

     116  

SECTION 7.04

 

Fundamental Changes

     120  

SECTION 7.05

 

Dispositions

     121  

SECTION 7.06

 

Restricted Payments

     123  

SECTION 7.07

 

Transactions with Affiliates

     126  

SECTION 7.08

 

Prepayments, Etc., of Indebtedness

     128  

SECTION 7.09

 

Fixed Charge Coverage Ratio

     129  

SECTION 7.10

 

Amendments or Waivers of Organizational Documents

     129  

SECTION 7.11

 

Restrictions on Subsidiaries’ Distributions

     129  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

SECTION 8.01

  Events of Default      130  

SECTION 8.02

 

Remedies Upon Event of Default

     133  

SECTION 8.03

 

Exclusion of Immaterial Subsidiaries

     133  

SECTION 8.04

 

Application of Funds

     134  

SECTION 8.05

 

Right to Cure

     135  

SECTION 8.06

 

Change of Control

     136  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

SECTION 9.01

  Appointment and Authorization of Agents      136  

SECTION 9.02

 

Delegation of Duties

     137  

SECTION 9.03

 

Liability of Agents

     137  

SECTION 9.04

 

Reliance by Agents

     138  

SECTION 9.05

 

Notice of Default

     139  

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents

     139  

SECTION 9.07

 

Indemnification of Agents

     139  

SECTION 9.08

 

Agents in their Individual Capacities

     140  

SECTION 9.09

 

Successor Agents

     140  

SECTION 9.10

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     141  

SECTION 9.11

 

Collateral and Guaranty Matters

     142  

SECTION 9.12

 

Other Agents; Arrangers and Managers

     144  

SECTION 9.13

 

Appointment of Supplemental Administrative Agents

     144  

SECTION 9.14

 

Withholding Tax

     145  

SECTION 9.15

 

Cash Management Obligations; Secured Hedge Agreements

     145  

SECTION 9.16

 

[Reserved]

     146  

SECTION 9.17

 

Certain ERISA Matters

     146  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X

  

MISCELLANEOUS

  

SECTION 10.01

  Amendments, Etc.      147  

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     148  

SECTION 10.03

 

No Waiver; Cumulative Remedies

     150  

SECTION 10.04

 

Attorney Costs and Expenses

     150  

SECTION 10.05

 

Indemnification by the Borrower

     151  

SECTION 10.06

 

Payments Set Aside

     152  

SECTION 10.07

 

Successors and Assigns

     152  

SECTION 10.08

 

Confidentiality

     157  

SECTION 10.09

 

Setoff

     158  

SECTION 10.10

 

Counterparts

     158  

SECTION 10.11

 

Integration

     159  

SECTION 10.12

 

Survival of Representations and Warranties

     159  

SECTION 10.13

 

Severability

     159  

SECTION 10.14

 

GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

     159  

SECTION 10.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

     160  

SECTION 10.16

 

Binding Effect

     160  

SECTION 10.17

 

[Reserved]

     160  

SECTION 10.18

 

Lender Action

     160  

SECTION 10.19

 

USA PATRIOT Act

     160  

SECTION 10.20

 

Acceptable Intercreditor Agreements

     160  

SECTION 10.21

 

Obligations Absolute

     161  

SECTION 10.22

 

No Advisory or Fiduciary Responsibility

     161  

SECTION 10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     161  

SECTION 10.24

 

ABL Intercreditor Agreement

     162  

SECTION 10.25

 

Acknowledgment Regarding Any Supported QFCs

     162  

SECTION 10.26

 

Agency of the Parent Borrower for Each Other Borrower

     163  

SECTION 10.27

 

Joint and Several Liability

     163  

SCHEDULES

 

1.01A

    —       

Guarantors

1.01B

    —       

Excluded Subsidiaries

1.01C

    —       

Unrestricted Subsidiaries

2.01

    —       

Commitments

2.03(a)

    —       

Existing Letters of Credit

5.06

    —       

Litigation

5.07(b)

    —       

Material Real Property

5.08

    —       

Environmental Compliance

5.11

    —       

Subsidiaries and Other Equity Investments

6.12

    —       

Post-Closing Covenants

6.19

    —       

Deposit Accounts

7.01(b)

    —       

Existing Liens

7.02

    —       

Existing Investments

7.03(c)

    —       

Surviving Indebtedness

7.07

    —       

Transactions with Affiliates

10.02

    —       

Administrative Agent’s Office, Principal Office, Certain Addresses for Notices

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A

     —       

Assignment and Assumption

B

     —       

Committed Loan Notice

C

     —       

Compliance Certificate

D

     —       

ABL Intercreditor Agreement

E

     —       

Guaranty

F-1

     —       

Revolving Credit Note

F-2

     —       

Swingline Note

G

     —       

Security Agreement

H

     —       

Borrowing Base Certificate

I

     —       

[Reserved]

J

     —       

[Reserved]

K

     —       

United States Tax Compliance Certificates

L

     —       

Officer’s Certificate

M

     —       

Holdings Covenant

 

-v-



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT

This ABL CREDIT AGREEMENT is entered into as of August 23, 2019, among Clear
Channel Outdoor Holdings, Inc., a Delaware corporation (the “Parent Borrower”),
Clear Channel Outdoor, LLC, a Delaware corporation (“CCO”), 1567 Media LLC, a
Delaware limited liability company (“1567 Media”), Clear Channel Adshel, Inc., a
Delaware corporation (“CCA”), Clear Channel Outdoor Holdings Company Canada, a
Delaware corporation (“CCOHCC”), Clear Channel Spectacolor, LLC, a Delaware
limited liability company (“CCS”), In-Ter-Space Services, Inc., a Pennsylvania
corporation (“Interspace”), Outdoor Management Services, Inc., a Nevada
corporation (“OMS” and together with CCO, 1567 Media, CCA, CCOHCC, CCS, CCWH and
Interspace, the “Initial Subsidiary Borrowers”), Deutsche Bank AG New York
Branch (“DBNY”), as Administrative Agent, Collateral Agent, Swingline Lender and
an L/C Issuer, and each other lender and L/C Issuer from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1.     The Borrowers intend to (i) repay the principal, accrued and unpaid
interest, fees, premium, if any, and other amounts, under that certain Credit
Agreement, dated as of June 1, 2018, among Clear Channel Outdoor, LLC, as parent
borrower, the other borrowers from time to time party thereto, Deutsche Bank AG
New York Branch, as administrative agent (as amended, supplemented or otherwise
modified through the date hereof, the “Existing Credit Facility”), and have all
security interests and guarantees terminated and (ii) redeem all of (x) the
Senior Unsecured Notes and (y) the CCIBV Notes (collectively, the
“Refinancing”).

2.     The Borrowers have, substantially concurrently with the entry into this
Agreement, issued and sold the Senior Secured Notes, yielding up to
$1,250,000,000 in gross cash proceeds and has entered into that certain
Term/Revolver Credit Agreement.

3.     The proceeds of Revolving Credit Loans, Swingline Loans and Letters of
Credit will be used for working capital and other general corporate purposes of
the Borrowers and their Subsidiaries, including Capital Expenditures and the
financing of Permitted Acquisitions.

4.     The applicable Lenders have indicated their willingness to lend, and the
L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“20-Day Specified Excess Availability” means the average daily amount of
Specified Excess Availability during the 20-consecutive period immediately
preceding the proposed transaction for which Specified Excess Availability is
being measured.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement, dated as of
the date hereof and substantially in the form of Exhibit D, among the Collateral
Agent, U.S. Bank National Association, as collateral agent under the Senior
Secured Notes, the Term/Revolver Facility Collateral Agent, and the
representatives for purposes thereof for holders of one or more other classes of
Indebtedness, the Borrowers and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement, and which shall also include any
replacement intercreditor agreement entered into in accordance with the terms
hereof.



--------------------------------------------------------------------------------

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall), which
subordinates the Liens on the ABL Priority Collateral securing the applicable
obligations or Indebtedness to the Liens on the ABL Priority Collateral securing
the Obligations, in form and substance reasonably acceptable to the
Administrative Agent and the Borrowers, which shall be deemed reasonably
acceptable to the Administrative Agent and the Lenders if (a) substantially in
the form of the ABL Intercreditor Agreement or (b) it (or any material changes
to any such agreement specified in clause (a) or previously entered into
pursuant to clause (b)) is posted to the Platform and (i) is accepted by the
Required Lenders and/or (ii) not otherwise objected to by the Required Lenders
within 5 Business Days of being posted.

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Account(s)” means collectively (i) any right to payment of a monetary
obligation arising from the provision of merchandise, goods or services by any
Loan Party or any of its Subsidiaries in the course of their respective
operations and (ii) without duplication, any “account” (as that term is defined
in the UCC), any accounts receivable, any “payment intangibles” (as that term is
defined in the UCC) and all other rights to payment and/or reimbursement of
every kind and description, whether or not earned by performance, of any Loan
Party or any of its Subsidiaries in each case arising in the course of their
respective operations.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.

“Acquired Borrowing Base Collateral” has the meaning set forth in the definition
of “Borrowing Base.”

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition Date” has the meaning set forth in the definition of “Borrowing
Base.”

“Additional Lender” has the meaning specified in Section 2.14(e).

“Additional Loan Party” has the meaning specified in Section 6.10(a).

“Adjustment Date” has the meaning specified in the definition of “Applicable
Rate.”

“Administrative Agent” means, subject to Section 9.13, DBNY, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Parent Borrower and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means the Parent Borrower (or any parent entity thereof) and
its Subsidiaries.

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of the date
hereof, between the Parent Borrower and DBNY, as amended, supplemented or
otherwise modified from time to time.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors, other representatives and attorneys-in-fact
and successors and permitted assigns of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The amount of the Aggregate Revolving
Credit Commitments on the Closing Date is $125,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 1.08(f).

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling and other currencies to the
extent specified on Schedule 2.03(a) or as may be added with the consent of all
Revolving Credit Lenders or the applicable L/C Issuer, as the case may be, in
accordance with Section 1.14.

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date.

“Anti-Corruption Laws” has the meaning specified in Section 5.20.

“Applicable Adjusted Percentage” means, with respect to any Revolving Credit
Lender at any time, its percentage of the Revolving Credit Facility computed as
set forth in the definition of “Applicable Percentage” but with reference only
to the Revolving Credit Commitments of all Non-Defaulting Lenders at such time.
Absent the existence of one or more Defaulting Lenders at any time of
determination, the Applicable Adjusted Percentage of each Revolving Credit
Lender shall equal its Applicable Percentage. The Applicable Adjusted Percentage
of each Revolving Credit Lender shall adjust automatically whenever a Lender
becomes or ceases to be a Defaulting Lender.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Fee Rate” means (i) from the Closing Date until September 30, 2019,
0.25% and (ii) from and after October 1, 2019, the applicable percentage per
annum set forth below determined by reference to the average daily Revolving
Credit Exposure for the immediately preceding fiscal quarter:

 

Pricing Level

   Average daily Revolving Credit
Exposure (as a percentage of

Revolving Credit Commitments)

    Applicable Fee Rate  

I

     ³50 %      0.25 % 

II

     <50 %      0.375 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Average daily Revolving Credit Exposure shall become effective as of the
first calendar day of each fiscal quarter. Average daily Revolving Credit
Exposure shall be calculated by the Administrative Agent based on the
Administrative Agent’s records. If the Borrowing Base Certificate (including any
required financial information in support thereof) of the Borrowers is not
received by the Administrative Agent by the date required pursuant to
Section 6.18, then upon the request of the Administrative Agent, the Applicable
Rate shall be determined as if the average daily Revolving Credit Exposure for
the immediately preceding fiscal quarter is at Level II until such time as such
Borrowing Base Certificate and supporting information are received. For the
fiscal quarter ending September 30, 2019, any day preceding August 23, 2019
shall be ignored for the purpose of calculating the average daily Revolving
Credit Exposure.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender or any
participations in any Swingline Loans purchased by any Revolving Credit Lender,
as the context requires, the percentage equal to a fraction the numerator of
which is the amount of such Revolving Credit Lender’s Revolving Credit
Commitment at such time and the denominator of which is the Revolving Credit
Commitments of all Revolving Credit Lenders) (provided that (i) in the case of
Section 2.16 when a Defaulting Lender shall exist, “Applicable Percentage” with
respect to any Revolving Credit Facility shall be determined by disregarding any
Defaulting Lender’s Revolving Credit Commitment under such Revolving Credit
Facility and (ii) if the Revolving Credit Commitments under any Revolving Credit
Facility have terminated or expired, the Applicable Percentages of the Lenders
under such Revolving Credit Facility shall be determined based upon the
Revolving Credit Commitments most recently in effect) and (b) with respect to
the Loans of any Class, a percentage equal to a fraction the numerator of which
is such Lender’s Outstanding Amount of the Loans of such Class and the
denominator of which is the aggregate Outstanding Amount of all Loans of such
Class.

“Applicable Rate” means in connection with Revolving Credit Loans and Letter of
Credit fees, a percentage per annum equal to (i) from the Closing Date until
September 30, 2019, the applicable percentages set forth below in the “Pricing
Level II” row and (ii) from and after October 1, 2019, the percentages per annum
set forth in the table below, based upon the Average Excess Availability for the
most recent fiscal quarter of the Borrower:

 

Pricing Level

   Average Excess
Availability     Letter of
Credit Fees     Base Rate for
Revolving
Credit Loans     Eurocurrency Rate
for Revolving
Credit Loans  

I

     ³50 %      1.75 %      0.75 %      1.75 % 

II

     <50 %      2.00 %      1.00 %      2.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in
Average Excess Availability shall become effective as of the first calendar day
of each fiscal quarter (the “Adjustment Date”). If a Borrowing Base Certificate
(including any required financial information in support thereof) is not
delivered within the time frame set forth in Section 6.18, the Applicable Rate
set forth in “Pricing Level II”, in the applicable table, shall apply commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the delivery of such Borrowing Base
Certificate.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Revolving Credit Loans made pursuant to any Additional Revolving Credit
Commitments or Extended Revolving Credit Commitments shall be the applicable
percentages per annum set forth in the relevant Incremental Facility Amendment
or Extension Offer.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swingline Loans, (i) the Swingline Lender and (ii) the Revolving
Credit Lenders.

“Approved Currency” means Dollars and any Alternative Currency.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A or any other form (including electronic documentation
generated by Clearpar® or other electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Parent Borrower and its Restricted Subsidiaries for the fiscal years ended
December 31, 2016, December 31, 2017 and December 31, 2018.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Conditions” shall be deemed to be satisfied only if:

(i)     the Revolving Credit Exposure of each Revolving Credit Lender does not
exceed such Revolving Credit Lender’s Revolving Credit Commitment; and

(ii)     Excess Availability shall be greater than $0.

“Availability Period” means the period from the Closing Date to but excluding
the earlier of the Maturity Date for the Revolving Credit Facility and the date
of termination of the Revolving Credit Commitments in accordance with the terms
of this Agreement.

“Availability Reserve” means, without duplication, reserves that are not
otherwise expressly addressed or excluded through eligibility criteria, (i) any
Hedge Product Reserves and (ii) such other reserves, subject to Section 2.17, as
the Administrative Agent, in its Permitted Discretion, determines as being
appropriate.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
without duplication, an amount (which shall not be less than zero) equal to the
sum of:

(a)    [reserved];

 

- 5 -



--------------------------------------------------------------------------------

(b)     [reserved];

(c)     the amount of any capital contributions (including mergers or
consolidations that have a similar effect, with the amount of any non-cash
contributions made in connection therewith being determined based on the fair
market value (as reasonably determined by the Parent Borrower) thereof) or net
cash proceeds from any Permitted Equity Issuance (or issuance of debt securities
that have been converted into or exchanged for Qualified Equity Interests)
(other than any Cure Amount, “Cure Amount” as defined in the Term/Revolver
Credit Agreement as in effect on the date hereof or any other capital
contributions or equity or debt issuances to the extent utilized in connection
with other transactions permitted pursuant to Section 7.02, Section 7.03,
Section 7.06 or Section 7.08) received by or made to the Parent Borrower during
the period from and including the Business Day immediately following the Closing
Date through and including the Available Amount Reference Time; plus

(d)     the aggregate amount of Retained Declined Proceeds (as such term is
defined in the Term/Revolver Credit Agreement as in effect on the date hereof)
and Specified Asset Sale Proceeds (as such term is defined in the Term/Revolver
Credit Agreement as in effect on the date hereof) during the period from the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time; plus

(e)     to the extent not (i) already included in the calculation of
Consolidated Net Income of the Parent Borrower and the Restricted Subsidiaries
or (ii) already reflected as a return of capital or deemed reduction in the
amount of such Investment pursuant to clauses (f), (g), (h) or (i) of this
definition or any other provision of Section 7.02, the aggregate amount of all
cash dividends and other cash distributions received by the Parent Borrower or
any Restricted Subsidiary from any Unrestricted Subsidiary, JV Entity or
minority Investment during the period from the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(f)     to the extent not (i) already included in the calculation of
Consolidated Net Income of the Parent Borrower and the Restricted Subsidiaries,
(ii) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clauses (e), (g), (h) or (i) of this definition
or any other provision of Section 7.02, or (iii) used to prepay Term/Revolver
Obligations in accordance with the Term/Revolver Credit Agreement as in effect
on the date hereof, the aggregate amount of all cash proceeds received by the
Parent Borrower or any Restricted Subsidiary in connection with (x) the sale,
transfer or other disposition of its direct or indirect ownership interest
(including Equity Interests) in any Unrestricted Subsidiary, JV Entity or
minority Investment or (y) the sale, transfer or other disposition of any assets
of any Unrestricted Subsidiary, JV Entity or minority Investment, in each case,
from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(g)     to the extent not (i) already included in the calculation of
Consolidated Net Income of the Parent Borrower and the Restricted Subsidiaries
or (ii) already reflected as a return of capital or deemed reduction in the
amount of such Investment pursuant to clauses (e), (f), (h) or (i) of this
definition or any other provision of Section 7.02, the aggregate amount of all
cash or Cash Equivalent interest, returns of principal, cash repayments and
similar payments received by the Parent Borrower or any Restricted Subsidiary
from any Unrestricted Subsidiary, JV Entity or minority Investment, from the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time in respect of Loans or advances made by the
Parent Borrower or any Restricted Subsidiary to such Unrestricted Subsidiary, JV
Entity or minority Investment; plus

(h)     to the extent not (i) already included in the calculation of
Consolidated Net Income of the Parent Borrower and the Restricted Subsidiaries
or (ii) already reflected as a return of capital or deemed reduction in the
amount of such Investment pursuant to clauses (e), (f), (g) or (i) of this
definition or any other provision of Section 7.02, (1) an amount equal to any
returns in cash and Cash Equivalents (including dividends, interest,
distributions, returns of principal, sale proceeds, repayments, income and
similar amounts) actually received by the Parent Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 7.02; provided,
that with respect to Investments made under Section 7.02(n), in no case shall
such amount exceed the amount of such Investment made using the Available Amount
pursuant to Section 7.02(n) and (2) the fair market value of any Unrestricted
Subsidiary which is re-designated as a Restricted Subsidiary or merged,
liquidated, consolidated or amalgamated into the Parent

 

- 6 -



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary, in each case, from the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; minus

(i)     the aggregate amount of (i) any Investments made pursuant to
Section 7.02(n) (net of any return of capital in respect of such Investment or
deemed reduction in the amount of such Investment, including, without
limitation, upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the sale, transfer, lease or other disposition of any
such Investment), (ii) the initial principal amount of any Indebtedness incurred
prior to such time pursuant to Section 7.03(v) (net of any forgiveness of
principal of such Indebtedness by the lender thereof), (iii) any Restricted
Payment made pursuant to Section 7.06(k) and (iv) any payments made pursuant to
Section 7.08(a)(iii)(B), in each case, during the period commencing on the
Closing Date through and including the Available Amount Reference Time (and, for
purposes of this clause (i), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

“Average Excess Availability” means, on the applicable Adjustment Date, average
Excess Availability, expressed as a percentage of the Line Cap, for each day
during the preceding fiscal quarter; provided that, for the fiscal quarter
ending September 30, 2019, any day preceding August 23, 2019 shall be ignored
for purposes of this definition.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)     the rate of interest in effect for such day as publicly announced from
time to time by DBNY as its “prime rate”;

(b)     1⁄2 of 1.00% per annum above the Federal Funds Rate;

(c)     0.00% per annum; and

(d)     the Eurocurrency Rate for Dollar deposits for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt,
the Eurocurrency Rate for any day shall be based on the Bloomberg screen page at
approximately 11:00 a.m. London time on such day (without any rounding).

The “prime rate” is a rate set by DBNY based upon various factors including
DBNY’s costs, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by DBNY shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for

 

- 7 -



--------------------------------------------------------------------------------

purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.25.

“Billboard” means any outdoor display used to advertise products and services,
including all billboards, transit displays, mall displays, parking garage
displays, electronic displays and related structures and any ownership or
leasehold interests in any of the foregoing.

“Billboard Collateral” means all of the Parent Borrower and any Loan Party’s
interest in and to any Billboard, including any such interest which is or
becomes so related to any real property that an interest in any such Billboard
arises under the real property law of the state in which such Billboard is
situated.

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to the Lead Arrangers
in writing prior to the Closing Date) that is (i) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any Person that is controlling, controlled by or under common control with
such Competitor or Affiliate thereof, as applicable, but only to the extent that
no personnel involved with the investment in such Competitor or affiliate
thereof, as applicable, (x) makes (or has the right to make or participate with
others in making) investment decisions on behalf of such debt fund, investment
vehicle, regulated bank entity or unregulated lending entity or (y) has access
to any information (other than information that is publicly available) relating
to the Parent Borrower or any entity that forms a part of its businesses
(including any of its Subsidiaries or parent entities).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, jointly,
severally and collectively, and “Borrower” shall mean any of them.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Base” means, on any date, an amount equal to (x) 85% multiplied by
the book value of Eligible Accounts (which at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.18 or, in the case of the period
commencing on the Closing Date until the date on which the first Borrowing Base
Certificate is delivered to the Administrative Agent pursuant to Section 6.18,
the Borrowing Base Certificate that was delivered under the Existing Credit
Facility to DBNY, as administrative agent thereunder, for the fiscal month
ending July 31, 2019 minus (y) any Availability Reserves.

The Borrowing Base shall be determined by reference to the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to this
Agreement. In addition, in connection with any Permitted Acquisition or other
Investment, the Parent Borrower may submit a Borrowing Base Certificate
reflecting a calculation of the Borrowing Base that includes Eligible Accounts
acquired in connection with such Permitted Acquisition or other Investment (the
“Acquired Borrowing Base Collateral”) and, from and after the Acquisition Date
(as defined below), the Borrowing Base hereunder shall be calculated giving
effect thereto; provided that prior to the completion of a field examination
with respect to such Acquired Eligible Borrowing Base Collateral such adjustment
to the Borrowing Base shall only be available if a Desktop Audit has been
completed and shall be limited to from the date such Permitted Acquisition or
other Investment is consummated (the “Acquisition Date”) until the date that is
90 days after the Acquisition Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion), 70% of the Acquired Borrowing Base
Collateral (based on such Desktop Audit); provided that from the 91st day
following the Acquisition Date (or such later day as the Administrative Agent
may agree in its sole discretion), the Borrowing Base shall be calculated
without reference to the Acquired Borrowing Base Collateral; it being understood
and agreed that there shall be no Default or Event of Default solely as a result
of a failure to complete and deliver such field examination on or prior to the
dates indicated above.

 

- 8 -



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer or controller of the Parent Borrower, appropriately completed and
substantially in the form of Exhibit H hereto or another form that is acceptable
to the Administrative Agent in its reasonable discretion.

“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.

“Borrowing Multiple” means $100,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s office is
located are authorized or required by law to remain closed, or are in fact
closed; provided that when used in connection with a Eurocurrency Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Canadian Dollars” means the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Parent Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheets of the Parent Borrower
and its Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred
by the Parent Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided
that all obligations of the Parent Borrower and its Restricted Subsidiaries that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on December 15, 2018 (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a Capitalized Lease) for purposes of this Agreement regardless
of any change in GAAP following December 15, 2018 (or any change in the
implementation in GAAP for future periods that are contemplated as of
December 15, 2018) that would otherwise require such obligation to be
recharacterized as a Capitalized Lease.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize or Backstop” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer (as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Revolving Credit Lenders to fund participations in
respect thereof,

 

- 9 -



--------------------------------------------------------------------------------

cash or deposit account balances denominated, in the case of collateral for L/C
Obligations, in the Approved Currency in which the applicable Letter of Credit
was issued, or, if the applicable L/C Issuer benefiting from such collateral
agrees in its reasonable discretion, other credit support (including by
backstopping with other letters of credit), in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Dominion Period” means (a) the period from the date Specified Excess
Availability shall have been, for five (5) consecutive Business Days, less than
the greater of (i) $10,000,000 and (ii) 10.0% of the Line Cap, to the date
Specified Excess Availability shall have been at least equal to the greater of
(i) $10,000,000 and (ii) 10.0% of the Line Cap for twenty (20) consecutive
calendar days or (b) following the occurrence of Specified ABL Event of Default,
the period during which such Specified ABL Event of Default has occurred and is
continuing.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(1)    (a) Dollars, Canadian Dollars, Euros, or any national currency of any
member state of the European Union or (b) any other foreign currency held by the
Parent Borrower and the Restricted Subsidiaries in the ordinary course of
business;

(2)     securities issued or directly and fully and unconditionally guaranteed
or insured by the United States or Canadian governments, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

(3)     certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, with any domestic or foreign commercial bank
having capital and surplus of not less than $500,000,000 in the case of U.S.
banks and $100,000,000 (or the Dollar Equivalent as of the date of
determination) in the case of non-U.S. banks;

(4)     repurchase obligations for underlying securities of the types described
in clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5)     commercial paper rated at least “P-2” by Moody’s or at least “A-2” by
S&P, and in each case maturing within 24 months after the date of creation
thereof and Indebtedness or preferred stock issued by Persons with an Investment
Grade Rating from S&P or Moody’s, with maturities of 24 months or less from the
date of acquisition;

(6)     marketable short-term money market and similar securities having a
rating of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Parent Borrower) and in each case maturing within 24 months
after the date of creation or acquisition thereof;

(7)     readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(8)     readily marketable direct obligations issued by any foreign government
or any political subdivision or public instrumentality thereof, in each case
having an Investment Grade Rating from Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

 

- 10 -



--------------------------------------------------------------------------------

(9)     Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated within the top three ratings category
by S&P or Moody’s;

(10)     with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11)     bills of exchange issued in the United States, Canada, a member state
of the European Union or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialized equivalent);

(12)     Cash Equivalents of the types described in clauses (1) through
(11) above denominated in Dollars; and

(13)     investment funds investing at least 90% of their assets in Cash
Equivalents of the types described in clauses (1) through (12) above.

“Cash Interest Expense” means, with respect to any Person for any period, the
sum of (a) consolidated total interest expense of such Person and its Restricted
Subsidiaries for such period, that is paid or payable currently in Cash,
excluding (i) any costs associated with obtaining, or breakage costs in respect
of, Swap Contracts, (ii) any fees and expenses associated with any permitted
disposition and asset sales, acquisitions and Investments, equity issuances or
issuances of Indebtedness (in each case, whether or not consummated), any annual
agency fees with respect to Indebtedness and the Transactions, in each case,
otherwise included in total interest expense), (iii) amortization of deferred
financing fees, debt issuance costs, discounted liabilities, commissions, fees
and expenses and (iv) for the avoidance of doubt, any non-cash interest expense
attributable to any movement in the mark to market valuation of any obligation
under any Swap Contract or any other derivative instrument and/or any payment
obligation arising under any Swap Contract or derivative instrument other than
any interest rate Hedge or interest rate derivative instrument with respect to
Indebtedness minus (b) consolidated total interest income for such period plus
(c) solely to the extent testing the Payment Conditions in connection with
making Restricted Payments under Section 7.06(u), dividends and other
distributions on Disqualified Equity Interests and the CCOH Preferred Stock, in
each case to the extent required to be paid in cash. For purposes of this
definition, interest in respect of any Capitalized Lease shall be deemed to
accrue at an interest rate reasonably determined by such Person to be the rate
of interest implicit in such Capitalized Leases in accordance with the
definition thereof.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, netting services, cash
pooling arrangements, credit or debit card, purchasing card, electronic funds
transfer, foreign exchange facilities and other cash management arrangements.

“Cash Management Obligations” means the obligations owed by the Parent Borrower
or any of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between the Parent Borrower or any of
its Restricted Subsidiaries and any Cash Management Bank; provided that in no
event shall any Cash Management Agreement constitute a Cash Management
Obligation hereunder to the extent that obligations of any Loan Party or any
Restricted Subsidiary under such Cash Management Agreement constitute
“Obligations” under and as defined in the Term/Revolver Credit Agreement.

“Cash Management Bank” means any Person that, is a Lender, Lead Arranger, an
Agent or an Affiliate of a Lender, Lead Arranger, or an Agent (x) on the Closing
Date, with respect to Cash Management Agreements existing on the Closing Date or
(y) at the time it enters into a Cash Management Agreement, in each case, in its
capacity as a party to such Cash Management Agreement (regardless of whether
such Person subsequently ceases to be a Lender, Lead Arranger or Agent or an
Affiliate of the foregoing).

 

- 11 -



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as reasonably determined by the Administrative Agent), or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with the Parent Borrower; provided further that, in no
event shall the CDOR Rate be less than 0.00%.

“CCIBV Notes” means Clear Channel International B.V.’s 8.75% Senior Notes due
2021.

“CCOH Preferred Stock” means the 45,000 shares of Series A Perpetual Preferred
Stock, par value $0.01 per share, issued by the Parent Borrower to the holders
thereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means, subject to Section 8.06, (i) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), becomes the “beneficial owner” (as defined in Rule 13(d)-3
under the Exchange Act), directly or indirectly, of more than fifty percent
(50%) of the total voting power of all shares of the capital stock of the Parent
Borrower entitled to vote generally in elections of directors, (ii) after the
consummation of a transaction described in clause (a) of Section 8.06, Holdings
ceases to own, directly or indirectly through any one or more wholly-owned
Restricted Subsidiaries, 100% of the voting Equity Interests of the Borrower and
(iii) a “Change of Control” (or similar event) shall occur under the Senior
Secured Notes, the Stepped Up Notes, the Term/Revolver Credit Agreement or any
Permitted Refinancings thereof.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Extended Revolving Credit Commitments that are designated as an
additional Class of Commitments, or Additional Revolving Credit Commitments that
are designated as an additional Class of Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans and any Loans made
pursuant to any other Class of Commitments.

 

- 12 -



--------------------------------------------------------------------------------

“Closing Date” means the date all of the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under any
Collateral Document; provided that, “Collateral” shall not include any Excluded
Property.

“Collateral Agent” means DBNY, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)     the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or any
time after the Closing Date pursuant to Section 6.10 or Section 6.12 duly
executed by each Loan Party that is a party thereto;

(b)     all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by (i) the Parent Borrower and each
Restricted Subsidiary of the Parent Borrower (other than any Excluded
Subsidiary) including as of the Closing Date those that are listed on Schedule
1.01A hereto, (ii) [reserved] and (iii) with respect to (x) all Obligations
(other than its own Obligations) and (y) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Parent Borrower (each, a “Guarantor”);

(c)    (i) the Obligations and the Guarantees shall have been secured pursuant
to the Security Agreement or other applicable Collateral Document by a
first-priority security interest in all Equity Interests (other than Excluded
Equity) held directly by the Borrowers and the Subsidiary Guarantors, subject to
no Liens other than Permitted Liens and the Collateral Agent shall have
received, to the extent the relevant Equity Interests are certificated,
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) all Indebtedness owing to any Loan Party that
is evidenced by a promissory note or other instrument with an individual
outstanding principal amount in excess of $25,000,000 shall have been delivered
to the Collateral Agent pursuant to the Security Agreement or other applicable
Collateral Documents (provided that any promissory notes issued to employees,
officers and directors of any of the Borrowers and their Restricted Subsidiaries
shall not be required to be delivered) together with undated instruments of
transfer with respect thereto endorsed in blank, and all intercompany loans
shall have been pledged to the Collateral Agent pursuant to the Security
Agreement or other applicable Collateral Documents;

(d)     except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of the Borrowers and each Subsidiary Guarantor
(including, without limitation, accounts receivable, inventory, equipment,
investment property, United States intellectual property, intercompany
receivables, other general intangibles (including contract rights), owned (but
not leased) real property and proceeds of the foregoing), in each case, to the
extent, and with the priority, required by the Collateral Documents; provided
that security interests in real property (excluding for the avoidance of doubt,
Billboard Collateral) shall be limited to the Mortgaged Properties;

(e)     none of the Collateral shall be subject to any Liens other than
Permitted Liens;

(f)     the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property that is not Excluded Property
required to be delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid Lien

 

- 13 -



--------------------------------------------------------------------------------

on the property described therein, with the requisite priority, in an amount not
less than 100% of the fair market value of the real property covered thereby and
free of any other Liens except Permitted Liens, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
to the extent available in each applicable jurisdiction, (iii) a Survey with
respect to each Mortgaged Property, provided, however, that a Survey shall not
be required to the extent that (A) an existing survey together with an
“affidavit of no change” satisfactory to the Title Company is delivered to the
Collateral Agent and the Title Company and (B) the Title Company removes the
standard survey exception and provides reasonable and customary survey-related
endorsements and other coverages in the applicable Mortgage Policy, (iv) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers), (v) [reserved], and(vi) an opinion of local counsel
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties in form and substance reasonably acceptable to the
Administrative Agent with respect to the enforceability and perfection of each
Mortgage, and (vii) any existing abstracts and appraisals and other documents as
the Administrative Agent may reasonably request with respect to any such
Mortgaged Property; and

(g)     except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by the
Collateral Documents or applicable Law to create the Liens on the Collateral
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of the title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Parent Borrower agree in writing that the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) required by the Collateral and Guarantee Requirement where it reasonably
determines, in consultation with the Parent Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)     Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Parent Borrower;

(B)     the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;

(C)     no deposit account control agreement, securities account control
agreement or other control agreements or control arrangements shall be required
with respect to any deposit account or securities account other than as set
forth in Section 6.19;

(D)     other than with respect to Non-U.S. Discretionary Guarantors (for which
actions shall be reasonably agreed between the Administrative Agent and the
Parent Borrower), no actions in any jurisdiction outside of the United States or
required by the Laws of any jurisdiction outside of the United States, shall be
required in order to create any security interests in assets located, titled,
registered or filed outside of the

 

- 14 -



--------------------------------------------------------------------------------

United States, or to perfect such security interests (it being understood that
there shall be no security agreements, pledge agreements, or share charge (or
mortgage) agreements governed under the Laws of any jurisdiction outside of the
United States); and

(E)     no stock certificates evidencing Excluded Equity shall be required to be
delivered to the Collateral Agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, intellectual property security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01, as applicable, Section 6.10 or
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitment, an Incremental Revolving Credit Commitment or any combination
thereof, as the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) [reserved], (b) a Revolving Credit
Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one Type to
the other, or (e) a continuation of Eurocurrency Rate Loans pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be reasonably approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Parent Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Competitor” means a competitor of, the Parent Borrower or any of its
Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)     increased (without duplication) by the following:

(i)     provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

(ii)    (w) consolidated interest expense of such Person for such period,
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety

 

- 15 -



--------------------------------------------------------------------------------

bonds in connection with financing activities, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii)     Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

(iv)     any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period) or other items classified by the Parent
Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

(v)     without duplication of any amounts added back pursuant to clause
(xiii) below, the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus

(vi)     the amount of pro forma adjustments, including pro forma “run rate”
cost savings, operating expense reductions, and other synergies (in each case
net of amounts actually realized) related to acquisitions, dispositions and
other Specified Transactions, or related to restructuring initiatives, cost
savings initiatives, entry into new contracts and other initiatives that are
reasonably identifiable, factually supportable and projected by the Parent
Borrower in good faith to result from actions that have either been taken, with
respect to which substantial steps have been taken or that are expected to be
taken (in the good faith determination of the Parent Borrower) within 24 months
after the date of consummation of such acquisition, disposition or other
Specified Transaction or the initiation of such restructuring initiative, cost
savings initiative or other initiatives (including any entry into new
contracts); plus

(vii)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(viii)     any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(ix)     realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheets
of the Parent Borrower and its Restricted Subsidiaries; plus

(x)     net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xi)     the amount of any charges, expenses, costs or other payments in respect
of (x) facilities no longer used or useful in the conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, (y) abandoned, closed, disposed
or discontinued operations and (z) any losses on disposal of abandoned, closed
or discontinued operations; plus

(xii)     any non-cash losses realized in such period in connection with
adjustments to any Plan due to changes in actuarial assumptions, valuation or
studies; plus

 

- 16 -



--------------------------------------------------------------------------------

(xiii)     any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature; plus

(xiv)     costs and expenses associated with the REIT Election or a REIT
Conversion Transaction (including, without limitation, planning and advisory
costs related to the foregoing; and

(b)     decreased (without duplication) by the following:

(i)     non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

(ii)     realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Parent Borrower and its Restricted Subsidiaries; plus

(iii)     any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iv)     any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45; plus

(v)     any gains on disposal of abandoned, closed or discontinued operations;

(c)     increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d)     increased or decreased (to the extent not already included in
determining Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Parent Borrower or any Restricted Subsidiary during
such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed of by the Parent Borrower
or such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent. For purposes of determining
Consolidated EBITDA for any period, there shall be excluded the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Parent Borrower or any Restricted Subsidiary
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business

 

- 17 -



--------------------------------------------------------------------------------

or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition). Notwithstanding
the foregoing, Consolidated EBITDA shall be, at any time of determination
occurring on or after the Closing Date, $148,399,000, $203,364,000 and
$88,874,000 and $166,803,000 for the fiscal quarters ended September 30,
2018, December 31, 2018, March 31, 2019 and June 30, 2019, respectively, in each
case after giving pro forma effect to the Transactions and any adjustment set
forth above. Any adjustments in the calculation of Consolidated Net Income shall
be without duplication of any adjustment to Consolidated EBITDA, and any
adjustments to Consolidated EBITDA shall be without duplication of any
adjustments to Consolidated Net Income. Unless otherwise specified, all
references herein to a “Consolidated EBITDA” shall refer to the Consolidated
EBITDA of the Parent Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Consolidated First Lien Debt” means, as to the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
the aggregate principal amount of (i) outstanding Loans and (ii) without
duplication of the preceding clauses, any other Consolidated Total Debt
outstanding on such date that (x) is secured by a Lien on the Fixed Assets
Priority Collateral, other than Liens that are subordinated or junior to the
Liens on Fixed Assets Priority Collateral securing the Term/Revolver Obligations
outstanding on the Closing Date and (y) is not expressly subordinated in right
of payment to the Term Obligations.

“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the amount payable as cash interest expense (including
that attributable to capital lease), net of cash interest income of such Person
and its Restricted Subsidiaries, with respect to all outstanding Indebtedness of
such Person and its Restricted Subsidiaries, including financing and net cash
costs (less net cash payments) under any Swap Contract, all commissions,
discounts and other cash fees and charges owed with respect to letter of credit
and bankers’ acceptance and the cash interest expense of Indebtedness for which
the proceeds are held in Escrow (except, excluding the interest expense in
respect thereof that is covered by such proceeds held in Escrow), but excluding,
for the avoidance of doubt, (a) any non-cash interest expense and any
capitalized interest, whether paid or accrued, (b) the amortization of original
issue discount resulting from the issuance of indebtedness at less than par,
(c) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, (d) any expenses resulting from discounting of indebtedness
in connection with the application of recapitalization accounting or purchase
accounting, (e) penalties or interest related to taxes and any other amounts of
non-cash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (f) the accretion or accrual of, or accrued interest on,
discounted liabilities (other than Indebtedness) during such period,
(g) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to ASC 815, Derivatives and Hedging, (h) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(i) any payments with respect to make whole premiums or other breakage costs of
any Indebtedness, (j) all non-recurring interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations, all as calculated on a consolidated basis in accordance with GAAP
and (k) expensing of bridge, arrangement, structuring, commitment, amendment or
other financing fees.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of the Parent Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(1)     any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Parent Borrower’s equity in the net income of any
such Person for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is an Unrestricted Subsidiary, that (as reasonably
determined by a Responsible Officer of the Parent Borrower) could have been
distributed by such Person during such period to the Parent Borrower or a
Restricted Subsidiary) as a dividend or other distribution or return on
investment, subject, in the case of a dividend or other distribution or return
on investment to a Restricted Subsidiary, to the limitations contained in
clause (2) below;

 

- 18 -



--------------------------------------------------------------------------------

(2)     solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Parent Borrower or a Guarantor by operation of the terms
of such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its shareholders (other than (a) restrictions that have
been waived or otherwise released and (b) restrictions pursuant to the Loan
Documents), except that the Parent Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Parent Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained above in this clause (2));

(3)     any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;

(4)     any net gain (or loss) realized upon the sale or other disposition of
any asset (including pursuant to any sale/leaseback transaction) which is not
sold or otherwise disposed of in the ordinary course of business (as determined
in good faith by a Responsible Officer or the board of directors of the Parent
Borrower);

(5)     any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including relating to the Transaction Expenses), or any
charges, expenses or reserves in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;

(6)     the cumulative effect of a change in accounting principles;

(7)     any (i) non-cash compensation charge or expense arising from any grant
of stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(8)     all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

(9)     any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

(10)     any unrealized foreign currency translation gains or losses in respect
of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and any unrealized foreign exchange gains or
losses relating to translation of assets and liabilities denominated in foreign
currencies;

(11)     any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Parent Borrower or
any Restricted Subsidiary owing to the Parent Borrower or any Restricted
Subsidiary;

(12)     any recapitalization accounting or purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred

 

- 19 -



--------------------------------------------------------------------------------

revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(13)     any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;

(14)     any effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(15)     accruals and reserves that are established within twelve months after
the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;

(16)     any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements;

(17)     any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;

(18)     any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,

(19)     effects of adjustments to accruals and reserves during a period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks,

(20)     the amount of board fees to any director of the Parent Borrower or any
parent entity or any Restricted Subsidiary,

(21)     [reserved],

(22)     any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, disposition or
recapitalization or the incurrence of Indebtedness (including a refinancing
thereof) (in each case, whether or not successful), including (A) such fees,
expenses or charges (including rating agency fees and related expenses) related
to the offering or incurrence of the Loans and any other credit facilities or
the offering or incurrence of any debt securities and any securitization related
fees and expenses and (B) any amendment or other modification of this Agreement
and any other credit facilities or any other debt securities, in each case,
deducted (and not added back) in computing Consolidated Net Income,

(23)    (A) the amount of any restructuring charge, accrual or reserve (and
adjustments to existing reserves), integration cost or other business
optimization expense or cost (including charges directly related to the
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, including those related to any severance, retention, signing
bonuses, relocation, recruiting and other employee related costs, internal costs
in respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employment benefit plans (including any settlement of
pension liabilities), systems development and establishment costs, future lease
commitments and costs related to the opening and closure and/or consolidation of
facilities and to exiting lines of business and consulting fees incurred with
any of the foregoing and (B) fees, costs and expenses associated with
acquisition related litigation and settlements thereof,

 

- 20 -



--------------------------------------------------------------------------------

(24)    (x) any costs or expense incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are non-cash
costs or expenses and/or otherwise funded with cash proceeds contributed to the
capital of the Parent Borrower or net cash proceeds of an issuance of Equity
Interests (other than Disqualified Equity Interests) of the Parent Borrower and
(y) the amount of expenses relating to payments made to option holders of the
Parent Borrower in connection with, or as a result of, any distribution being
made to equityholders in connection with, or as a result of, any distribution
being made to equityholders of such Person, which payments are being made to
compensate such option holders as though they were equityholders at the time of,
and entitled to share in, such distribution, to the extent permitted under this
Agreement,

(25)     earnout and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments,

(26)     costs related to the implementation of operational and reporting
systems and technology initiatives, and

(27)     any costs or expenses associated with the Transactions.

In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall, without duplication, (1) be increased by business interruption
insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not received so long as such
Person in good faith expects to receive the same within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such proceeds shall be deducted in calculating
Consolidated Net Income for such fiscal quarters)) and (2) not include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or other
contractual reimbursement obligations of a third party, (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Parent Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, (iii) the
cumulative effect of a change in accounting principles during such period,
(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
(v) any non cash charges resulting from mark to market accounting relating to
Equity Interests, (vi) any unrealized net gain or loss resulting from currency
translation or unrealized transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any unrealized foreign
currency translation or transaction gains or losses shall be excluded, including
those resulting from intercompany Indebtedness and any unrealized net gains and
losses resulting from obligations in respect of any Swap Contracts in accordance
with GAAP or any other derivative instrument pursuant to the application of FASB
Accounting Standards Codification (“ASC”) Topic 815, Derivatives and Hedging and
(vii) any non-cash impairment charges resulting from the application of ASC
Topic 350, Intangibles – Goodwill and Other and the amortization of intangibles
including those arising pursuant to ASC Topic 805, Business Combinations, and,
provided, further that to the extent applicable for, and solely for purposes of
calculating, the Available Amount, the income or loss of any Person accrued
prior to the date on which such Person becomes a Restricted Subsidiary of such
Person or is merged into or consolidated with such Person or any Restricted
Subsidiary of such Person or the date that such other Person’s assets are
acquired by such Person or any Restricted Subsidiary of such Person, in each
case, shall be excluded in calculating Consolidated Net Income. Unless otherwise
specified, all references herein to a “Consolidated Net Income” shall refer to
the Consolidated Net Income of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Consolidated Secured Debt” means, as to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that (a) is
secured by a Lien on the Collateral and (b) is not expressly subordinated in
right of payment to the Obligations.

 

- 21 -



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

“Consolidated Total Debt” means, as to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of all third party Indebtedness for borrowed money, Capitalized
Leases and purchase money Indebtedness (but excluding, for the avoidance of
doubt, undrawn letters of credit, banker’s acceptances and/or bank guarantees);
provided that “Consolidated Total Debt” shall be calculated (i) net of the
Unrestricted Cash Amount, (ii) excluding any obligation, liability or
indebtedness of any such Person if, upon or prior to the maturity thereof, such
Person has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of Unrestricted Cash
Amount and (iii) based on the initial stated principal amount of any
Indebtedness that is issued at a discount to its initial stated principal amount
without giving effect to any such discounts; provided that Consolidated Total
Debt shall not include (w) [reserved], (x) Letters of Credit (or other letters
of credit, bankers’ acceptances and bank guarantees), except to the extent of
Unreimbursed Amounts (or unreimbursed amounts) thereunder, (y) obligations under
Swap Contracts entered into and (z) Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent and for so long as the proceeds thereof are and
continue to be held in an Escrow and are not otherwise made available to the
relevant Person (it being understood that in any event, any such proceeds
subject to such Escrow shall be deemed to constitute “restricted cash” for
purposes of cash netting) (provided that such Escrow is secured only by proceeds
of such Indebtedness and the proceeds thereof shall be promptly applied to
satisfy and discharge such Indebtedness if the definitive agreement for such
transaction is terminated prior to the consummation thereof).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covenant Fixed Charges” means the sum of (a) Cash Interest Expense and
(b) Scheduled Principal Payments.

“Covenant Trigger Period” means the period (a) commencing on the day on which
Specified Excess Availability is less than the greater of (x) 10.0% of the Line
Cap at such time and (y) $10,000,000 and (b) continuing until the first period
of 20 consecutive days, at all times during which Specified Excess Availability
for each day during such 20-day period has been greater than or equal to the
greater of (x) 10.0% of the Line Cap at such time and (y) $10,000,000.

“Covered Entity” has the meaning specified in Section 10.25.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05(a).

“Cure Right” has the meaning specified in Section 8.05(a).

 

- 22 -



--------------------------------------------------------------------------------

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.

“DBNY” means Deutsche Bank AG New York Branch.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral, and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus
2.00% per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Revolving Credit Loans plus 2.00% per annum, in each case,
to the fullest extent permitted by applicable Laws.

“Default Right” has the meaning specified in Section 10.25.

“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit or Swingline Loan required to
be funded by it or (iii) pay over to the Administrative Agent, any L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans), unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent, such L/C Issuer or the Swingline Lender in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Parent
Borrower or the Administrative Agent, the L/C Issuer, Swingline Lender or any
other Lender in writing that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any L/C Issuer, the Swingline
Lender or any other Lender, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Administrative Agent’s, L/C Issuer’s, the Swingline Lender’s or Lender’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent entity that
has, in any such case (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity and/or (iii) become the subject
of a Bail-In Action; provided that, in the case of clause (d), a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent entity
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts

 

- 23 -



--------------------------------------------------------------------------------

within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Government Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(e)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, the L/C Issuer,
the Swingline Lender and each other Lender promptly following such
determination.

“Delaware Divided LLC” means a Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to section 18-217 of the Delaware Limited
Liability Company Act.

“Deposit Account Control Agreement” has the meaning specified in
Section 6.19(b).

“Desktop Audit” means the determination of assets that are eligible to be
included in the Borrowing Base by a review of the current assets specified in
the financial statements of the Parent Borrower or the target of a Permitted
Acquisition or other Investment, as applicable, which determination (x) is
reasonably made by the Administrative Agent using its Permitted Discretion and
the Parent Borrower, and (y) can be supplemented by electronic access to books
and records of such target.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (a) any Sale Leaseback and any sale of Equity Interests
and (b) any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
the Parent Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares of such
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Equity Interests are issued;
provided that (x) an Equity Interest in any Person that would constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit (or the cash collateralization or backstop
thereof in a manner permitted hereunder) and (y) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the Parent
Borrower (or any direct or indirect parent thereof) or any of the Subsidiaries,
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Parent Borrower

 

- 24 -



--------------------------------------------------------------------------------

(or any direct or indirect parent entity thereof) or any of the Subsidiaries in
order to satisfy applicable statutory or regulatory obligations of such Person.

“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Lead Arrangers prior to the
Closing Date, (ii) Competitors that have been specified by name in writing to
the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood, that
any subsequent designation of a Disqualified Lender shall not apply
retroactively to disqualify any person that has been assigned any Loans or any
participation therein in accordance with the terms of this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other currency, the equivalent in
Dollars of such amount, determined at the Exchange Rate on the applicable
Valuation Date. In making the determination of the Dollar Equivalent for
purposes of determining the aggregate available Revolving Credit Commitments on
any date of any Credit Extension, the Administrative Agent or a relevant L/C
Issuer, as applicable, pursuant to Section 1.08 shall use the Exchange Rate in
effect at the date on which the Parent Borrower requests the Credit Extension
for such date or as otherwise provided pursuant to the provisions of such
Section.

“Domestic Foreign Holding Company” means any direct or indirect Domestic
Subsidiary of the Parent Borrower that owns no material assets (held directly or
indirectly through one or more disregarded entities) other than capital stock
(or capital stock and/or debt and/or other instruments treated as equity) of one
or more Foreign Subsidiaries that are CFCs and/or Domestic Foreign Holding
Companies.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“Dominion Account” means any DDA (other than an Excluded Account) of a Loan
Party at DBNY or its Affiliates or its or its Affiliates’ branches (or such
other financial institution as may be reasonably acceptable to the Parent
Borrower and the Administrative Agent (provided that Bank of America, N.A. shall
be acceptable to the Administrative Agent)), in each case which is subject to
the sole dominion and control of the Administrative Agent pursuant to a Deposit
Account Control Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts due to any Eligible Loan Party, except to the
extent that (determined without duplication):

(a)     except as provided in clause (v) of this definition, such Account does
not arise from the sale of goods, intellectual property or advertising, or the
performance of services by an Eligible Loan Party in the ordinary course of its
business;

 

- 25 -



--------------------------------------------------------------------------------

(b)    (i) such Eligible Loan Party’s right to receive payment is contingent
upon the fulfillment of any condition whatsoever or (ii) as to which such Person
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

(c)     any defense, counterclaim, setoff or dispute exists as to such Account,
but only to the extent of such defense, counterclaim, setoff or dispute;

(d)     such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for the sale of goods to or
services rendered for the applicable Account Debtor;

(e)     an invoice, in form and substance consistent with the Eligible Loan
Parties’ credit and collection policies, or otherwise reasonably acceptable to
the Administrative Agent (it being understood that the forms used by the
Eligible Loan Parties on the Closing Date are satisfactory to the Administrative
Agent), has not been prepared and sent to the applicable Account Debtor in
respect of such Account prior to being reported to the Administrative Agent as
Collateral (including Accounts identified as inactive, warranty or otherwise not
attributable to an Account Debtor);

(f)     such Account (i) is not owned by an Eligible Loan Party or (ii) is
subject to any Lien, other than (x) any Lien that is governed by the ABL
Intercreditor Agreement and/or an Acceptable Intercreditor Agreement to which
the Administrative Agent is a party and/or (y) any non-consensual Permitted
Liens, including Permitted Liens under Section 7.01(d), (e)(i), (k) and (l);

(g)     such Account is the obligation of an Account Debtor that is (i) a
director, officer, other employee or Affiliate of an Eligible Loan Party (other
than Accounts arising from the sale of goods, intellectual property or
advertising, or provision of services delivered to such Account Debtor in the
ordinary course of business), (ii) a natural person or (iii) only if such
Account obligation has not been incurred in the ordinary course or on arms’
length terms, to any entity that has any common officer or director with an
Eligible Loan Party;

(h)     Accounts subject to a partial payment plan;

(i)     such Eligible Loan Party is liable for goods sold or services rendered
by the applicable Account Debtor to such Eligible Loan Party but only to the
extent of the potential offset;

(j)     upon the occurrence of any of the following with respect to such
Account:

(i)     the Account is not paid within the earlier of 60 days past its due date
or 120 days past the original invoice due date; provided that in calculating
delinquent portions of Accounts, Accounts with net credit balances over 60 days
past due, will be excluded;

(ii)     the Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii)     any Account Debtor obligated upon such Account is a debtor or a debtor
in possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; or

(iv)     with respect to which Account (or any other Account due from the
applicable Account Debtor), in whole or in part, a check, promissory note,
draft, trade acceptance, or other instrument for the payment of money has been
received, presented for payment, and returned uncollected for any reason;

 

- 26 -



--------------------------------------------------------------------------------

(k)     such Account is the obligation of an Account Debtor from whom 50% or
more of the aggregate amount of all Accounts owing by that Account Debtor are
ineligible under clause (j)(i) of this definition;

(l)     such Account, together with all other Accounts owing by such Account
Debtor and its Affiliates as of any date of determination, exceeds 15% of all
Eligible Accounts (but only the extent of such excess);

(m)     such Account is one as to which the Administrative Agent’s Lien thereon,
on behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to non-consensual Permitted Liens under Section 7.01(d), (e)(i), (k) and
(l);

(n)     any of the representations or warranties in the Loan Documents with
respect to such Account are untrue in any material respect with respect to such
Account (or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);

(o)     such Account is evidenced by a judgment, Instrument or Chattel Paper
(each such term as defined in the Uniform Commercial Code) (other than
Instruments or Chattel Paper that are held by an Eligible Loan Party or that
have been delivered to the Administrative Agent);

(p)     such Account is payable in any currency other than Dollars;

(q)     Accounts with respect to which the Account Debtor is a Person unless:
(i) the Account Debtor’s billing address is in the United States or (ii) the
Account Debtor is organized under the laws of the United States, any state
thereof or the District of Columbia;

(r)     such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof;

(s)     Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

(t)     such Account has been redated, extended, compromised, settled, adjusted
or otherwise modified or discounted, except discounts or modifications that are
granted by an Eligible Loan Party in the ordinary course of business and that
are reflected in the calculation of the Borrowing Base;

(u)     such Account is of an Account Debtor that is located in a state
requiring the filing of a notice of business activities report or similar report
in order to permit an Eligible Loan Party to seek judicial enforcement in such
state of payment of such Account, unless such Eligible Loan Party has qualified
to do business in such state or has filed a notice of business activities report
or equivalent report for the then-current year or if such failure to file and
inability to seek judicial enforcement is capable of being remedied without any
material delay or material cost;

(v)     such Accounts were acquired or originated by a Person acquired after the
Closing Date (until such time as the Administrative Agent has completed a
customary due diligence investigation as to such Accounts and such Person, which
investigation may, at the sole discretion of the Administrative Agent, include a
field examination, and the Administrative Agent is reasonably satisfied with the
results thereof);

(w)     Accounts which are subject to a credit that has been earned but not
taken, subject to reduction as a result of an unapplied deferred revenue
account, or a chargeback, to the extent of such rebate, deferred revenue account
or chargeback;

(x)     that represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment or other repurchase or return basis;

 

- 27 -



--------------------------------------------------------------------------------

(y)     such Eligible Loan Party is subject to an event of the type described in
Section 8.01(f);

(z)     such Account is otherwise unacceptable to the Administrative Agent in
its Permitted Discretion; or

(aa)     such Account was generated by a Person that was an Eligible Loan Party
at the time such Account was generated but has since been sold or divested.

Notwithstanding anything herein to the contrary, in no event shall any Accounts
owing to Non-U.S. Discretionary Guarantor constitute Eligible Accounts.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, (x) any Disqualified Lender is subject to Section 10.07(l) and (y) solely
with respect to any term loans hereunder, any Affiliated Lender may be an
Eligible Assignee, including as a result of non-pro rata open market purchases,
subject to compliance with the provisions of Section 10.07.

“Eligible Loan Party” means any Loan Party other than a Non-U.S. Discretionary
Guarantor.

“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a

 

- 28 -



--------------------------------------------------------------------------------

termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (h) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (i) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) with respect to any Pension Plan maintained or contributed to by any Loan
Party which would reasonably be expected to result in liability to any Loan
Party; (j) the filing pursuant to Section 431 of the Code or Section 304 of
ERISA of an application for the extension of any amortization period; or (k) the
filing pursuant to Section 412(c) of the Code of an application for a waiver of
the minimum funding standard with respect to any Plan.

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period and (III)
in relation to an Alternative Currency that is not a LIBOR Quoted Currency, the
rate per annum as designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.14(a); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than 0% then such rate
shall be deemed to be 0.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, as of any time of determination thereof, the amount
by which the Line Cap exceeds the aggregate Revolving Credit Exposure.

“Excess Borrowing Base” means, as of any time of determination thereof, the
amount, if any, by which the Borrowing Base exceeds the Revolving Credit
Commitments.

“Exchange Act” means the Securities Exchange Act of 1934.

 

- 29 -



--------------------------------------------------------------------------------

“Exchange Rate” means, for a currency, the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase (or in the case of
such Person being DBNY or any of its Affiliates, the sale) by such Person of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Excluded Accounts” means (i) any deposit account, securities account,
commodities account or other account of any Loan Party (and all cash, Cash
Equivalents and other securities or investments held therein) exclusively used
for all or any of the following purposes: payroll, employee benefits or customs,
(ii) accounts used exclusively for the purposes of compliance with legal
requirements, to the extent such legal requirements prohibit the granting of a
Lien thereon, (iii) petty cash and minimal working capital accounts of any Loan
Party funded in the ordinary course of business, the average monthly deposits in
which for all such accounts shall not at any time aggregate to more than
$15,000,000 (or such greater amount to which the Administrative Agent may
agree), (iv) accounts the balance of which is swept at the end of each Business
Day into a DDA subject to a Deposit Account Control Agreement, so long as such
daily sweep is not terminated or modified (other than to provide that the
balance in such DDA is swept into another DDA subject to a Deposit Account
Control Agreement) without the consent of the Collateral Agent, (v) accounts
used solely as tax accounts, including, without limitation, sales tax accounts,
(vi) accounts into which only governmental receivables are deposited,
(vii) accounts used solely as fiduciary or trust accounts, (viii) any deposit
accounts designated by the Borrower by written notice to the Administrative
Agent and containing solely of the proceeds of the Fixed Assets Priority
Collateral, and (ix) in the case of clauses (i) through (viii), the funds or
other property held in or maintained in any such account.

“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Parent Borrower or a Subsidiary Guarantor, in each case, other
than 65% of the issued and outstanding voting (and 100% of the non-voting)
Equity Interests of a First Tier Foreign Subsidiary or any Subsidiary that is a
Domestic Foreign Holding Company; provided that, for the avoidance of doubt,
Excluded Equity shall not include any non-voting Equity Interests of any such
Foreign Subsidiary or Domestic Foreign Holding Company, (iii) of a Subsidiary of
any Person described in clause (ii), (iv) of any Immaterial Subsidiary that is
not a Guarantor, (v) of any Subsidiary with respect to which the Administrative
Agent and the Parent Borrower have determined in their reasonable judgment and
agreed in writing that the costs of providing a pledge of such Equity Interests
or perfection thereof is excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (vi) Equity Interests in any Person other than the
Parent Borrower and wholly-owned Subsidiaries to the extent not permitted to be
pledged by the terms of such Person’s Organization Documents, shareholder
agreement or joint venture documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law and other than proceeds thereof; (vii) of any captive insurance companies,
not-for-profit Subsidiaries, special purpose entities, (viii) that constitute
margin stock (within the meaning of Regulation U), (ix) of any Subsidiary of the
Parent Borrower or any Subsidiary Guarantor, the pledge of which is prohibited
by applicable Laws after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law and (x) of any
Subsidiary of the Parent Borrower or any Subsidiary Guarantor acquired pursuant
to a Permitted Acquisition or other Investment subject to assumed secured
Indebtedness permitted hereunder not incurred in contemplation of such Permitted
Acquisition or other Investment permitted hereunder if such Equity Interests are
pledged as security for such Indebtedness pursuant to a Lien that is a permitted
Lien and if and for so long as the terms of such Indebtedness (not entered into
in contemplation of such Permitted Acquisition of Investment) prohibit the
creation of any other Lien on such Equity Interests after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law; provided, however, that Excluded Equity shall not include any
proceeds, substitutions or replacements of any Excluded Equity referred to in
clauses (i) through (x) (unless such proceeds, substitutions or replacements
would constitute Excluded Equity referred to in clauses (i) through (x)).

“Excluded Property” means (i) any (x) fee-owned real property other than
Material Real Property, (y) fee-owned real property located in a special flood
hazard area (as determined by the Parent Borrower or any Revolving Credit
Lender) and (z) all leasehold interests in real property, including the
requirement to deliver landlord

 

- 30 -



--------------------------------------------------------------------------------

waivers, estoppels or collateral access letters, but excluding, in the case of
this clause (i), all Billboard Collateral or other interests in Billboards, the
Lien on which may be perfected by the filing of a UCC financing statement in the
jurisdiction of organization of the relevant Loan Party, (ii) motor vehicles and
other assets subject to certificates of title, (iii) letter of credit rights to
the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement, (iv) commercial tort claims with a value of less than $25,000,000,
(v) assets for which a pledge thereof or a security interest therein is
prohibited by applicable Laws after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
law, (vi) [reserved], (vii) any lease, license or other agreements, or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than the Parent Borrower
and its Subsidiaries) after giving effect to the applicable anti-assignment
clauses of the Uniform Commercial Code and applicable Laws, other than the
proceeds and receivables thereof the assignment of which is expressly deemed
effective under applicable Laws notwithstanding such prohibition, (viii) any
assets to the extent a security interest in such assets would result in material
adverse tax consequences to the Parent Borrower or its Subsidiaries (other than
on account of any non-income taxes payable in connection with filings,
recordings, registrations, stampings and any similar actions in connection with
the creation or perfection of Liens), as reasonably determined by the Parent
Borrower in consultation with (but without the consent of) the Administrative
Agent, but for the avoidance of doubt, including the assets and properties of
any Domestic Foreign Holding Company or any Foreign Subsidiary, (ix) any
intent-to-use trademark application in the United States prior to the filing and
acceptance of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant, attachment, or enforcement of a security interest therein
would impair the validity or enforceability, or result in the voiding, of such
intent-to-use trademark application or any registration issuing therefrom under
applicable Federal law, (x) [reserved], (xi) any segregated funds held in escrow
for a the benefit of an unaffiliated third party (including such funds in
Escrow), (xii) Excluded Equity and (xiii) those assets as to which the
Administrative Agent and the Parent Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
provided, however, that Excluded Property shall not include any proceeds,
substitutions or replacements of any Excluded Property referred to each of the
clauses above (unless such proceeds, substitutions or replacements would
constitute Excluded Property referred to in such clauses).

“Excluded Subsidiary” means (a) each Subsidiary of the Parent Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Closing Date or at the time
such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of the Parent Borrower for
which the provision of a guarantee would result in a material adverse tax
consequence to the Parent Borrower or its subsidiaries or direct or indirect
parent companies (as reasonably determined by the Parent Borrower in
consultation with the Administrative Agent), (c) any Foreign Subsidiary, (d) any
Domestic Subsidiary of a Foreign Subsidiary of the Parent Borrower that is a
CFC, (e) any Domestic Foreign Holding Company, (f) any Immaterial Subsidiary,
(g) captive insurance companies, (h) not-for-profit Subsidiaries, (i) special
purpose entities, (j) any Unrestricted Subsidiary, (k) any non-Wholly-Owned
joint venture, (l) any non-Wholly-Owned Subsidiary, (m) any Subsidiary of the
Parent Borrower acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder that, at the time of such Permitted Acquisition or other
Investment, has assumed secured Indebtedness permitted hereunder not incurred in
contemplation of such Permitted Acquisition or other Investment, and each
Restricted Subsidiary that is a Subsidiary thereof that guarantees such
Indebtedness at the time of such Permitted Acquisition, in each case, to the
extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor (provided that such prohibition was not entered into in contemplation
of such Permitted Acquisition or Investment, and each such Subsidiary shall
cease to be an Excluded Subsidiary under this clause (m) if such secured
Indebtedness is repaid or becomes unsecured, if such Restricted Subsidiary
ceases to be an obligor with respect to such secured Indebtedness or such
prohibition no longer exists, as applicable) and (n) any other Subsidiary in
circumstances where the Parent Borrower and the Administrative Agent reasonably
agree that the cost or burden of providing a Guaranty outweighs the benefit
afforded thereby; provided that no Subsidiary Borrower may be designated as an
“Excluded Subsidiary”. Notwithstanding the foregoing, no Subsidiary shall be an
Excluded Subsidiary unless such Subsidiary is an “Excluded Subsidiary” under
(and as defined in) the Term/Revolver Credit Agreement and the Senior Secured
Notes. For avoidance of doubt, the Borrower (as defined in the Term/Revolver
Credit Agreement) shall not be an Excluded Subsidiary hereunder.

 

- 31 -



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document (each, a “Recipient”), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, that are Other Connection Taxes or otherwise
imposed by any jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office in or maintaining an Applicable
Lending Office in such jurisdiction (or any political subdivision thereof),
(b) any U.S. federal withholding Tax that is imposed on amounts payable to a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (other than pursuant to an assignment request by the Parent
Borrower under Section 3.06) or changes its Applicable Lending Office; provided
that, this clause (b) shall not apply to the extent that (x) the indemnity
payments or additional amounts any Recipient would be entitled to receive
(without regard to this clause (b)) do not exceed the indemnity payment or
additional amounts that the Recipient’s assignor (if any) was entitled to
receive immediately prior to the assignment to such Recipient, or that such
Recipient was entitled to receive immediately prior to its change in Applicable
Lending Office, as applicable, (c) any Tax resulting from a failure of such
Recipient to comply with Section 3.01(f) or Section 3.01(g), as applicable, and
(d) any withholding Tax imposed pursuant to FATCA.

“Existing Credit Facility” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a)(i).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Revolving Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the date of this Agreement (or any amended
or successor version described above) and any intergovernmental agreements (and
any related laws, regulations or official administrative guidance) implementing
the foregoing.

“FCPA” has the meaning specified in Section 5.20.

 

- 32 -



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to DBNY on such day on such transactions as reasonably
determined by the Administrative Agent; provided that in no event shall the
Federal Funds Rate at any time be less than 0.00% per annum.

“Financial Covenant” means the covenant set forth in Section 7.09.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are directly owned by the Parent Borrower or a Subsidiary Guarantor.

“Fixed Amounts” has the meaning specified in Section 1.13.

“Fixed Assets Priority Collateral” has the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA for such Test Period minus (i) Unfinanced Capital
Expenditures during such period and (ii) cash taxes (net of cash tax benefits or
refunds) to (b) Covenant Fixed Charges for such Test Period, in all cases,
calculated for the Parent Borrower and its Restricted Subsidiaries on a Pro
Forma Basis; provided that, when determining satisfaction with the Payment
Conditions for the purposes of making any Restricted Payment in reliance
thereon, the amount of such Restricted Payment made in reliance on satisfaction
of the Payment Conditions shall be included in the calculation of Covenant Fixed
Charges solely for such purpose.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Parent Borrower notifies
the Administrative Agent that it requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the

 

- 33 -



--------------------------------------------------------------------------------

application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Parent Borrower
may elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Parent Borrower or the Required
Lenders to make an election pursuant to clause (A) of this proviso, (C) any
election made pursuant to clause (B) of this proviso, once made, shall be
irrevocable, (D) any calculation or determination in this Agreement that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Parent Borrower’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP and (E) the Parent Borrower may
only make an election pursuant to clause (B) of this proviso if it also elects
to report any subsequent financial reports required to be made by the Parent
Borrower, including pursuant to Sections 6.01(a) and (b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

 

- 34 -



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is a Lender, Lead Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Lead Arranger or Agent or an Affiliate of the foregoing) or
(y) as of the Closing Date (regardless of whether such Person subsequently
ceases to be a Lender, Lead Arranger or Agent or an Affiliate of the foregoing)
and that is a party to a Swap Contract in existence on the Closing Date, a Loan
Party or any Restricted Subsidiary, in its capacity as a counterparty to such
Swap Contract.

“Hedge Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations with respect to
Secured Hedge Agreements then provided or outstanding. Upon the request of the
Parent Borrower to the Administrative Agent from time to time, the
Administrative Agent shall establish or increase the amount of Hedge Product
Reserves and, in the case of any such Hedge Product Reserve established or
increased at the request of the Parent Borrower, the Administrative Agent shall
eliminate or reduce such amount requested by the Parent Borrower upon the
request of the Parent Borrower unless the Administrative Agent otherwise
determines in its Permitted Discretion to maintain such reserve pursuant to the
immediately preceding sentence.

“Holdings” has the meaning specified in Section 8.06(a)(ii).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Parent Borrower that has been designated by the Parent
Borrower in writing to the Administrative Agent as an “Immaterial Subsidiary”
for purposes of this Agreement (and not redesignated as a Material Subsidiary as
provided below), provided that (a) for purposes of this Agreement, at the time
of such designation the Consolidated Total Assets of all Immaterial Subsidiaries
(other than Foreign Subsidiaries and Unrestricted Subsidiaries) at the last day
of the most recent Test Period shall not equal or exceed 5.0% of the
Consolidated Total Assets of the Parent Borrower and its Restricted Subsidiaries
at such date, (b) the Parent Borrower shall not designate any new Immaterial
Subsidiary if such designation would not comply with the provisions set forth in
clause (a) above, and (c) if the Consolidated Total Assets of all Restricted
Subsidiaries so designated by the Parent Borrower as “Immaterial Subsidiaries”
(and not redesignated as “Material Subsidiaries”) shall at any time exceed the
limits set forth in clause (a) above, then all such Restricted Subsidiaries
shall be deemed to be Material Subsidiaries unless and until the Parent Borrower
shall redesignate one or more Immaterial Subsidiaries as Material Subsidiaries,
in each case in a written notice to the Administrative Agent, and, as a result
thereof, the Consolidated Total Assets of all Restricted Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits; and provided
further that the Parent Borrower may designate and re-designate a Restricted
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition; provided, further that in no event shall any
Subsidiary Borrower be deemed to be an Immaterial Subsidiary. Notwithstanding
the foregoing, no Subsidiary shall be an Immaterial Subsidiary unless such
Subsidiary is an “Immaterial Subsidiary” under (and as defined in) the
Term/Revolver Credit Agreement and the Senior Secured Notes. For avoidance of
doubt, the Borrower (as defined in the Term/Revolver Credit Agreement) shall not
be an Immaterial Subsidiary hereunder.

“Impacted Loans” has the meaning specified in Section 3.02.

“Increased Reporting Event” means any period when a Liquidity Condition has
occurred and is continuing.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(b).

 

- 35 -



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incurrence Based Amounts” has the meaning specified in Section 1.13(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding footnotes thereto) of such Person in accordance with
GAAP;

(b)     the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)     net obligations of such Person under any Swap Contract (with the amount
of such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid within thirty (30) days after becoming due and payable, (iii) any other
obligation that appears in the liabilities section of the balance sheet of such
Person, to the extent (A) such Person is indemnified for the payment thereof by
a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefor are in escrow and
(iv) liabilities associated with customer prepayments and deposits);

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)     all Attributable Indebtedness;

(g)     all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)     all Guarantee Obligations of such Person in respect of any of the
foregoing.

provided that (i) in no event shall any obligations under any Swap Contracts be
deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
any other financial ratio under this Agreement, (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith and (iii) the Indebtedness of any person shall, except for purposes
of calculating the Interest Coverage Ratio to the extent the interest expense in
respect thereof is not covered by proceeds held in Escrow or in connection with
any test date of any Limited Condition Transaction or any test related to a
subsequent transaction, exclude Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent the proceeds thereof are and continue to be
held in an Escrow and are not otherwise made available to such person.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for

 

- 36 -



--------------------------------------------------------------------------------

such Indebtedness is otherwise limited and only to the extent such Indebtedness
would be included in the calculation of Consolidated Total Debt, (B) in the case
of the Parent Borrower and its Restricted Subsidiaries, exclude intercompany
liabilities arising from their cash management, tax, and accounting operations
and intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business consistent with past practice and (C) exclude
(i) deferred or prepaid revenue, (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller and (iii) Indebtedness of any parent
entity appearing on the balance sheet of the Parent Borrower solely by reason of
push down accounting under GAAP.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Subsidiary Borrowers” has the meaning specified in the initial
paragraph of this Agreement.

“Inside Maturity Loans” means (i) any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations, (ii) any Customary
Term A Loans and/or (iii) other Indebtedness under this clause (iii) in the
aggregate amount not to exceed the greater of (x) $150,000,000 and (y) 25.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Consolidated Interest Expense (which, solely for purposes of issuances of
Disqualified Equity Interests pursuant to Section 7.03(r)(ii)(z),
Section 7.03(r)(iii)(z) or Section 7.03(aa), shall (i) also include the sum of
all cash dividend payments (excluding items eliminated in consolidation) to fund
any series of Disqualified Equity Interests of the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis for such test Period and
(ii) shall include the dividends on the CCOH Preferred Stock to the extent
required to be paid in cash) for such Test Period.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) as selected by the Parent
Borrower in its Committed Loan Notice, or such other period that is twelve
months, less than one month or such other period as may be requested by the
Parent Borrower and in each case, consented to by all the Lenders of such
Eurocurrency Rate Loan; provided that:

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

- 37 -



--------------------------------------------------------------------------------

(b)     any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)     no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Parent Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but in each
case, without duplication of any adjustments to the amount of Investments
permitted under Section 7.02 (other than Section 7.02(y)), net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by S&P, or an equivalent rating by Fitch, Inc.

“IP Rights” has the meaning specified in Section 5.14.

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Junior Debt” means any third party Indebtedness for borrowed money (excluding
any intercompany Indebtedness) that is expressly subordinated in right of
payment to the Obligations with an outstanding principal amount in excess of the
greater of (x) $50,000,000 and (y) 8.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period. For the avoidance of doubt, Junior
Debt shall not include the Term/Revolver Facility and/or the Stepped Up Notes.

“Judgment Currency” has the meaning specified in Section 1.08(f).

“Junior Debt Documents” means the agreements governing any Junior Debt.

“JV Entity” means any joint venture of either the Parent Borrower or any of its
Restricted Subsidiaries that is not a Subsidiary.

“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

- 38 -



--------------------------------------------------------------------------------

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Closing Date,
the amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
heading “Letter of Credit Commitments” and (b) in the case of any Lender that
becomes a L/C Issuer hereunder thereafter, that amount which shall be set forth
in the written agreement by which such Lender shall become an L/C Issuer, in
each case as the maximum outstanding amount of Letters of Credit to be issued by
such L/C Issuer, as such commitment may be changed from time to time pursuant to
the terms hereof or with the agreement in writing of such Lender, the Parent
Borrower and the Administrative Agent and, in the event such commitment is
decreased, the other L/C Issuers. The aggregate L/C Commitments of all the L/C
Issuers shall be less than or equal to the Letter of Credit Sublimit at all
times.

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the applicable Borrower at such time. The L/C
Exposure of (i) any L/C Issuer under the Revolving Credit Facility shall be the
aggregate L/C Exposure in respect of all Letters of Credit issued by that L/C
Issuer (other than for purposes of determining such aggregate L/C Exposure for
purposes of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.

“L/C Issuer” means, initially, each of the Lenders listed on Schedule 2.01 as
having “Letter of Credit Commitments”, in its capacity as issuer of Letters of
Credit hereunder and each other Revolving Credit Lender reasonably acceptable to
each of the Administrative Agent and the Parent Borrower that has entered into a
letter of credit issuer agreement in form and substance reasonably satisfactory
to the Administrative Agent and the Parent Borrower, in each case, in its
capacity as an issuer of Letters of Credit hereunder, together with their
respective permitted successors and assigns in such capacity. Each L/C Issuer
may arrange for one or more Letters of Credit to be issued by Affiliates of such
L/C Issuer, in which case the L/C Issuer shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. In the event that there
is more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable law or the express terms of the
Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall be
deemed to be the amount so remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment or Additional
Revolving Credit Commitment, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCT Election” has the meaning specified in Section 1.10(a).

“LCT Provisions” means the provisions of Section 1.10.

 

- 39 -



--------------------------------------------------------------------------------

“LCT Test Date” has the meaning specified in Section 1.10(a).

“Lead Arrangers” means Deutsche Bank Securities Inc., Citibank, N.A., Credit
Suisse Loan Funding LLC, Goldman Sachs Bank USA and Morgan Stanley Senior
Funding, Inc., each in its capacity as Lead Arranger under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer and the Swingline
Lender, and its successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder). Each
Letter of Credit shall be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the Aggregate Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facilities.

“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrowers and their
respective Restricted Subsidiaries of any assets, business or Person, the
consummation of which is not conditioned on the availability of, or on
obtaining, third party acquisition financing.

“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

“Line Cap” means the lesser of the Revolving Credit Commitments and the
Borrowing Base.

“Liquidity Condition” means the period (a) commencing on the date Specified
Excess Availability shall have been less than the greater of (x) $10,000,000 and
(y) 10.0% of the Line Cap for five (5) consecutive Business Days; until
(b) Specified Excess Availability shall have been at least equal to the greater
of (x) $10,000,000 and (y) 10.0% of the Line Cap for twenty (20) consecutive
calendar days.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan (including any loans made pursuant to any
Additional Revolving Credit Commitment or loans made pursuant to Extended
Revolving Credit Commitments) or a Swingline Loan.

 

- 40 -



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents, (v) the ABL Intercreditor
Agreement, (vi) any Acceptable Intercreditor Agreement that is entered into by
the Administrative Agent or Collateral Agent, in each case as amended, and
(vii) the Agency Fee Letter.

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party or any other Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed or
allowable in such proceeding. Without limiting the generality of the foregoing,
the Loan Obligations of the Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts, in each case,
payable by any Loan Party or any other Subsidiary under any Loan Document and
(b) the obligation of any Loan Party or any other Subsidiary to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

“Loan Parties” means, collectively, the Borrowers and each Subsidiary Guarantor.

“Local Time” means local time in New York City.

“Losses” has the meaning specified in Section 10.05.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the Parent
Borrower or its direct or indirect parent on the date of the declaration of a
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of such common stock or common equity interests on the principal
securities exchange on which such common stock or common equity interests are
traded for the thirty (30) consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on the (a) ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
any Loan Document to which any of the Loan Parties is a party or (b) rights and
remedies of the Agents (acting on behalf of the Lenders) under any Loan
Document.

“Material Real Property” means any fee owned real property of a Loan Party as of
the Closing Date and/or acquired by any Loan Party after the Closing Date and
located in the United States with a book value in excess of $25,000,000 (as
reasonably determined by the Parent Borrower in good faith as of the Closing
Date or, if acquired thereafter, as of the date of such acquisition, as
applicable).

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Parent Borrower that is not an Immaterial Subsidiary (but
including, in any case, any Restricted Subsidiary that has been designated as a
Material Subsidiary as provided in, or has been designated as an Immaterial
Subsidiary in a manner that does not comply with, the definition of “Immaterial
Subsidiary”).

“Maturity Date” means with respect to the Revolving Credit Commitments in effect
on the Closing Date, the fifth anniversary of the Closing Date. and (b) with
respect to any Additional Revolving Credit Commitments or Extended Revolving
Credit Commitments, the maturity date applicable to such Additional Revolving
Credit Commitments or Extended Revolving Credit Commitments in accordance with
the terms hereof; provided that if any such day is not a Business Day, the
Maturity Date shall be the Business Day immediately preceding such day.

 

- 41 -



--------------------------------------------------------------------------------

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Monthly Borrowing Base Certificate” has the meaning specified in Section 6.18.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)     with respect to the Disposition of any asset by the Parent Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Parent Borrower
or any Restricted Subsidiary (excluding any business interruption insurance
proceeds)) over (ii) the sum of (A) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness that is secured by the asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and is timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness that is
secured by Liens ranking junior to or pari passu with the Liens securing
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Parent Borrower or
such Restricted Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes and Tax Distributions paid or reasonably estimated to be
actually payable in connection therewith (including, for the avoidance of doubt,
any income, withholding and other taxes payable as a result of the distribution
of such proceeds to the Parent Borrower), (D) [reserved] and (E) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Parent Borrower or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include (i) any
cash or Cash Equivalents received upon the Disposition of any non-cash
consideration by the Parent Borrower or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) above or if such liabilities have not been satisfied in
cash and such reserve is not reversed within 365 days after such Disposition or
Casualty Event, the amount of such reserve; and

(b)    (i) with respect to the incurrence or issuance of any Indebtedness by the
Parent Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum
of the cash received in connection with such

 

- 42 -



--------------------------------------------------------------------------------

incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses incurred by the Parent Borrower or such Restricted Subsidiary
(or, in the case of taxes, any member thereof) in connection with such
incurrence or issuance and, in the case of Indebtedness of any Foreign
Subsidiary of the Parent Borrower, deductions in respect of withholding taxes
that are or would otherwise be payable in cash if such funds were repatriated to
the United States and (ii) with respect to any Permitted Equity Issuance by any
direct or indirect parent of the Parent Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Parent Borrower.

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Extending Lender” has the meaning specified in Section 3.06(d).

“Non-Loan Party” means any Restricted Subsidiary of the Parent Borrower that is
not a Loan Party.

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-U.S. Discretionary Guarantor” has the meaning specified in Section 6.10(a).

“Note” means a Revolving Credit Note or a Swingline Note, as the context may
require.

“Obligations” means all (x) Loan Obligations, (y) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement and
(z) Cash Management Obligations; provided that the “Obligations” shall exclude
any Excluded Swap Obligations.

“OFAC” has the meaning specified in Section 5.19.

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by the Parent Borrower under Section 3.06).

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C

 

- 43 -



--------------------------------------------------------------------------------

Borrowing or L/C Obligations on any date, the outstanding amount thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of DBNY in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent Borrower” has the meaning specified in the introductory paragraph of
this Agreement.

“Pari Passu Hedge Obligations” means, at any time, any Secured Hedge Obligation
for which a Hedge Product Reserve exists at such time and only to the extent of
the amount of such Hedge Product Reserve at such time.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Payment Conditions” means, with respect to any transaction,

(a) 20-Day Specified Excess Availability and Specified Excess Availability (in
each case calculated on a Pro Forma Basis after giving effect to any Borrowing
or issuance of any Letter of Credit in connection with any subject transaction
and after giving effect to the acquisition of any Acquired Borrowing Base
Collateral in connection with such transaction) on the date of the subject
transaction would be equal to or greater than:

(i) in the case of Restricted Payments, (x) if the Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis) is greater than or equal to 1.00:1.00, the
greater of (A) $15,000,000 and (B) 15.0% of the Line Cap and (y) if the Fixed
Charge Coverage Ratio (calculated on a Pro Forma Basis) is less than 1.00:1.00,
the greater of (A) $20,000,000 and (B) 20.0% of the Line Cap and

(ii) in the case of any other transaction subject to the Payment Conditions,
(x) if the Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) is
greater than or equal to 1.00:1.00, the greater of (A) $12,500,000 and (B) 12.5%
of the Line Cap and (y) if the Fixed Charge Coverage Ratio (calculated on a Pro
Forma Basis) is less than 1.0):1.00, the greater of (A) $17,500,000 and
(B) 17.5% of the Line Cap; and

(b) as of the date of such transaction no Specified ABL Event of Default shall
be continuing.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

- 44 -



--------------------------------------------------------------------------------

“Permitted Discretion” means reasonable (from the perspective of a secured
asset-based lender) credit judgment, exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

“Permitted Liens” means any Liens permitted by Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension (other than any Inside Maturity
Loans) has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the Collateral, (i) the Lien securing such Indebtedness as modified,
refinanced, refunded, renewed or extended shall not be senior in priority to the
Lien on the Collateral securing the Indebtedness being modified, refinanced,
refunded, renewed or extended unless such Lien is otherwise permitted under any
basket or exception under Section 7.01 (with such amounts constituting
utilization of the applicable basket or exception under Section 7.01) and/or an
Acceptable Intercreditor Agreement is entered into and (ii) shall not be secured
by any additional assets that do not constitute Collateral unless such
additional assets substantially concurrently becomes Collateral or a Lien on
such assets is otherwise permitted under any basket or exception under
Section 7.01 (with such amounts constituting utilization of the applicable
basket or exception under Section 7.01), (d) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is guaranteed by a
Guarantee, such Indebtedness as modified, refinanced, renewed or extended shall
not have any additional guarantees unless such additional guarantees are
substantially simultaneously provided in respect of the Loans and Commitments
under this Agreement and (e) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(c), (i) to the extent such Indebtedness being so modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Obligations, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the Loan Obligations on terms
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions of such Indebtedness (excluding pricing,
call protection, premiums and prepayment or redemption terms or covenants or
other provisions applicable only to periods after the maturity date of the Loans
being refinanced) shall be either, taken as a whole, no more favorable to the
lenders providing such Indebtedness, in their capacity as such or be on market
terms at the time of the establishment of such Indebtedness (in each case, as
reasonably determined by the Parent Borrower) (except for (x) covenants or other
provisions applicable only to periods after the latest maturity date of the
relevant Loans being refinanced or (y) to the extent any more restrictive
covenant or provision is added for the benefit of any revolving facility, such
covenant or provision (except to the extent only applicable after the maturity
date of the Revolving Credit Facility) is also added for the benefit of the
Revolving Credit Facility to the extent it remains outstanding after the
incurrence of such Indebtedness; it being understood and agreed that in each
such case, no consent of the Administrative Agent and/or any Lender shall be
required in connection with adding such covenant or provision); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Parent Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement, shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by a Person who is the
obligor of the Indebtedness being so modified, refinanced, refunded, renewed or
extended.

 

- 45 -



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Parent
Borrower or any of its Restricted Subsidiaries after the Closing Date for an
aggregate amount for all such Sale Leasebacks not to exceed the greater of
(x) $60,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period; provided that any such Sale Leaseback not
between (x) a Loan Party and another Loan Party or (y) a Restricted Subsidiary
that is not a Loan Party and another Restricted Subsidiary that is not a Loan
Party must be, in each case, consummated for fair value as determined at the
time of consummation in good faith by the Parent Borrower or such Restricted
Subsidiary (which such determination may take into account any retained interest
or other Investment of the Parent Borrower or such Restricted Subsidiary in
connection with, and any other material economic terms of, such Sale Leaseback).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Plan of Reorganization” has the meaning specified in Section 10.07(l)(iii).

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Principal Office” means, for each of the Administrative Agent, the Swingline
Lender and each L/C Issuer, such Person’s address and, as appropriate, account
as set forth on Schedule 10.02, or such other address or account as such Person
may from time to time notify in writing to the Parent Borrower, the
Administrative Agent, the Swingline Lender and the L/C Issuers.

“Proceeding” has the meaning specified in Section 10.05.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA, (a) the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that is expected to have a continuing impact and (b) additional good faith
pro forma adjustments arising out of cost savings initiatives attributable to
such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Parent Borrower and its Restricted
Subsidiaries, in each case being given pro forma effect, which actions (i) have
been taken or (ii) will be taken or implemented within the succeeding twenty
four (24) months following such transaction and, in each case, including, but
not limited to, (w) reduction in personnel expenses, (x) reduction of costs
related to administrative functions, (y) reductions of costs related to leased
or owned properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Parent Borrower and its Restricted Subsidiaries,
assuming such Permitted Acquisition or conversion, and all other Permitted
Acquisitions or conversions that have been consummated during the period, and
any Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
initiated during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as

 

- 46 -



--------------------------------------------------------------------------------

applicable, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, it may be
assumed that such cost savings will be realizable during the entirety of such
Test Period, or such additional costs, as applicable, will be incurred during
the entirety of such Test Period; provided further that at the election of the
Parent Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $25,000,000.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
that have been made during the applicable period of measurement or, except for
determining the Applicable Rate and for determining actual compliance with the
Financial Covenant, subsequent to such period and prior to or simultaneously
with the event for which the calculation is made shall be deemed to have
occurred as of the first day of the applicable period of measurement (as of the
last date in the case of a balance sheet item) in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Parent Borrower or any division, product line, or facility used for operations
of the Parent Borrower or any of its Restricted Subsidiaries, shall be excluded,
and (ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Parent
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that,
(1) without limiting the application of the Pro Forma Adjustment pursuant to
clause (A) above, the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings, synergies and operating expense reductions) that are (as determined by
the Parent Borrower in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Parent Borrower and
its Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of “Pro Forma Adjustment”, (2) in connection with
any Specified Transaction that is the incurrence of Indebtedness in respect of
which compliance with any specified leverage ratio test is by the terms of this
Agreement required to be calculated on a Pro Forma Basis, (I) the proceeds of
such Indebtedness shall not be netted from Indebtedness in the calculation of
the applicable leverage ratio test and (II) subject to Section 1.11, if such
Indebtedness is a revolving facility, (other than in respect of actual
compliance with the Financial Covenant) the incurrence or repayment of any
indebtedness in respect of such revolving facility (including the Revolving
Credit Facility) included in such financial covenant ratio or incurrence test
calculation immediately prior to or simultaneously with the incurrence of such
indebtedness for which the pro forma calculation of such ratio or test is being
made and/or any drawing under any revolving facilities used to finance working
capital needs of the Parent Borrower and its Restricted Subsidiaries (as
reasonably determined by the Parent Borrower), shall be disregarded but, for
avoidance of doubt, shall thereafter be included in any future calculations
after giving effect to any prepayments or other Specified Transactions with
respect thereto and (3) when calculating the Fixed Charge Coverage Ratio for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with Section 7.09, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

“Protective Advance Participation” has the meaning specified in Section 2.01(c).

“Protective Advances” has the meaning specified in Section 2.01(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to the Parent Borrower and its Subsidiaries,
costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and costs relating to compliance
with the provisions of the Securities Act and the Exchange Act or any other
comparable body of laws, rules or regulations, as companies with listed equity,
directors’ compensation, fees and expense reimbursement, costs relating to
investor relations, shareholder meetings and reports to shareholders, directors’
and officers’ insurance and other executive costs, legal

 

- 47 -



--------------------------------------------------------------------------------

and other professional fees, and listing fees, in each case to the extent
arising by virtue of the listing of the Parent Borrower’s or its direct or
indirect parent’s equity or issuance by the Parent Borrower or its Subsidiaries
of public debt securities.

“Public Lender” has the meaning specified in Section 6.02.

“Public Offer” has the meaning specified in Section 1.10(a).

“QFC” has the meaning specified in Section 10.25.

“QFC Credit Support” has the meaning specified in Section 10.25.

“Qualified Equity Interests” means any Equity Interests of the Parent Borrower
that are not Disqualified Equity Interests.

“Refinancing” has the meaning specified in the recitals hereto.

“Refunded Swingline Loans” has the meaning specified in Section 2.04(c)(i).

“Register” has the meaning specified in Section 10.07(d).

“REIT” means a “real estate investment trust” as defined under Sections 856–860
of the Code.

“REIT Conversion Transaction” means any of the following transactions entered
into in connection with, or in contemplation of, a REIT Election: (i) a
Disposition in accordance with Section 7.05(v), (ii) the payment of any
dividends or distributions in accordance with Section 7.06(viii) and (iii) any
other transaction consummated in connection with, or in contemplation of, a REIT
Election.

“REIT Conversion Transaction Requirement” means, after giving effect to the
relevant REIT Conversion Transaction, (a) there is no Default or Event of
Default and (b) the Total Leverage Ratio does not exceed 5.50:1.00, as
calculated on a Pro Forma Basis.

“REIT Election” means an election by the Parent Borrower (or its applicable
parent entity) to be treated as a REIT; provided that, (x) the Parent Borrower
(or its applicable parent entity) has publicly announced its intention to become
a REIT and (y) as of such election, on a Pro Forma Basis, after giving effect to
all related REIT Conversion Transactions the REIT Conversion Transaction
Requirement is satisfied.

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.

“Reorganization” means any reorganization of any of the Parent Borrower and/or
its Subsidiaries implemented in order to optimize the tax position of such
entities or any parent thereof (as reasonably determined by the Parent Borrower
in good faith) so long as such reorganization does not materially impair any
Guarantee or security interests of the Lenders and is otherwise not materially
adverse to the Lenders in their capacity as such, taken as a whole, and after
giving effect to such re-structuring, the Loan Parties and their Restricted
Subsidiaries otherwise comply with the definition of “Collateral and Guarantee
Requirement” and Section 6.10.

“Replacement CCOH Preferred Stock” has the meaning specified in Section 7.06(s).

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

- 48 -



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swingline Loan, a Committed Loan Notice.

“Required Debt Terms” shall mean in respect of any Indebtedness, other than in
the case of Inside Maturity Loans, compliance with Sections 2.14(b)(iii) and
(iv) of the Term/Revolver Credit Agreement as in effect on the date hereof, in
each case, as if such Indebtedness were incurred thereunder.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) [reserved] and
(c) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by any Defaulting Lender shall be excluded for all purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on a Closing Date, any
secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Parent
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the holders
of Equity Interests of the Parent Borrower.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of Parent Borrower.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) increased from time to time pursuant to
Section 2.14. The initial amount of each Lender’s Revolving Credit Commitment on
the Closing Date is set forth on Schedule 2.01 under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as the case may be.
The initial aggregate amount of the Lenders’ Revolving Credit Commitments on the
Closing Date is $125,000,000.

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14.

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time, (b) the L/C Exposure of such Lender at such time and
(c) such Lender’s (including the Swingline Lender’s) Applicable Percentage of
the Outstanding Amount of all Swingline Loans.

 

- 49 -



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrowers to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc..

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Parent Borrower or any of its Restricted Subsidiaries
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Sanctions” has the meaning specified in Section 5.19.

“Scheduled Principal Payments” means scheduled principal payments of long term
Indebtedness (including payments in respect of capital leases to the extent
allocated to principal, but excluding payments in respect of intercompany debt
and payments in respect of earn-outs) paid or payable currently in cash and
taking into account the effects of mandatory or voluntary prepayments hereunder
or any other Indebtedness in accordance with the terms hereof and thereof.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated by
the Parent Borrower to the Administrative Agent, and (b) any Hedge Bank;
provided that (i) a single notice of a specified Master Agreement shall be
deemed to designate all swaps under such Master Agreement as a “Secured Hedge
Agreement” and (ii) any such designation of a Secured Hedge Agreement shall be
irrevocable unless the relevant Hedge Bank consents in writing to such
revocation; provided, further, that in no event shall any Swap Contract
constitute a Secured Hedge Agreement hereunder to the extent that obligations of
any Loan Party or any Restricted Subsidiary under such Swap Contract constitute
Term/Revolver Obligations.

“Secured Hedge Obligations” means any Obligations of the type described in
clause (y) of the definition of Obligations.

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

 

- 50 -



--------------------------------------------------------------------------------

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrowers, the Subsidiary Guarantors and the Collateral Agent on the Closing
Date substantially in the form of Exhibit G, as supplemented by any Security
Agreement Supplement executed and delivered pursuant to Section 6.10.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means the 5.125% senior secured notes due 2027 issued by
the Borrower, as Issuer, on the Closing Date.

“Senior Unsecured Notes” means (i) those certain 6.50% Series A Notes due 2022
issued by Clear Channel Worldwide Holdings, Inc. on November 19, 2012 pursuant
to that certain Indenture, dated as of November 19, 2012, by and among Clear
Channel Worldwide Holdings, Inc., the other guarantors party thereto and U.S.
Bank National Association, as trustee and (ii) those certain Series B Notes due
2022 issued by Clear Channel Worldwide Holdings, Inc. on November 19, 2012
pursuant to that certain Indenture, dated as of November 19, 2012, by and among
Clear Channel Worldwide Holdings, Inc., the other guarantors party thereto, and
U.S. Bank National Association, as trustee.

“Stepped Up Notes” means those certain 9.25% Notes due 2024 issued in an
aggregate principal amount of $2,235,000,000 pursuant to that certain Indenture,
dated as of February 12, 2019, by and among Clear Channel Worldwide Holdings,
Inc., the Borrower, Clear Channel Outdoor, LLC, the other guarantors party
thereto, and U.S. Bank National Association, as trustee.

“Stepped Up Notes Refinancing” means either (1) less than $250,000,000 principal
amount of Stepped Up Notes remains outstanding as of the date that is 91 days
prior to the maturity date of the Stepped Up Notes; provided that, if the
Stepped Up Notes have been refinanced with the proceeds of Indebtedness, a
Stepped Up Notes Refinancing shall occur only if such refinancing Indebtedness
matures at least 91 days after the Latest Maturity Date or (2) the maturity date
of the Stepped Up Notes has been extended to a date that is at least 91 days
after the Latest Maturity Date.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Parent Borrower or its Subsidiaries on the Closing Date, (b) any
businesses, services and activities engaged in by the Parent Borrower or its
Subsidiaries that are related, complementary, incidental, ancillary or similar
to any of the foregoing or are extensions or developments of any thereof and/or
(c) a Person conducting a business, service or activity specified in clauses
(a) and (b), and/or any Subsidiary thereof. For the avoidance of doubt, any
Person that invests in or owns Equity Interests or Indebtedness of another
Person that is engaged in a Similar Business shall be deemed to be engaged in a
Similar Business.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified ABL Event of Default” means an Event of Default under Sections
8.01(a), 8.01(b) (solely with respect to a failure to comply with Section 7.09),
8.01(c) (solely with respect to (i) failure to comply with the

 

- 51 -



--------------------------------------------------------------------------------

cash management system in accordance with Section 6.19 or (ii) failure to
deliver a Borrowing Base Certificate in accordance with Section 6.18), 8.01(d)
(solely with respect to a material misrepresentation with respect to the
Borrowing Base Certificate) or 8.01(f) (with respect to a Loan Party).

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).

“Specified Excess Availability” means, as of any date of determination thereof,
the sum of (a) Excess Availability, plus (b) the Excess Borrowing Base; provided
that, in no event shall any increase pursuant to this clause (b) exceed for any
purpose 5.00% of the Line Cap at such time plus (c) so long as Excess
Availability is not less than zero, the amount of any Letters of Credit that are
Cash Collateralized with the Administrative Agent in accordance with
Section 2.03(f) at such time.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).

“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Parent Borrower or, any asset sale of a business unit, line of business
or division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Revolving Credit Commitments that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.

“Subsidiary Borrowers” means each of the Initial Subsidiary Borrowers and each
Domestic Subsidiary that becomes a party to this Agreement as a Borrower after
the Closing Date pursuant to Section 6.10 or otherwise.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Parent
Borrower (other than the Subsidiary Borrowers) that are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supermajority Lenders” means, as of any date of determination, Lenders having
more than 66 2/3% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s Revolving Credit Exposure being deemed “held” by such
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Supported QFC” has the meaning specified in Section 10.25.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity

 

- 52 -



--------------------------------------------------------------------------------

or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Parent Borrower, if no Hedge Bank is party to such Swap Contract) in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Parent Borrower, if no Hedge Bank is party to such Swap Contract).

“Swingline Borrowing” means a borrowing of a Swingline Loan.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04, in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the heading “Swingline Commitments” as the maximum
outstanding principal amount of Swingline Loans to be made by the Swingline
Lender, as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of the Swingline Lender, the
Parent Borrower and the Administrative Agent. The Swingline Commitment of the
Swingline Lender shall be less than or equal to the Swingline Sublimit at all
times.

“Swingline Lender” means DBNY, in its capacity as a lender of Swingline Loans
hereunder or any successor swingline lender hereunder.

“Swingline Loan” means a loan made by the Swingline Lender to the Parent
Borrower pursuant to Section 2.04(a).

“Swingline Note” means a promissory note of the Parent Borrower payable to the
Swingline Lender or its registered assigns, in substantially the form of Exhibit
F-2 hereto, evidencing the aggregate Indebtedness of the Parent Borrower to the
Swingline Lender resulting from the Swingline Loans made by the Swingline Lender
from time to time.

“Swingline Participations” has the meaning set forth in Section 2.04(c)(ii).

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swingline Sublimit is part
of, and not in addition to, the Revolving Credit Facility.

“Tax Distributions” mean the Restricted Payment permitted pursuant to
Section 7.06(g)(i).

 

- 53 -



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term/Revolver Credit Agreement” means the Credit Agreement, dated as of the
date hereof, governing the term loan and revolving facilities thereunder, among
the Parent Borrower, the Term/Revolver Facility Administrative Agent and the
several banks and other financial institutions from time to time parties
thereto, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time, in each case to the extent permitted hereunder and
under the ABL Intercreditor Agreement and any Permitted Refinancing thereof
(unless such agreement, instrument or document expressly provides that it is not
intended to be and is not a Term/Revolver Credit Agreement), in each case, to
the extent permitted hereunder.

“Term/Revolver Facility” means the collective reference to the Term/Revolver
Credit Agreement, any Term/Revolver Loan Document, any notes and letters of
credit issued pursuant thereto and any guarantee, security agreement, patent,
trademark or copyright security agreements, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time, in each case to the extent permitted
hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly
provides that it is not intended to be and is not a Term/Revolver Facility).

“Term/Revolver Facility Administrative Agent” means DBNY, in its capacity as
administrative agent under the Term/Revolver Credit Agreement or any successor
agent under the Term/Revolver Loan Documents.

“Term/Revolver Facility Collateral Agent” means DBNY, in its capacity as
collateral agent under the Term/Revolver Credit Agreement or any successor agent
under the Term/Revolver Loan Documents.

“Term/Revolver Loan Documents” means, collectively, (i) the Term/Revolver Credit
Agreement and (ii) the security documents, intercreditor agreements (including
the ABL Intercreditor Agreement), guarantees, joinders and other agreements or
instruments executed in connection with the Term/Revolver Facility or such other
agreements, in each case, as amended, modified, supplemented, substituted,
replaced, restated or refinanced, in whole or in part, from time to time
including in connection with a Permitted Refinancing of the Term/Revolver
Facility.

“Term/Revolver Loans” means “Loans” as defined in the Term/Revolver Credit
Agreement (as in effect on the date hereof).

“Term/Revolver Obligations” means “Loan Obligations” as defined in the
Term/Revolver Credit Agreement (as in effect on the date hereof).

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Parent Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or 6.01(b).

“Threshold Amount” means $100,000,000.

“Title Company” means any title insurance company as shall be retained by Parent
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swingline Loans) and all L/C Obligations.

 

- 54 -



--------------------------------------------------------------------------------

“Trade Date” has the meaning specified in Section 10.07(l).

“Transaction Expenses” means any fees or expenses incurred or paid by the Parent
Borrower or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.

“Transactions” means, collectively, (a) the funding of the term loans under the
Term/Revolver Credit Agreement, (b) the Refinancing, (c) any Credit Extension
made on the Closing Date under the Revolving Credit Facility, (d) revolving
borrowings under the Term/Revolver Credit Agreement on the Closing Date, (e) the
issuance of the Senior Secured Notes, (f) the consummation of any other
transactions in connection with the foregoing and (g) the payment of Transaction
Expenses.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for the fiscal quarters ending March 31, 2019 and June 30, 2019.

“Unfinanced Capital Expenditures” means all Capital Expenditures, excluding:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than any Cure amount (or any “Cure Amount” (as defined
in the Term/Revolver Credit Agreement as in effect on the date hereof))) of, or
a cash capital contribution to, the Parent Borrower or any Subsidiary after the
Closing Date and/or financed with the proceeds of long-term indebtedness (other
than Revolving Credit Loans),

(b) Capital Expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such Capital Expenditures are
made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Parent Borrower and the Subsidiaries within 15 months of receipt
of such proceeds (or, if not made within such period of 15 months, are committed
to be made during such period),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
that actually are paid for by a third party (excluding the Parent Borrower or
any Subsidiary thereof) and for which neither the Parent Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business consistent with past industry practice, or

 

- 55 -



--------------------------------------------------------------------------------

(g) Investments in respect of a Permitted Acquisition or other acquisition
constituting an Investment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Collateral Agent and (b) Cash and Cash
Equivalents of such Person restricted in favor of the Facilities (which may also
include Cash and Cash Equivalents securing other Indebtedness secured by a Lien
on any Collateral along with the Facilities), in each case as determined in
accordance with GAAP; it being understood and agreed that proceeds subject to
Escrow shall be deemed to constitute “restricted cash” for purposes of the
Unrestricted Cash Amount.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Parent Borrower
listed on Schedule 1.01C, (ii) any Subsidiary of the Parent designated by the
Parent Borrower as an Unrestricted Subsidiary pursuant to Section 6.13
subsequent to the date hereof and (iii) any Subsidiary of an Unrestricted
Subsidiary. Notwithstanding the foregoing, no Subsidiary shall be an
Unrestricted Subsidiary unless such Subsidiary is an “Unrestricted Subsidiary”
under (and as defined in) the Term/Revolver Credit Agreement and Senior Secured
Notes. For avoidance of doubt, neither the Borrower (as defined in the
Term/Revolver Credit Agreement), nor any Subsidiary Borrower, shall be an
Unrestricted Subsidiary hereunder.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Valuation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by a L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or a L/C Issuer shall determine or
the Required Lenders shall require.

“Weekly Borrowing Base Certificate” has the meaning specified in Section 6.18.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

- 56 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)     Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)     The term “including” is by way of example and not limitation.

(e)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03     Accounting Terms.

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)     Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transactions occur or, other than for
determining the Applicable Rate or for determining actual compliance with the
Financial Covenant, subsequent to such period and prior to or simultaneously
with the event for which the calculation is made, the Fixed Charge Coverage
Ratio, the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured
Leverage Ratio, the Interest Coverage Ratio and Consolidated EBITDA and any
other financial calculation shall be calculated with respect to such period and
such Specified Transactions on a Pro Forma Basis and shall be calculated for the
applicable period of measurement (which may, at the Parent Borrower’s election,
be the most recently ended twelve months) for which quarterly or fiscal year-end
financial statements are internally available, as determined by the Parent
Borrower, immediately preceding the date of such event.

 

- 57 -



--------------------------------------------------------------------------------

(c)     Where reference is made to “the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Parent Borrower other than Restricted
Subsidiaries.

(d)     In the event that the Parent Borrower (or any parent entity) elects to
prepare its financial statements in accordance with IFRS and such election
results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
the Parent Borrower, the Lenders and the Administrative Agent agree to enter
into good faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the Secured Leverage Ratio and the First Lien Leverage Ratio) so as to
reflect equitably the Accounting Changes with the desired result that the
criteria for evaluating the Parent Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Parent Borrower, the Administrative Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed in accordance with GAAP (as determined in good faith by
a Responsible Officer of the Parent Borrower) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred.

SECTION 1.04     Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

SECTION 1.05     References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07     Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08     Exchange Rates; Currency Equivalents Generally.

(a)     The Administrative Agent or each relevant L/C Issuer, as applicable,
shall determine the Exchange Rates as of each Valuation Date to be used for
calculating Alternative Currency Equivalent and Dollar Equivalent amounts of
Credit Extensions and amounts outstanding hereunder denominated in Alternative
Currencies. Such Exchange Rates shall become effective as of such Valuation Date
and shall be the Exchange Rates employed in converting any amounts between the
applicable currencies until the next Valuation Date to occur. Except for
purposes of financial statements delivered by the Parent Borrower hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be the Dollar
Equivalent of such currency as so determined by the Administrative Agent (or,
where applicable, each relevant L/C Issuer) at the Exchange Rate as of any
Valuation Date.

(b)     Notwithstanding the foregoing, in the case of Loans and Letters of
Credit denominated in an Alternative Currency, the Administrative Agent and each
relevant L/C Issuer may at periodic intervals (no more frequently than monthly
(for both the Administrative Agent and such relevant L/C Issuer), or more
frequently during the continuance of an Event of Default) recalculate the
aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated. If, as a result of such
recalculation the Total Outstandings exceed an amount equal to 103% of the Line
Cap, the Parent Borrower will prepay Revolving Credit Loans and/or Cash
Collateralize or Backstop the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess.

 

- 58 -



--------------------------------------------------------------------------------

(c)     Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent or each relevant L/C issuer, as the case may be.

(d)     For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).

(e)     If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the Parent Borrower, the Administrative Agent, and the Lenders will
negotiate in good faith to amend the Loan Documents to (a) follow any generally
accepted conventions and market practice with respect to redenomination of
obligations originally denominated in Euro and (b) otherwise appropriately
reflect the change in currency.

(f)     If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Exchange Rate. The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party each agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Loan Party (or to any other Person who may be entitled thereto
under applicable law).

(g)     Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(h)     For purposes of determining compliance under the covenants herein, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Parent Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
whether Indebtedness is permitted to be incurred hereunder (which shall be
subject to clause (i) below).

(i)     For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding,

 

- 59 -



--------------------------------------------------------------------------------

refinancing, renewal or defeasance would cause the applicable restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased plus accrued amounts, and any costs, fees and
premiums paid in connection therewith.

SECTION 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Application
related thereto, provides for one or more automatic increases in the amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount at such times.

SECTION 1.10    Limited Condition Transactions.

(a)     In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of (i) determining compliance with any
provision of this Agreement which requires the calculation of the Fixed Charge
Coverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Total Leverage Ratio, the Interest Coverage Ratio or any other financial ratio;
or (ii) testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated Total Assets or
Consolidated EBITDA, if any), in each case, at the option of the Parent Borrower
(the Parent Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), the date of determination of
whether any such transaction is permitted hereunder shall be deemed to be the
date (the “LCT Test Date”), (x) the definitive agreement for such Limited
Condition Transaction is entered into (or, in respect of any transaction
described in clause (ii) of the definition of “Limited Condition Transaction,”
delivery of irrevocable notice, declaration of dividend or similar event), and
not at the time of consummation of such Limited Condition Transaction or
(y) solely in connection with an acquisition to which the United Kingdom City
Code on Takeovers and Mergers applies (or similar law in another jurisdiction),
the date on which a “Rule 2.7 announcement” of a firm intention to make an offer
(or equivalent announcement in another jurisdiction) (a “Public Offer”) in
respect of a target of such acquisition, and if, after giving pro forma effect
to the Limited Condition Transaction and the other transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) as if they had occurred at the beginning of the most
recent test period ending prior to the LCT Test Date, the Parent Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with; provided, however, that an LCT Election shall not apply to the calculation
of Excess Availability or Specified Excess Availability.

(b)     For the avoidance of doubt, if the Parent Borrower has made an LCT
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in Consolidated Total Assets
or Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If the Parent
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Parent Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary on or following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires (or, if applicable, the
irrevocable notice, declaration of dividend or similar event is terminated or
expires or, as applicable, the offer in respect of a Public Offer for, such
acquisition is terminated) without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be tested by calculating the
availability under such ratio or basket on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
have been consummated (including any incurrence of Indebtedness and any
associated Lien and the use of proceeds thereof; provided that Consolidated
Interest Expense for purposes of the

 

- 60 -



--------------------------------------------------------------------------------

Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Parent Borrower in good
faith).

(c)     In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default, Specified
ABL Event of Default or Specified Event of Default, as applicable, has occurred,
is continuing or would result from any such action, as applicable, such
condition shall, at the option of the Parent Borrower, be deemed satisfied, so
long as no Default, Event of Default, Specified ABL Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into. For the
avoidance of doubt, if the Parent Borrower has exercised its option under this
Section 1.10, and any Default, Event of Default, Specified ABL Event of Default
or Specified Event of Default occurs following the date the definitive
agreements for the applicable Limited Condition Transaction were entered into
and prior to the consummation of such Limited Condition Transaction, any such
Default, Event of Default or specified Event of Default shall be deemed to not
have occurred or be continuing for purposes of determining whether any action
being taken in connection with such Limited Condition Transaction is permitted
hereunder.

SECTION 1.11    Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.

SECTION 1.12    Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with loans made pursuant to any Additional Revolving
Credit Commitment, loans made pursuant to Extended Revolving Credit Commitments
or loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in cash” or any other similar requirement.

SECTION 1.13    Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with Section 7.09 hereof
(but not actual compliance therewith), any Interest Coverage Ratio, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test and/or any Total
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that requires compliance with any such financial ratio or test (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that, for
purposes of this Agreement, the Fixed Amounts under such section and any
substantially concurrent borrowings under the Revolving Credit Facility (and any
cash proceeds thereof) shall be disregarded in the calculation of the financial
ratio or test applicable to the Incurrence Based Amounts in connection with such
substantially concurrent incurrence.

SECTION 1.14    Additional Alternative Currencies.

(a)     The Parent Borrower may from time to time request that Revolving Credit
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable into Dollars. In the case of any such
request with respect to the making of Revolving Credit Loans, such request shall
be subject to the approval of the Administrative Agent and the Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of any
Letter of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer that is being requested to issue such
Letter of Credit.

 

- 61 -



--------------------------------------------------------------------------------

(i)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Revolving Credit Loans, the Administrative Agent shall
promptly notify each Revolving Credit Lender thereof; and in the case of any
such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify each applicable L/C Issuer thereof. Each Revolving Credit Lender
(in the case of any such request pertaining to Revolving Credit Loans) or each
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Revolving Credit Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(ii)     Any failure by a Revolving Credit Lender or applicable L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or L/C Issuer, as the case may be, to permit Revolving Credit Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Revolving Credit Loans in such requested currency, the Administrative Agent
shall so notify the Parent Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Revolving Credit Loans; and if the Administrative Agent and the
applicable L/C Issuer consents to the issuance of a Letter of Credit in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuance by
such L/C Issuer; provided that any agreement by an L/C Issuer to issue Letters
of Credit in such requested currency may be limited to a specific Letter of
Credit issuance and in any event shall not obligate any other L/C Issuer to
issue any Letter of Credit in such requested currency. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.14, the Administrative Agent shall promptly so notify the
Parent Borrower.

SECTION 1.15    Change of Currency. Each obligation of the Parent Borrower to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption. If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency

SECTION 1.16    Successor Companies. Notwithstanding anything to the contrary
herein, with respect to any reference herein to the Parent Borrower, such
reference shall automatically be deemed to refer to any Successor Company that
assumes the obligations of such Person in accordance with this Agreement.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01    The Loans. Subject to the terms and conditions set forth herein:

(a)             [Reserved].

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, on and after the Closing Date, each Revolving Credit Lender
severally agrees to make (or cause its Applicable Lending

 

- 62 -



--------------------------------------------------------------------------------

Office to make) Revolving Credit Loans to a Borrower from time to time during
the Availability Period for the Revolving Credit Facility in Dollars or in an
Approved Currency in an aggregate principal amount that will not result in such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment; provided that, after giving effect to the making of any Revolving
Credit Loans, (x) in no event shall the Total Outstandings exceed the Revolving
Credit Commitments then in effect and (y) the Availability Conditions would be
satisfied. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans Borrowings, Conversions and Continuations of Loans.

(c)     The Administrative Agent shall be authorized, in its discretion, at any
time that any conditions in Section 4.02 are not satisfied, to make loans in
Dollars (any such loans made pursuant to this Section 2.01(b), “Protective
Advances”) under the Revolving Credit Facility (a) up to an aggregate amount not
to exceed 5.00% of the Borrowing Base outstanding at any time, if the
Administrative Agent reasonably deems such Protective Advances necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations; or (b) to pay any other amounts chargeable to Loan
Parties under any Loan Documents, including costs, fees and expenses. Protective
Advances shall constitute Obligations secured by the Collateral and shall be
entitled to all of the benefits of the Loan Documents. Immediately upon the
making of a Protective Advance, each applicable Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Administrative Agent a risk participation in such Protective Advance made
under the Revolving Credit Facility, each Revolving Credit Lender shall purchase
a risk participation in such Protective Advance in an amount equal to the
product of such Revolving Credit Lender’s Applicable Adjusted Percentage times
the principal amount of such Protective Advance (a “Protective Advance
Participation”). The Required Lenders may at any time revoke the Administrative
Agent’s authority to make further Protective Advances by written notice to the
Administrative Agent. No Protective Advance shall be outstanding after the
earlier of (x) 20 Business Days after the date on which it was made or (y) the
date on which the Required Lenders instruct the Administrative Agent to cease
making Protective Advances. Absent such revocation, the Administrative Agent’s
determination that the funding of a Protective Advance is appropriate shall be
conclusive. In no event shall a Protective Advance be made if, after giving
effect thereto the Revolving Credit Exposure of any Revolving Credit Lender
would exceed the Revolving Credit Commitment of such Lender. The making of a
Protective Advance on any one occasion shall not obligate the Administrative
Agent to make any Protective Advance on any other occasion and under no
circumstance shall the Borrowers have the right to require that a Protective
Advance be made.

(d)     At any time that any Protective Advance is outstanding, the proceeds of
any Revolving Credit Loan or Swing Line Loan that is made shall first be applied
to the repayment of such Protective Advance upon the making of such Revolving
Credit Loan or Swing Line Loan (and otherwise, each Revolving Credit Lender
shall, upon request from the Administrative Agent, fund its Protective Advance
Participation).

SECTION 2.02     Borrowings, Conversions and Continuation of Loans.

(a)     Each Revolving Credit Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Parent Borrower’s irrevocable notice (which notice may be telephonic if
promptly followed by a written notice signed by a Responsible Officer), to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than (i) 12:00 noon Local Time (A) three (3) Business Days prior
to the requested date of any Dollar-denominated Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or any conversion of Eurocurrency Rate
Loans to Base Rate Loans and (B) four (4) Business Days prior to the requested
date of any Borrowing of Eurocurrency Rate Loans denominated in an Alternative
Currency, (ii) 2:00 p.m. Local Time on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Borrowing Minimum
or a whole multiple of the Borrowing Multiple in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of, or conversion to, Base Rate
Loans shall be in a principal

 

- 63 -



--------------------------------------------------------------------------------

amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof. Each Committed Loan Notice shall specify (i) whether the Parent
Borrower is requesting a Revolving Credit Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) in the
case of any Revolving Credit Borrowing, the Approved Currency for the requested
Borrowing, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
Class, currency and principal amount of Loans to be borrowed, converted or
continued, (v) in the case of Loans in Dollars, the Type of Loans to be borrowed
or to which existing Loans are to be converted, (vi) if applicable, the duration
of the Interest Period with respect thereto and (vii) the account of the Parent
Borrower to be credited with the proceeds of such Borrowing. If the Parent
Borrower fails to specify a Type of Loan in a Committed Loan Notice with respect
to a Borrowing in Dollars or fails to give a timely notice requesting a
conversion or continuation with respect to a Borrowing in Dollars, then the
applicable Loans shall be made or continued as, or converted to Eurocurrency
Rate Loans with an Interest Period of one (1) month (subject to the definition
of “Interest Period”). Any such automatic conversion or continuation shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Parent Borrower fails to give
a timely notice requesting a conversion or continuation with respect to a
Borrowing in an Alternative Currency, then it will be deemed to have requested a
conversion or continuation for an Interest Period of one (1) month. If the
Parent Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month. For the avoidance of doubt, the Parent Borrower and Lenders
acknowledge and agree that any conversion or continuation of an existing Loan
shall be deemed to be a continuation of that Loan with a converted interest rate
methodology and not a new Loan.

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Parent Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make (or cause its Applicable Lending Office to make) the amount of its Loan
available to the Administrative Agent by wire transfer in immediately available
funds at the Administrative Agent’s Principal Office not later than 1:00 p.m.
Local Time for Eurocurrency Rate Loans and 3:00 p.m. Local Time for Base Rate
Loans on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.01 and
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Parent Borrower maintained with the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent Borrower; provided that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Parent Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied first, to the payment in full of any
such L/C Borrowings and second, to the Parent Borrower as provided above.

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Parent Borrower pays the amount due, if any,
under Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that
(i) no Loans may be converted to or continued as Eurocurrency Rate Loans and
(ii) unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

(d)     The Administrative Agent shall promptly notify the Parent Borrower and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

(e)     Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than twenty (20) Interest Periods in effect at any time for all Borrowings
of Eurocurrency Rate Loans plus up to three (3) additional Interest Periods in
respect of each Incremental Facility.

(f)     The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

- 64 -



--------------------------------------------------------------------------------

(g)     For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

SECTION 2.03    Letters of Credit.

(a)     The Letter of Credit Commitments.

(i)      Subject to the terms and conditions set forth herein, (1) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
under the Revolving Credit Facility set forth in this Section 2.03, (x) from
time to time on any Business Day following the Closing Date before the Letter of
Credit Facility Expiration Date, to issue Letters of Credit for the account of
the Parent Borrower (provided, that any Letter of Credit may be for the account
of any Restricted Subsidiary of the Parent Borrower with the approval of the
applicable L/C Issuer (such approval not to be unreasonably withheld or
delayed); provided, further that the Parent Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Parent Borrower, and that the Parent Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries, and the Parent
Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letter of Credit
issued for the account of any Subsidiary) and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Letters of Credit and (2) the Revolving Credit Lenders
under the Revolving Credit Facility severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit and no Revolving Credit Lender shall be obligated to participate in any
Letter of Credit if immediately after giving effect to such L/C Credit
Extension, (v) Excess Availability would be less than $0, (w) the Total
Outstandings would exceed the Revolving Credit Commitments then in effect,
(x) the sum of the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, would exceed such Lender’s Revolving
Credit Commitment, (y) the aggregate L/C Exposure would exceed the Letter of
Credit Sublimit or (z) the aggregate L/C Exposure in respect of Letters of
Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C Commitment.
Letters of Credit shall constitute utilization of the Revolving Credit
Commitments. Within the foregoing limits, and subject to the terms and
conditions hereof, the Parent Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Parent Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. It is hereby
acknowledged and agreed that each of the letters of credit described on Schedule
2.03(a) (the “Existing Letters of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Closing Date.

(ii)     An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the relevant L/C Issuer has approved such expiry date;

(C)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Facility Expiration Date, unless the relevant L/C Issuer has
approved such expiry date (it being understood that the participations of the
Revolving Credit Lenders under the Revolving Credit Facility in any undrawn
Letter of Credit shall in any event terminate on the Letter of Credit Facility
Expiration Date);

 

- 65 -



--------------------------------------------------------------------------------

(D)     in the case of Letters of Credit, if such Letter of Credit is to be
denominated in a currency other than Dollars or an Approved Currency; or

(E)     any Lender of the applicable Class is at such time a Defaulting Lender,
nor shall any L/C Issuer be under any obligation to extend or amend existing
Letters of Credit, unless such L/C Issuer has entered into arrangements,
including reallocation of such Lender’s Applicable Percentage of the applicable
outstanding L/C Obligations pursuant to Section 2.16 or the delivery of Cash
Collateral, with the Parent Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential L/C Exposure (after giving effect to Section 2.16)
with respect to such Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential L/C Exposure; or

(F)     the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer or one or more policies of such L/C Issuer applicable to
letters of credit in general;

(G)     such Letter of Credit is not a standby letter of credit; or

(H)     such Letter of Credit is in an initial amount less than $10,000.

(iii)     An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)     The aggregate L/C Commitments of all the L/C Issuers shall be less than
or equal to the Letter of Credit Sublimit at all times.

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Parent Borrower hand delivered or facsimiled (or
transmitted by electronic communication, if arrangements for doing so have been
approved by the L/C Issuer) to the L/C Issuer in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Parent Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer not later than 1:00 p.m., Local Time, at least three
(3) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for the issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof in Dollars and,
in the case of Letters of Credit denominated in an Alternative Currency, the
Approved Currency thereof; (c) the expiry date thereof; (d) the name and address
of the beneficiary thereof; (e) the documents to be presented by such
beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. If requested by the L/C Issuer, the Parent Borrower also shall submit a
letter of credit application on the L/C Issuer’s standard form in connection
with any request for a Letter of Credit. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii)     The Parent Borrower shall provide the Administrative Agent with a copy
of any Letter of Credit Application. Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Parent Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to,

 

- 66 -



--------------------------------------------------------------------------------

acquire from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender’s
Applicable Percentage of the Revolving Credit Facility times the amount of such
Letter of Credit.

(iii)     If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Facility Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is five (5) Business Days before the
Non-extension Notice Date from the Administrative Agent or any Revolving Credit
Lender under the Revolving Credit Facility, as applicable, or the Parent
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)     Drawings and Reimbursements; Funding of Participations.

(i)     Upon receipt from the beneficiary of any Letter of Credit of any
compliant drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Parent Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Parent Borrower
shall have received notice of any payment by an L/C Issuer under a Letter of
Credit (or, if the Parent Borrower shall have received such notice later than
1:00 p.m. Local Time on any Business Day, on the second succeeding Business Day)
(such date of payment, an “Honor Date”), the Parent Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing (which reimbursement, in the case of a Letter of Credit
denominated in an Alternative Currency, shall be in such Alternative Currency).
If the Parent Borrower fails to so reimburse such L/C Issuer on the Honor Date
(or if any such reimbursement payment is required to be refunded to the Parent
Borrower for any reason), then the Administrative Agent shall promptly notify
the applicable L/C Issuer and each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (and in the case of a Letter of Credit
denominated in any Alternative Currency other than Canadian Dollars, Euros or
Pounds Sterling, the Dollar Equivalent of such unreimbursed drawing) (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Applicable
Percentage thereof. In the event that the Parent Borrower does not reimburse the
L/C Issuer on the Business Day following the date it receives notice of the
Honor Date (or, if the Parent Borrower shall have received such notice later
than 1:00 p.m. Local Time on any Business Day, on the second succeeding Business
Day), the Parent Borrower shall be deemed to have requested, for the account of
the Parent Borrower, a Revolving Credit Borrowing of Base Rate Loans (in the
case of any Unreimbursed Amount in respect of a Letter of Credit denominated in
Dollars or in an Alternative Currency other than Canadian Dollars, Euros or
Pounds Sterling) or Eurocurrency Rate Loans with a period of one month (in the
case of any Unreimbursed Amount in respect of a Letter of Credit denominated in
an Alternative Currency consisting of Canadian Dollars, Euros or Pounds
Sterling, which Eurocurrency Rate Loans shall be in the same Alternative
Currency in which the relevant Letter of Credit is denominated) to be disbursed
on such date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans or Eurocurrency Rate Loans, as applicable, nor the conditions
set forth in Section 4.02, but subject to the amount of the unutilized portion
of the relevant Revolving Credit Commitments in respect of the Revolving Credit
Facility. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day as the day on which it
is paid, such drawing shall, without duplication, accrue interest at the rate
applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable, under
the Revolving Credit Facility until the date of reimbursement.

 

- 67 -



--------------------------------------------------------------------------------

(ii)     Each Revolving Credit Lender of the applicable Class (including any
such Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer at the Administrative Agent’s Principal
Office for payments in an amount equal to its Applicable Percentage of any
Unreimbursed Amount in respect of a relevant Letter of Credit not later than
1:00 p.m., Local Time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan (or, in the case of any
Unreimbursed Amount in respect of a Letter of Credit denominated in an
Alternative Currency, a Eurocurrency Rate Loan with an interest period of one
month denominated in such Alternative Currency) to the Parent Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer in accordance with the instructions provided to the
Administrative Agent by such L/C Issuer (which instructions may include standing
payment instructions, which may be updated from time to time by such L/C Issuer,
provided that, unless the Administrative Agent shall otherwise agree, any such
update shall not take effect until the Business Day immediately following the
date on which such update is provided to the Administrative Agent).

(iii)     With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing for any
reason, the Parent Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in Dollars (with respect to a Dollar denominated
Letter of Credit) or in Alternative Currency (with respective to an Alternative
Currency denominated Letter of Credit), in each case in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate then applicable to Base Rate Loans under the Revolving Credit
Facility or Eurocurrency Rate Loans with an interest period of one month under
the Revolving Credit Facility, as applicable. In such event, each Revolving
Credit Lender’s payment under the Revolving Credit Facility to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)     Until each Revolving Credit Lender under the Revolving Credit Facility
funds its Revolving Credit Loan under the Revolving Credit Facility or relevant
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.

(v)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or relevant L/C Advances to reimburse an L/C Issuer for amounts drawn under
relevant Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Parent Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and shall survive the payment in full of the
Obligations and the termination of this Agreement. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Parent Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any relevant Letter of Credit, together with interest as
provided herein.

(vi)     If any Revolving Credit Lender under the Revolving Credit Facility
fails to make available to the Administrative Agent for the account of the
relevant L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at the
Overnight Rate. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender under the Revolving Credit Facility (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(vii)     If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender under the
Revolving Credit Facility such Lender’s L/C Advance in respect of such payment
in accordance with this Section 2.03(c), the Administrative Agent receives for
the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the

 

- 68 -



--------------------------------------------------------------------------------

Parent Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender under the Revolving Credit Facility its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(viii)     If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender of the applicable Class shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate.

(d)     Obligations Absolute. The obligation of the Parent Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a document that does not strictly comply with the terms
of such Letter of Credit; or any payment made by the relevant L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)     any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Loan Obligations of any Loan Party in
respect of such Letter of Credit; or

(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Parent Borrower to the extent permitted by applicable Law)
suffered by the Parent Borrower that are caused by such L/C Issuer’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision) when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

- 69 -



--------------------------------------------------------------------------------

(e)     Role of L/C Issuers. Each Lender and the Parent Borrower agrees that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable decision); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Parent Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Parent Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (iii) of this Section 2.03(e); provided
that anything in such clauses to the contrary notwithstanding, the Parent
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Parent Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the Parent
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of a Letter of Credit (in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision). In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f)     Cash Collateral. In addition to any other provision under this Agreement
requiring Cash Collateral to be provided, (i) if the relevant L/C Issuer has
honored any full or partial drawing under any Letter of Credit and such drawing
has resulted in an L/C Borrowing for reasons other than the failure of a
Revolving Credit Lender to fulfill its obligations under clause (c)(ii) above,
(ii) if, as of the Letter of Credit Facility Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the Parent Borrower to Cash Collateralize or Backstop the L/C
Obligations pursuant to Section 8.02(c) or (iv) an Event of Default set forth
under Section 8.01(f) or (g) occurs and is continuing, then the Parent Borrower
shall Cash Collateralize or Backstop the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount plus any accrued or
unpaid fees thereon determined as of the date such Cash Collateral is provided).

The Parent Borrower hereby grants to the Administrative Agent, for the benefit
of the L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Parent Borrower. Cash
Collateral shall be maintained in accounts satisfactory to the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Credit Lenders under the Revolving Credit Facility and may be invested
in readily available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Parent Borrower will, forthwith upon demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds
to be deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the L/C Exposure plus costs incidental thereto
and so long as no other Event of Default has occurred and is continuing, the
excess shall be refunded to the Parent Borrower. If such Event of Default is
cured or waived and no other Event of Default is then occurring and continuing,
the amount of any Cash Collateral (including any accrued interest thereon) shall
be refunded to the Parent Borrower.

 

- 70 -



--------------------------------------------------------------------------------

(g)     Letter of Credit Fees. The Parent Borrower shall pay to the
Administrative Agent in Dollars for the account of each Revolving Credit Lender
under the Revolving Credit Facility in accordance with its Applicable
Percentage, a relevant Letter of Credit fee for each relevant Letter of Credit
issued on its behalf pursuant to this Agreement equal to the product of (i) the
Applicable Rate for relevant Letter of Credit fees and (ii) the daily maximum
amount then available to be drawn under such Letter of Credit. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Facility Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Parent Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter
of Credit issued by such L/C Issuer in an amount to be agreed between the Parent
Borrower and such L/C Issuer (but in any case, not to exceed 0.125% per annum)
of the daily maximum amount then available to be drawn under such Letter of
Credit. Such Fronting Fees shall be computed on a quarterly basis in arrears.
Such Fronting Fees shall be due and payable on the tenth Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Facility Expiration Date and thereafter on demand. In addition, the
Parent Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(i)     Conflict with Letter of Credit Application. Notwithstanding anything
else to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(j)     Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) under the Revolving Credit Facility may become an
additional L/C Issuer hereunder pursuant to a written agreement among the Parent
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(k)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Parent Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit) the rules of the
ISP shall be stated therein and apply to each Letter of Credit.

(l)     Indemnification of L/C Issuers. To the extent not indemnified by the
Parent Borrower or any other Loan Party pursuant to Section 10.05, the Revolving
Credit Lenders hereby agree to indemnify each L/C Issuer for all Indemnified
Liabilities, subject to the terms and limitations set forth in Section 10.05.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Parent
Borrower for, and no L/C Issuer’s rights and remedies against the Parent
Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the applicable L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade (BAFT), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

SECTION 2.04     Swingline Loans.

(a)     The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in this Section, agrees to make Swingline

 

- 71 -



--------------------------------------------------------------------------------

Loans to the Parent Borrower from time to time on any Business Day before the
applicable Maturity Date, in an aggregate principal amount not to exceed at any
time outstanding such Swingline Lender’s Swingline Commitment; provided that,
after giving effect to any Swingline Loan, (i) in no event shall the Total
Outstandings exceed the Revolving Credit Commitments then in effect, (ii) the
sum of the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swingline Loans shall not exceed such Lender’s Revolving Credit
Commitment (iii) the Outstanding Amount of all Swingline Loans shall not exceed
the Swingline Sublimit and (iv) Excess Availability would not be less than $0.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Swingline Loans
without premium or penalty. The Swingline Lender’s Swingline Commitment shall
expire on the Maturity Date for the Revolving Credit Facility. All Swingline
Loans and all other amounts owed hereunder with respect to the Swingline Loans
shall be paid in full on the earlier of the Maturity Date for the Revolving
Credit Facility and 10 Business Days after the date of such borrowing.

(b)     Borrowing Procedures for Swingline Loans. Each Swingline Borrowing shall
be made upon the Parent Borrower’s irrevocable notice (which notice may be
telephonic if promptly followed by a written notice signed by a Responsible
Officer) to the Swingline Lender and the Administrative Agent. Each such notice
shall be in the form of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Parent Borrower, and must be received
by the Swingline Lender and the Administrative Agent not later than 1:00 p.m.
Local Time on the date of the requested Swingline Borrowing, and such notice
shall specify (i) the amount to be borrowed, which shall be in a minimum of
$500,000 or a larger multiple of $100,000 and (ii) the date of such Swingline
Borrowing (which shall be a Business Day). Promptly after receipt by a Swingline
Lender of such notice, such Swingline Lender will confirm with the
Administrative Agent that the Administrative Agent has also received such notice
and, if not, the Swingline Lender will notify the Administrative Agent of the
contents thereof. Subject to the terms and conditions set forth herein, the
Swingline Lender shall make each Swingline Loan available to the Parent
Borrower, by wire transfer thereof in accordance with instructions provided to
(and reasonably acceptable to) such Swingline Lender, not later than 3:00 p.m.
Local Time on the requested date of such Swingline Loan (which instructions may
include standing payment instructions, which may be updated from time to time by
the Parent Borrower, provided that, unless the Swingline Lender shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Swingline Lender).
Notwithstanding anything herein to the contrary, no Swingline Lender shall be
obligated to make any Swingline Loans (A) if it has elected not to do so after
the occurrence and during the continuation of an Event of Default, (B) it does
not in good faith believe that all conditions under Section 4.02 to the making
of such Swingline Loan have been satisfied or waived by the Required Lenders or
(C) at a time when any Revolving Credit Lender is a Defaulting Lender as set
forth in Section 2.16 and the amount of such Defaulting Lender’s participation
in Swingline Loans has not been reallocated to non-Defaulting Lenders or Cash
Collateralized or Backstopped in full.

(c)     Refinancing of Swingline Loans.

(i)     With respect to any Swingline Loans which have not been voluntarily
prepaid by the Parent Borrower pursuant to Section 2.05(a)(ii) or repaid
pursuant to clause (a) above, the Swingline Lender may at any time in its sole
and absolute discretion, deliver to the Administrative Agent (which the
Administrative Agent shall deliver to the Lenders) with a copy to the Parent
Borrower, no later than 11:00 a.m. at least one Business Day in advance of the
proposed Credit Extension, a notice (which shall be deemed to be a Committed
Loan Notice given by the Parent Borrower) requesting that each Revolving Credit
Lender make Revolving Credit Loans that are Base Rate Loans to the Parent
Borrower on the date of such Credit Extension in an amount equal to the amount
of such Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
such notice is given which the Swingline Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Credit Loans made by the Lenders other than the
Swingline Lender shall be immediately delivered by the Administrative Agent to
the Swingline Lender (and not to the Parent Borrower) and applied to repay a
corresponding portion of the applicable Refunded Swingline Loans and (2) on the
day such Revolving Credit Loans are made, the Swingline Lender’s Applicable
Percentage of the Refunded Swingline Loans shall be deemed to be paid with the
proceeds of a Revolving Credit Loan made by the Swingline Lender to the Parent
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans but shall instead constitute part of
the Swingline Lender’s outstanding Revolving Credit Loans. If any portion

 

- 72 -



--------------------------------------------------------------------------------

of any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Parent Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Revolving Credit
Lenders in the manner contemplated by Section 2.13.

(ii)     If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i) in an amount
sufficient to repay any amounts owed to the Swingline Lender in respect of any
outstanding Swingline Loans on or before the third Business Day after demand for
payment thereof by the Swingline Lender, each of the Revolving Credit Lenders
shall be deemed to have purchased, and hereby agrees to purchase, a
participation in such outstanding Swingline Loans in an amount equal to its
Applicable Percentage of the applicable unpaid amount together with accrued
interest thereon (“Swingline Participations”). Upon one Business Days’ notice
from the Swingline Lender, each Revolving Credit Lender shall deliver to the
Swingline Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of the
Swingline Lender. In order to evidence such participation, each such Revolving
Credit Lender agrees to enter into a participation agreement at the request of
the Swingline Lender in form and substance reasonably satisfactory to the
Swingline Lender.

(iii)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(ii), the
Swingline Lender shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate from time to time in
effect and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by such Swingline Lender in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of a Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)     Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any Loan
Party; (D) any breach of this Agreement or any other Loan Document by any party
thereto; or (E) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of participations shall relieve or
otherwise impair the obligation of the Parent Borrower to repay Swingline Loans,
together with interest as provided herein.

(d)     Repayment of Participations.

(i)     At any time after any Revolving Credit Lender has purchased and funded a
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, such Swingline Lender will promptly remit
such Revolving Credit Lender’s Applicable Percentage of such payment to the
Administrative Agent (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s
participation was funded) in like funds as received by the Swingline Lender, and
any such amounts received by the Administrative Agent will be remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have funded
their participations pursuant to Section 2.04(c)(ii) to the extent of their
interests therein.

 

- 73 -



--------------------------------------------------------------------------------

(ii)     If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by such Swingline
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to such Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the Swingline Lender. The obligations of the Revolving Credit Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)     Payments Directly to Swingline Lenders. Except as otherwise expressly
provided herein, the Parent Borrower shall make all payments of principal and
interest in respect of the Swingline Loans directly to the Swingline Lender at
its Principal Office.

(f)     Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments, Additional Revolving Credit Commitments or Extended Revolving
Credit Commitments (such expiring tranche, the “Expiring Credit Commitment”) at
a time when another tranche or tranches of Revolving Credit Commitments,
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
available in Dollars is or are in effect with a longer Maturity Date (each, a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the Swingline Lender, on the earliest occurring Maturity Date
such Swingline Loan shall be deemed reallocated to the tranche or tranches of
the Non-Expiring Credit Commitments on a pro rata basis; provided that (x) to
the extent that the amount of such reallocation would cause the aggregate credit
exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swingline Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized or
Backstopped and (y) notwithstanding the foregoing, if a Default has occurred and
is continuing, the applicable Parent Borrower shall still be obligated to pay
Swingline Loans allocated to the Revolving Credit Lenders holding the Expiring
Credit Commitments at the Maturity Date of the Expiring Credit Commitment or if
the Loans have been accelerated prior to the Maturity Date of the Expiring
Credit Commitment. On the Maturity Date of any Expiring Credit Commitment, the
sublimit for Swingline Loans shall be agreed solely with the Swingline Lender.

SECTION 2.05     Prepayments.

(a)     Optional Prepayments.

(i)     The Borrowers may, upon notice to the Administrative Agent by the Parent
Borrower, at any time or from time to time voluntarily prepay any Borrowing of
any Class in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 1:00 p.m.,
Local Time (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans and
(2) any prepayment of Loans shall be in a principal amount of the Borrowing
Minimum or a whole multiple of the Borrowing Multiple in excess thereof or, in
each case, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Parent Borrower, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04.

(ii)     The Parent Borrower may, upon delivery of a notice to the Swingline
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. Local Time on the date of
the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Parent Borrower, unless
rescinded, the Parent Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

- 74 -



--------------------------------------------------------------------------------

(iii)     Notwithstanding anything to the contrary contained in this Agreement,
the Parent Borrower may rescind any notice of prepayment under Section 2.05(a)
if such prepayment would have resulted from a refinancing of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(b)     Mandatory Prepayments.

(i)     [reserved].

(ii)     If for any reason the aggregate Revolving Credit Exposure of all
Lenders under any Revolving Credit Facility at any time exceeds the aggregate
Line Cap under such Revolving Credit Facility then in effect, the Borrowers
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans
under such Revolving Credit Facility and/or Cash Collateralize or Backstop the
L/C Obligations under such Revolving Credit Facility in an aggregate amount
equal to such excess; provided that the Borrowers shall not be required to Cash
Collateralize or Backstop the L/C Obligations under such Revolving Credit
Facility pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Revolving Credit Loans under such Revolving Credit Facility the
aggregate Revolving Credit Exposures under such Revolving Credit Facility exceed
the aggregate Line Cap under such Revolving Credit Facility.

(iii)     At all times after the occurrence and during the continuance of a Cash
Dominion Period and notification thereof by the Administrative Agent to the
Parent Borrower, on each Business Day, at or before 1:00 p.m., New York city
time, the Administrative Agent shall apply on a daily basis all immediately
available funds credited to the Dominion Account or otherwise received by the
Administrative Agent for application to the Obligations in accordance with
Section 8.04 (except (A) clause First thereof and (B) to Obligations under Cash
Management Agreements or Secured Hedge Agreements).

(c)     Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon in the currency in which
such Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Parent Borrower may,
in its sole discretion, deposit with the Administrative Agent in the currency in
which such Loan is denominated the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account hereunder until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrowers or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.05. Such deposit shall constitute
cash collateral for the Eurocurrency Rate Loans to be so prepaid, provided that
the Parent Borrower may at any time direct that such deposit be applied to make
the applicable payment required pursuant to this Section 2.05.

SECTION 2.06     Termination or Reduction of Commitments.

(a)     Optional. The Parent Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce, (A) the Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Line Cap, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of all L/C Obligations would
exceed the Letter of Credit Sublimit or (C) the Swingline Sublimit

 

- 75 -



--------------------------------------------------------------------------------

if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of all Swingline Loans would exceed the Swingline Sublimit;
provided, further, that, upon any such partial reduction of the Letter of Credit
Sublimit or the Swingline Sublimit, unless the Parent Borrower, the
Administrative Agent and the relevant L/C Issuer or the Swingline Lender, as the
case may be, otherwise agree, the commitment of each L/C Issuer or the Swingline
Lender to issue Letters of Credit or extend Swingline Loans, as applicable, will
be reduced proportionately by the amount of such reduction. The amount of any
such Commitment reduction shall not be applied to the Letter of Credit Sublimit
or the Swingline Sublimit unless, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit, as the
case may be, exceeds the amount of the Revolving Credit Facility, in which case
such sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Parent Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from a refinancing, which refinancing shall not be consummated or otherwise
shall be delayed.

(b)     Mandatory. The Revolving Credit Commitments shall terminate on the
Maturity Date therefor. The Extended Revolving Credit Commitments and any
Additional Revolving Credit Commitments shall terminate on the respective
maturity dates applicable thereto.

(c)     Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused Commitments of any Class under this Section 2.06. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Applicable Percentage of the amount
by which such Commitments are reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.06). All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

SECTION 2.07    Repayment of Loans.

(a)     [Reserved].

(b)     Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for each Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date under such Revolving Credit Facility.

(c)     Swingline Loans. The Borrowers shall repay the aggregate principal
amount of all of its Swingline Loans outstanding on the earlier of Maturity Date
for the Revolving Credit Facility and 10 Business Days after the date of such
borrowing.

SECTION 2.08    Interest.

(a)     Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b)     The Borrowers shall pay interest on past due amounts under this
Agreement at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand to the fullest extent permitted by and
subject to applicable Laws, including in relation to any required additional
agreements.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

- 76 -



--------------------------------------------------------------------------------

SECTION 2.09     Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a)     Commitment Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) in an amount
equal to the Applicable Fee Rate times the average daily amount by which the
Revolving Credit Commitment of such Revolving Credit Lender exceeds the
Revolving Credit Exposure of such Revolving Credit Lender (excluding when
calculating such Revolving Credit Exposure, the aggregate Outstanding Amount of
Swingline Loans and/or Swingline Participations and the aggregate Outstanding
Amount of Protective Advances and/or Protective Advance Participations of such
Revolving Credit Lender); provided that any commitment fee accrued with respect
to any of the Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender,
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrowers prior to such time; and provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fees shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article 4 is not met, and shall be due
and payable quarterly in arrears on the tenth calendar day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b)     Other Fees. The Borrowers shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans shall be made on the basis of a year of three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error. For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever any interest or any fee to be paid hereunder
or in connection herewith is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

SECTION 2.11    Evidence of Indebtedness.

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by one or more entries in
the Register. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Loan Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender or its registered assigns,

 

- 77 -



--------------------------------------------------------------------------------

which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)     In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
Register and the accounts and records of any Lender in respect of such matters,
the Register shall be conclusive in the absence of demonstrable error.

SECTION 2.12    Payments Generally.

(a)     All payments by the Borrowers of principal, interest, fees and other
Obligations shall be made (i) with respect to the Swingline Loans, in Dollars,
and (ii) with respect to the Revolving Credit Commitments and Letters of Credit,
in the applicable Approved Currency in which such Obligations are denominated,
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
2:00 p.m., Local Time, on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office. All payments
received by the Administrative Agent after 2:00 p.m., Local Time, shall (in the
sole discretion of the Administrative Agent) be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Other than as specified herein, all payments under each Loan Document of
principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in Dollars.

(b)     If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c)     Unless the Borrowers or any Lender have notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment on
such date in accordance with Section 2.02 and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in immediately available funds, then

(i)     if the Borrowers failed to make such payment, then each of the
applicable Lenders severally agree to pay to the Administrative Agent forthwith
on demand the portion of such assumed payment that was made available to such
Lenders in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lenders to the date such amount is repaid to
the Administrative Agent in immediately available funds at the Overnight Rate
plus, to the extent reasonably requested in writing by the Administrative Agent,
any administrative, processing or similar fees to the extent customarily charged
by such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing; it being
understood that nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder; and

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the

 

- 78 -



--------------------------------------------------------------------------------

Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing plus, to
the extent reasonably requested in writing by the Administrative Agent, any
administrative, processing or similar fees to the extent customarily charged by
such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Parent Borrower, and the Borrowers shall pay such amount to the Administrative
Agent, together with interest thereon for the Compensation Period at the
interest rate applicable to such Loan. Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment or to prejudice any
rights which the Administrative Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent demonstrable error.

(d)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)     The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make its payment under Section 9.07
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation or to make its payment under Section 9.07.

(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(g)     Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Loan Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Loan Obligations then owing
to such Lender.

SECTION 2.13    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
its participations in L/C Obligations and Swingline Loans, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations and Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such

 

- 79 -



--------------------------------------------------------------------------------

purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon and (y) the provisions of this
Section 2.13 shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C Obligations
and Swingline Loans to any assignee or participant or the application of Cash
Collateral pursuant to, and in accordance with, the terms of this Agreement. The
Borrowers agree that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.09)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of demonstrable error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Loan Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the Loan
Obligations purchased.

SECTION 2.14    Incremental Credit Extensions.

(a)     The Borrowers may, at any time, increase the Revolving Credit
Commitments by (i) adding an additional Class of Commitments that is in the form
of a separate “first-in, last-out” or “last-out” tranche, which shall take the
form of term loans (each, a “FILO Tranche”) or (ii) increase the aggregate
amount of the Revolving Credit commitments of any then-existing Class (each a
“Revolving Credit Commitment Increase” and the loans thereunder, “Incremental
Revolving Loans”; and the commitments in respect thereof, the “Incremental
Revolving Credit Commitments” or the “Incremental Facilities”); provided that:

(i)     unless the Administrative Agent otherwise agrees, no Incremental
Revolving Credit Commitment may be less than $5,000,000,

(ii)     except as the Borrowers and any Lender may separately agree, no Lender
shall be obligated to provide any Incremental Revolving Credit Commitment, and
the determination to provide such Commitments shall be within the sole and
absolute discretion of such Lender,

(iii)     no Incremental Facility or Incremental Revolving Loan (nor the
creation, provision or implementation thereof) shall require the approval of any
existing Lender other than in its capacity, if any, as a lender providing all or
part of any Incremental Revolving Credit Commitment or Incremental Revolving
Loan,

(iv)     the terms of any Incremental Facility established as a FILO Tranche may
have interest rate margins, rate floors, upfront fees, funding discounts and
original issue discounts, in each case, as agreed among the Borrowers and the
lenders providing such FILO Tranche (which, for the avoidance of doubt, shall
not require any adjustment to the Applicable Rate of other revolving loans to be
set forth in any Incremental Amendment) so long as (A) any loans and related
obligations in respect of the FILO Tranche are not to be guaranteed by any
Person other than the Guarantors and are not secured by any assets other than
Collateral; (B) as between (x) the Obligations (other than the FILO Tranche) and
(y) the FILO Tranche, all proceeds from the liquidation or other realization of
the Collateral or application of funds shall be applied, subject to the ABL
Intercreditor Agreement, first to the Obligations (other than the FILO Tranche),
and second to the FILO Tranche; (C) the Borrowers may not prepay loans under the
FILO Tranche unless the Payment Conditions have been satisfied; (D) the Required
Lenders (calculated as excluding the Lenders under the FILO Tranche) shall
control exercise of remedies in respect of the Collateral; (E) the final
maturity of any FILO Tranche shall not occur, and no FILO Tranche shall require
mandatory commitment reductions prior to, the Latest Maturity Date at such time
of incurrence; (F) [reserved]; (G) the advance rates for such FILO Tranche shall
be reasonably satisfactory to the Administrative Agent; (H) no more than one
FILO Tranche shall be outstanding at any time and (I) except as otherwise set
forth above, the terms of any FILO Tranche are not materially more favorable to
the lenders providing such FILO Tranche (except for covenants or other
provisions (I) conformed (or added) in the Loan Documents pursuant to the
related Incremental Amendment for the benefit of all Lenders or (II) applicable
only to periods after the Latest Maturity Date as of the date of incurrence of
such Incremental Facility),

 

- 80 -



--------------------------------------------------------------------------------

(v)     the terms of any Incremental Facility established as a Revolver Credit
Commitment Increase shall be identical to those applicable to the applicable
then-existing Class (except with respect to structuring, arranger fees and other
similar fees),

(vi)     no Incremental Facility may have a final maturity date earlier than (or
require scheduled amortization or mandatory commitment reductions prior to) the
Latest Maturity Date,

(vii)     no Event of Default shall exist immediately prior to or after giving
effect to such Incremental Facility (or, if the proceeds of such Incremental
Revolving Credit Commitments constitute a FILO Tranche and are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing at the time of entering into a
definitive agreement in respect thereof); provided, that in connection with a
FILO Tranche incurred to consummate a Limited Condition Transaction, if agreed
by the lenders providing such FILO Tranche, the test under this clause
(vii) shall solely be tested at the time of the execution of the applicable
purchase agreement related to the applicable Limited Condition Transaction (or,
in the case of any prepayment, redemption or offer to purchase Indebtedness in a
Limited Condition Transaction specified in clause (ii) of the definition
thereof, the date of the notice of prepayment or redemption or transmittal of
offer to purchase),

(viii)     the aggregate principal amount of all Incremental Facilities incurred
following the Closing Date under this Section 2.14 shall not exceed, at the time
of incurrence thereof, the sum of (A) $75,000,000, (B) the amount by which the
Borrowing Base (calculated on a Pro Forma Basis for any Permitted Acquisition or
other similar Investment) exceeds the Revolving Credit Commitments at any such
time of calculation and (C) the amount of any permanent reduction(s) of the
Revolving Credit Commitments since the Closing Date; and

(ix)     the representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that any representation and warranty that is qualified as
to “materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified); provided that if the proceeds of such Incremental
Revolving Credit Commitments constitute a FILO Tranche and are being used to
finance a Permitted Acquisition, the accuracy of the representations and
warranties shall refer to the accuracy of the representations and warranties
that would constitute customary (as reasonably determined by the Parent
Borrower) “Specified Representations” and the reference to “Material Adverse
Effect” in such customary “Specified Representations” shall be understood for
this purpose to refer to “Material Adverse Effect” or similar definition as
defined in the main transaction agreement governing such Permitted Acquisition
or similar Investment.

(b)     Incremental Revolving Credit Commitments shall become additional
Commitments pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each lender providing such Incremental Revolving Credit Commitments
(provided, that each lender providing such Incremental Revolving Credit
Commitments shall be subject to the approval of the Administrative Agent and, to
the extent the same would be required for an assignment under Section 10.07(b),
the L/C Issuers and the Swingline Lender (which approvals shall not be
unreasonably withheld) unless such lender is a Revolving Credit Lender), and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Loan Party or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to effect the
provisions of this Section 2.14, including amendments as deemed necessary by the
Administrative Agent to address technical issues relating to funding and
payments.

(c)     This Section 2.14 shall supersede any provisions in Section 2.12 or
10.01 to the contrary.

 

- 81 -



--------------------------------------------------------------------------------

(d)     The proceeds of any Incremental Facility may be used by the Parent
Borrower and its Subsidiaries for working capital and other general corporate
purposes, including (i) the financing of Permitted Acquisitions and other
permitted Investments and (ii) any other use not prohibited by this Agreement.

SECTION 2.15    Extensions of Revolving Credit Commitments.

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Parent Borrower to all Lenders of any Class of Revolving Credit Commitments, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Revolving Credit Commitments of the applicable Class)
and on the same terms to each such Lender, the Parent Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Credit Commitments of the applicable Class
and otherwise modify the terms of Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Revolving Credit
Commitments (and related outstandings)) (each, an “Extension,” and each group of
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Revolving Credit Commitments (in each case not so extended)
and any Extended Revolving Credit Commitments (as defined below) shall
constitute a separate Class of Revolving Credit Commitments from the Class of
Revolving Credit Commitments from which they were converted, it being understood
that an Extension may be in the form of an increase in the amount of any
Revolving Credit Commitments otherwise satisfying the criteria set forth below),
so long as the following terms are satisfied:

(i)     except as to interest rates, fees and final and extended maturity (which
shall be determined by the Parent Borrower and set forth in the relevant
Extension Offer), the Revolving Credit Commitment of any Revolving Credit Lender
that agrees to an extension with respect to such Revolving Credit Commitment
extended pursuant to an Extension (an “Extended Revolving Credit Commitment”),
and the related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Class of
Revolving Credit Commitments (and related outstandings); provided that at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates,

(ii)     [reserved],

(iii)     [reserved],

(iv)     [reserved],

(v)     if the aggregate principal amount of the Revolving Credit Commitments in
respect of which Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Credit Commitments of such Class offered to be
extended by the Parent Borrower pursuant to such Extension Offer, then the
Revolving Credit Commitments of such Class of such Revolving Credit Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Revolving Credit Lenders have accepted such Extension Offer,

(vi)     all documentation in respect of such Extension shall be consistent with
the foregoing, and

(vii)     any applicable Minimum Extension Condition shall be satisfied unless
waived by the Parent Borrower and no Lender shall be obligated to extend its
Revolving Credit Commitments unless it so agrees.

(b)     With respect to all Extensions consummated by the Parent Borrower
pursuant to this Section 2.15, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment,

 

- 82 -



--------------------------------------------------------------------------------

provided that the Parent Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Parent Borrower’s sole discretion and may be waived by the Parent Borrower) of
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Credit Commitments on the such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.05, 2.12 and 2.13) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.15.

(c)     No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than (A) the consent of each Lender agreeing
to such Extension with respect to one or more of its Revolving Credit
Commitments (or a portion thereof) and (B) with respect to any Extension of any
Class of Revolving Credit Commitments, the consent of the relevant L/C Issuer
(if such L/C Issuer is being requested to issue letters of credit with respect
to the Class of Extended Revolving Credit Commitments). All Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Loan
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Loan
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize and direct the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be necessary in order to establish new Classes in respect of
Revolving Credit Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Parent Borrower in connection with the establishment of such new
Classes, in each case on terms consistent with this Section 2.15 (and to the
extent any such amendment is consistent with the terms of this Section 2.15 (as
reasonably determined by the Parent Borrower), the Administrative Agent shall be
deemed to have consented to such amendment, and no such consent of the
Administrative Agent shall be necessary to have such amendment become
effective).

(d)     In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15; provided
that, failure to give such notice shall in no way affect the effectiveness of
any amendment entered into to effectuate such Extension in accordance with this
Section 2.15.

SECTION 2.16     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)     the Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b)     the Commitment, Outstanding Amount of Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.01); provided that any waiver, amendment or modification of a type
described in clause (a), (b) or (c) of the first proviso in Section 10.01 that
would apply to the Commitments or Loan Obligations owing to such Defaulting
Lender shall require the consent of such Defaulting Lender with respect to the
effectiveness of such waiver, amendment or modification with respect to the
Commitments or Loan Obligations owing to such Defaulting Lender;

(c)     if any L/C Exposure or Swingline Loans exists at the time a Lender under
the Revolving Credit Facility becomes a Defaulting Lender then:

(i)     all or any part of the L/C Exposure and Revolving Credit Exposure in
respect of Swingline Loans of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-

 

- 83 -



--------------------------------------------------------------------------------

Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s L/C
Exposure and Revolving Credit Exposure in respect of Swingline Loans does not
exceed the total of all non-Defaulting Lenders’ relevant Commitments;

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within three (3) Business Days
following notice by the Administrative Agent, (A) Cash Collateralize for the
benefit of the L/C Issuer only the Parent Borrower’s obligations corresponding
to such Defaulting Lender’s L/C Exposure and (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding and
(B) repay the Swingline Loans in an amount of such Defaulting Lender’s Revolving
Credit Exposure in respect of Swingline Loans;

(iii)     if the Parent Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Parent
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(h) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is Cash
Collateralized or Backstopped;

(iv)     if the L/C Exposures of the non-Defaulting Lenders are increased
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;

(v)     if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor Cash Collateralized or Backstopped pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all letter of credit fees payable under
Section 2.03(h) with respect to such portion of such Defaulting Lender’s L/C
Exposure shall be payable to the L/C Issuer until and to the extent that such
L/C Exposure is reallocated and/or Cash Collateralized or Backstopped; and

(vi)     subject to Section 10.23, no reallocation pursuant to this Section 2.16
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(d)     so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, (A) the relevant L/C Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless it has received assurances satisfactory to
it that non-Defaulting Lenders will cover the related exposure and/or Cash
Collateral will be provided by the Parent Borrower in accordance with
Section 2.16(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein) and (B) such Lender is a Defaulting Lender under the
Revolving Credit Facility, the Swingline Lender shall not be required to fund
any Swingline Loans unless it has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure, and participating
interests in any newly issued Swingline Loans shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.16(c)(i) (and such
Defaulting Lender shall not participate therein).

(e)     In the event that the Administrative Agent, the Parent Borrower and the
relevant L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the relevant
L/C Exposures shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Applicable
Percentage.

SECTION 2.17     Reserves; Changes to Eligibility Criteria. The Administrative
Agent may at any time and from time to time in the exercise of its Permitted
Discretion upon three Business Days’ prior written notice to the Parent
Borrower, which notice shall include a reasonably detailed description of such
Availability Reserve being

 

- 84 -



--------------------------------------------------------------------------------

established or change to any eligibility criteria being made (during which
period (x) the Administrative Agent shall, if requested, discuss any such
Availability Reserve or change with the Parent Borrower and (y) the Parent
Borrower may take such action as may be required so that the event, condition or
matter that is the basis for such Availability Reserve or change thereto no
longer exists or exists in a manner that would result in the establishment of a
lower Availability Reserve or result in a lesser change thereto, in each case,
in a manner and to the extent reasonably satisfactory to the Administrative
Agent), establish and increase or decrease Availability Reserves in accordance
with the terms hereof as being appropriate to (A) reflect items that could
reasonably be expected to adversely affect the value of the applicable Accounts
included in the Borrowing Base or (B) reflect items that could reasonably be
expected to adversely affect the enforceability or priority of the
Administrative Agent’s Liens on the applicable Collateral (including claims that
the Administrative Agent determines are (x) likely to be received in the
liquidation of such Collateral or (y) will need to be satisfied in connection
with the realization upon such Collateral or the amount likely to be received in
the liquidation of such Collateral). The amount of any Availability Reserve
established by the Administrative Agent shall have a reasonable relationship as
determined by the Administrative Agent in its Permitted Discretion to the event,
condition or other matter that is the basis for the Availability Reserve.
Notwithstanding anything herein to the contrary, (i) an Availability Reserve
shall not be established to the extent that it would be duplicative of any
specific item excluded as ineligible in the definition of Eligible Accounts, but
the Administrative Agent shall retain the right, subject to the requirements of
this paragraph, to establish an Availability Reserve with respect to prospective
changes in the applicable Eligible Accounts that may reasonably be anticipated,
(ii) circumstances, conditions, events or contingencies arising prior to the
Closing Date (x) which were disclosed in writing in any field examination
delivered to the Administrative Agent on or prior to the Closing Date or (y) of
which the Administrative Agent had actual knowledge prior to the Closing Date
shall not be the basis for the establishment of the Availability Reserves
unless, in each case, the Administrative Agent establishes such Availability
Reserve on the Closing Date or such circumstances, conditions, events or
contingencies shall have changed in a material adverse respect since the Closing
Date, (iii) no Availability Reserves established or modifications imposed shall
be duplicative of reserves or modifications already accounted for through
eligibility criteria (including collection/advance rates) and (iv) no reserves
shall be imposed on the first 2.50% of dilution of Accounts and thereafter no
dilution reserve shall exceed 1.0% for each incremental whole percentage in
dilution over 2.50%; provided that dilution reserves may reflect fractional
percentages in dilution.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01     Taxes.

(a)     Except as provided in this Section 3.01, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable Laws (as determined in the good faith discretion of the applicable
withholding agent). If any applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document, (i) if such Taxes are Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), the applicable Lender or Agent (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such withholding or deductions, (iii) the applicable withholding agent
shall pay or remit the full amount deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (iv) as soon as practicable
after the date of any such payment by any Loan Party, such Loan Party (or the
Parent Borrower) shall furnish to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
payment thereof, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b)     In addition, and without duplication of any obligation set forth in
Section 3.01(a), the Parent Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent reimburse it for the payment of, any Other Taxes.

(c)     Without duplication of any amounts paid pursuant to Section 3.01(a) or
Section 3.01(b), the Parent Borrower shall jointly and severally indemnify each
Agent and each Lender within 10 days of receipt of

 

- 85 -



--------------------------------------------------------------------------------

a written demand thereof for (i) the full amount of Indemnified Taxes (including
any Indemnified Taxes imposed or asserted by any jurisdiction in respect of
amounts payable under this Section 3.01) payable or paid by such Agent and such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender or Agent (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Agent, shall be conclusive absent manifest error.

(d)     If any party determines, in its reasonable and good faith discretion,
that it has received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit an amount equal to such
refund as soon as practicable after it is determined that such refund pertains
to Indemnified Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Indemnified Taxes giving rise to such refund) to the Parent
Borrower, net of all reasonable out-of-pocket expenses (including any Taxes) of
the Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund);
provided that the Parent Borrower, upon the request of the Lender or Agent, as
the case may be, shall promptly return an amount equal to such refund (plus any
applicable interest, additions to tax or penalties) to such party in the event
such party is required to repay such refund to the relevant Governmental
Authority. Such Lender or Agent, as the case may be, shall, at the Parent
Borrower’s request, provide the Parent Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Notwithstanding anything to the contrary in this Section 3.01(d), in no event
will any Lender or Agent be required to pay any amount to any Loan Party
pursuant to this Section 3.01(d) the payment of which would place such Lender or
Agent in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification or additional amounts and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any refund or to make available its Tax
returns or disclose any information relating to its Tax affairs (or any other
information that it deems confidential) or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(e)     Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to Taxes or Section 3.03
with respect to increased costs, in each case, with respect to such Lender it
will, if requested by the Parent Borrower, use commercially reasonable efforts
(subject to legal and regulatory restrictions), at the Parent Borrower’s
expense, to designate another Applicable Lending Office for any Loan or Letter
of Credit affected by such event if doing so would reduce or eliminate amounts
payable under Section 3.01(a) or (c) or Section 3.03; provided that such efforts
are made on terms that, in the judgment of such Lender, cause such Lender and
its Applicable Lending Office(s) to suffer unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, and provided further that
nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Parent Borrower or the rights of such Lender pursuant to Section 3.01(a)
or (c).

(f)     Each Lender shall, at such times as are reasonably requested by the
Parent Borrower or the Administrative Agent, provide the Parent Borrower and the
Administrative Agent with any properly completed and executed documentation
prescribed by applicable Laws, or reasonably requested by the Parent Borrower or
the Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any respect, deliver promptly to the Parent
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Parent Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

 

- 86 -



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i)     Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii)     Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by applicable Laws or
upon the reasonable request of the Borrowers or the Administrative Agent), two
properly completed and duly signed original copies of whichever of the following
is applicable:

(A)     Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as applicable
(or any successor forms), claiming eligibility for benefits of (i.e., a
reduction of or exemption from Tax) an income tax treaty to which the United
States is a party,

(B)     Internal Revenue Service Forms W-8ECI (or any successor forms),

(C)     in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 871(h)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest payments under any Loan Documents are effectively connected
with such Lender’s conduct of a U.S. trade or business, and (y) Internal Revenue
Service Forms W-8BEN or Forms W-8BEN-E, as applicable (or any successor forms),

(D)     to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, a
United States Tax Compliance Certificate, Internal Revenue Service Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner, as applicable (provided that, if the Lender is a
partnership and one or more direct or indirect partners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such direct or indirect partner(s)), or

(E)     any other form prescribed by applicable U.S. federal income tax laws
(including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable laws to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(iii)     If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by applicable Laws and at such time or times reasonably
requested by the Borrowers or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s

 

- 87 -



--------------------------------------------------------------------------------

FATCA obligations and to determine the amount, if any, to deduct and withhold
from such payment. Solely for purposes of this clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).

(a)     The Administrative Agent (or any successor thereto) shall provide each
Borrower with, (i) if it is a United States person (as defined in
Section 7701(a)(30) of the Code), on or prior to the date that it becomes a
party to this Agreement, a duly completed Internal Revenue Service Form W-9
certifying that it is exempt from U.S. federal backup withholding (along with
any other tax forms reasonably requested by such Borrower), or (ii) if it is not
a “United States person” (as defined in Section 7701(a)(30) of the Code),
(1) with respect to amounts payable to the Administrative Agent for its own
account, a duly completed Internal Revenue Service Form W-8ECI or Form W-8BEN-E,
as applicable (along with any other tax forms reasonably requested by such
Borrower) together with any required accompanying documentation, and (2) with
respect to amounts payable to the Administrative Agent on behalf of a Lender, a
duly completed Internal Revenue Service Form W-8IMY (together with any required
accompanying documentation), and shall update such forms periodically upon the
reasonable request of such Borrower. Notwithstanding any other provision of this
clause (g), the Administrative Agent shall not be required to deliver any form
that such Administrative Agent is not legally eligible to deliver.

(b)     For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any L/C Issuer.

(c)     Each parties’ obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.02     Inability to Determine Rates.

(a)     Subject in all respect to clause (b) below, if in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent reasonably determines in good faith that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
reasonably determine in good faith that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Parent Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

(b)     If prior to the commencement of any Interest Period for a Eurocurrency
Rate Loan:

(i)     Administrative Agent determines (which determination shall be made in
good faith and be conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period; or

 

- 88 -



--------------------------------------------------------------------------------

(ii)     the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Loan
shall be ineffective, and (ii) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as a Base Rate Loan;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted. If at
any time the Administrative Agent determines that (i) the circumstances set
forth in clause (b)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (b)(i) have not arisen
but the supervisor for the administrator of LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 3.02(b), only to the extent the
screen page for such Interest Period is not available or published at such time
on a current basis), (x) any Committed Loan Notice that requests the conversion
of any Revolving Credit Borrowing to, or continuation of any Revolving Credit
Borrowing as, a Eurocurrency Rate Loan shall be ineffective and (y) if any
Committed Loan Notice requests a Eurocurrency Rate Loan, such Borrowing shall be
made as an Base Rate Loan and (z) any request by the Borrower for a Eurocurrency
Rate Loan shall be ineffective.

The interest rate on Eurocurrency Rate Loans is determined by reference to
LIBOR, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Rate Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate.

In the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in this Section 3.02 of this Agreement,
such Section 3.02 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to this
Section 3.02, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Rate Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to this Section 3.02, will be
similar to, or produce the same value or economic equivalence of, Eurocurrency
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability

 

- 89 -



--------------------------------------------------------------------------------

SECTION 3.03     Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans.

(a)     If any Lender determines that as a result of any Change in Law
(including with respect to Taxes), or such Lender’s compliance therewith, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Loan or issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.03(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes indemnifiable under Section 3.01, (ii) Excluded Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes,”
(iii) Excluded Taxes described in clause (a) of the definition of “Excluded
Taxes” to the extent such Taxes are imposed on or measured by such Lender’s net
income or profits (or are franchise Taxes imposed in lieu thereof or are branch
profit taxes) or (iv) reserve requirements contemplated by Section 3.03(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Parent Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided that in
the case of any Change in Law only applicable as a result of the proviso set
forth in the definition thereof, such Lender will only be compensated for such
amounts that would have otherwise been imposed under the applicable increased
cost provisions and only to the extent the applicable Lender is imposing such
charges on other generally similarly situated borrowers (but not necessarily all
such borrowers) under comparable syndicated credit facilities.

(b)     If any Lender determines that as a result of any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements, and such Lender’s desired return on capital), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Parent Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c)     The Parent Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

(d)     Subject to Section 3.05(b), failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.03 shall not constitute a
waiver of such Lender’s right to demand such compensation.

(e)     If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Applicable Lending Office(s) to suffer no material

 

- 90 -



--------------------------------------------------------------------------------

economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 3.03(e) shall affect or postpone any of the Obligations of the
Parent Borrower or the rights of such Lender pursuant to Section 3.03(a), (b),
(c) or (d).

SECTION 3.04     Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Parent Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)     any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan;
or

(b)     any failure by the Parent Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
(other than a Base Rate Loan) on the date or in the amount notified by the
Parent Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Parent Borrower to the
Lenders under this Section 3.04, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

SECTION 3.05     Matters Applicable to All Requests for Compensation.

(a)     Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Parent Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of demonstrable error. In determining such amount, such Agent or such
Lender may use any reasonable averaging and attribution methods.

(b)     With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Parent Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Parent
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Parent Borrower under
Section 3.03, the Parent Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurocurrency Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.05(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c)     If the obligation of any Lender to make or continue any Eurocurrency
Rate Loan from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b)
hereof, such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03 hereof that gave rise to
such conversion no longer exist:

(i)     to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

 

- 91 -



--------------------------------------------------------------------------------

(ii)     all Loans denominated in Dollars that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be converted into Eurocurrency
Rate Loans shall remain as Base Rate Loans.

(d)     If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.03 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
denominated in Dollars pursuant to this Section 3.05 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted to Eurocurrency Rate
Loans, on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

SECTION 3.06     Replacement of Lenders under Certain Circumstances.

(a)     If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender, (iii) any Lender becomes a Non-Consenting
Lender, (iv) any Lender becomes a Non-Extending Lender and/or, (v) any
suspension or cancellation of any obligation of any Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing pursuant to
Section 3.07, then the Parent Borrower may, at its election and its sole expense
and effort, on prior written notice to the Administrative Agent and such Lender,
to the extent not in conflict with applicable Laws in any material respect,
either (x) replace such Lender by requiring such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.07(b) (with the assignment
fee to be paid by the Parent Borrower in such instance) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Commitments
that is the subject of the related consent, waiver or amendment) (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Parent Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.03 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents or (y) repay the Loans and terminate
the Commitments held by any such Lender notwithstanding anything to the contrary
herein (including, without limitation Section 2.05, Section 2.06, Section 2.07
or Section 2.13), on a non pro rata basis so long as any accrued and unpaid
interest and required fees are paid any such Non-Consenting Lender or
Non-Extending Lender.

(b)     Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swingline Loans (provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register) and (ii) deliver Notes, if any,
evidencing such Loans to the Parent Borrower or Administrative Agent. Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans,
(B) all obligations of the Loan Parties owing to the assigning Lender relating
to the Loan Documents and participations so assigned shall be paid in full by
the assignee Lender or the Loan Parties (as applicable) to such assigning Lender
concurrently with such assignment and assumption, any amounts owing to the
assigning Lender (other than a Defaulting Lender) under Section 3.04 as a
consequence of such assignment and (C) upon such payment and, if so requested by
the assignee Lender, the assignor Lender shall deliver to the assignee Lender
the appropriate Note or Notes executed by the Borrowers, the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

- 92 -



--------------------------------------------------------------------------------

(c)     Notwithstanding anything to the contrary contained above, any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of Cash Collateral into a
Cash Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)     In the event that (i) the Parent Borrower or the Administrative Agent
have requested that the Lenders (A) consent to a departure or waiver of any
provisions of the Loan Documents or (B) agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) solely with respect to clauses
(i) and (ii) above, the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” In the event that the
Parent Borrower or the Administrative Agent has requested that the Lenders
consent to an extension of the Maturity Date of any Class of Loans as permitted
by Section 2.15, then any Lender who does not agree to such extension shall be
deemed a “Non-Extending Lender.”

SECTION 3.07     Illegality. If (a) in any applicable jurisdiction, the
Administrative Agent, any L/C Issuer or any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, such L/C Issuer or such Lender, as
applicable, to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any
Borrowing to any Loan Party who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia
(including, as a result of any illegality due to any economic or financial
sanctions administered or enforced by any sanctions authority) or (b) any Lender
is advised in writing by a sanctions authority that penalties will be imposed by
a sanctions authority as a result of such Lender’s participation in the
Agreement or any other business or financial relationship with the Borrowers, in
each case of clauses (a) and (b), such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Parent
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest with respect to
any such Borrowing shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified the Parent Borrower or, if earlier,
the date specified by such Person in the notice delivered to the Administrative
Agent (being no earlier than the last day of any applicable grace period
permitted by applicable Law) and (B) take all reasonable actions requested by
such Person to mitigate or avoid such illegality.

SECTION 3.08     Survival. Each Party’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other Loan
Obligations hereunder and any assignment of rights by or replacement of a Lender
or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01     Conditions to Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to the
satisfaction (or waiver in accordance with Section 10.01 and the paragraph
immediately succeeding Section 4.01(h)) of the following conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or other electronic copies (in each case, followed
promptly by originals if requested) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:

(i)     executed counterparts of this Agreement, the ABL Intercreditor
Agreement, the Guaranty, the Security Agreement (and intellectual property
security agreements required

 

- 93 -



--------------------------------------------------------------------------------

thereunder), and each of the other Loan Documents to be entered into on the
Closing Date and prior to any such initial Credit Extension, in any case,
subject to the provisions of this Section 4.01 and together with (except as
provided in the Collateral Documents and/or the provisions of this
Section 4.01):

(A)     subject to the ABL Intercreditor Agreement, certificates, if any,
representing the pledged equity referred to therein accompanied by undated stock
powers executed in blank and (if applicable) instruments evidencing the pledged
debt referred to therein endorsed in blank; and

(B)     evidence that all other actions, recordings and filings (UCC financing
statements (excluding for the avoidance of doubt, local fixture filings in
respect of the Billboard Collateral) and intellectual property security
agreements) that the Administrative Agent or Collateral Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for;

(ii)     a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least five (5) Business Days in advance of the Closing Date;

(iii)     such certificates (including a certificate substantially in the form
of Exhibit L), copies of Organization Documents of the Loan Parties, resolutions
or other action and incumbency certificates of Responsible Officers of each Loan
Party, evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(iv)     an opinion from (a) Kirkland & Ellis LLP, in its capacity as special
New York and Illinois counsel to the Loan Parties, and (b) Holland & Knight, in
its capacity as special Florida counsel to the Loan Parties, in each case
addressed to the Administrative Agent, the Collateral Agent and each Lender;

(v)     a certificate attesting to the Solvency of the Parent Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transactions, from the Parent Borrower’s chief financial officer or other
officer with equivalent duties;

(vi)     a Committed Loan Notice or Letter of Credit Application (if any), as
applicable, relating to the initial Credit Extension and an associated letter of
direction;

(vii)     copies of recent customary state level UCC lien, tax and judgment
searches prior to the Closing Date with respect to the Loan Parties located in
the United States;

(viii)     if available in the relevant jurisdiction, good standing certificates
or certificates of status, as applicable and bring down telegrams or facsimiles,
for each Loan Party; and

(ix)     an initial Borrowing Base Certificate dated as of the Closing Date.

(b)     All fees and expenses required to be paid on the Closing Date hereunder
or pursuant to any agreement in writing entered into by the Parent Borrower, as
applicable, to the extent, with respect to expenses, invoiced at least three
(3) Business Days prior to the Closing Date, shall have been paid in full in
cash or will be paid on the Closing Date out of the initial Credit Extension of
Loans.

(c)     Prior to or substantially simultaneously with such initial Credit
Extension of Loans, the Refinancing shall have been consummated.

 

- 94 -



--------------------------------------------------------------------------------

(d)     The Lead Arrangers shall have received (i) the Audited Financial
Statements and (ii) the Unaudited Financial Statements.

(e)     The Administrative Agent and the Lenders shall have received at least
three (3) Business Days prior to the Closing Date all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least ten (10) Business Days prior to the Closing Date by the Administrative
Agent or such Lenders that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

(f)     Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g)     Each of the conditions set forth in Section 4.02 are satisfied.

(h)     The Administrative Agent shall have received a certificate, dated as of
the Closing Date, of a Responsible Officer of the Parent Borrower, confirming
compliance with the conditions set forth in Section 4.01(f) and (g) and
Section 4.02.

The making of the initial Credit Extensions by the applicable Lenders hereunder
shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each such Lender that each of the conditions precedent
set forth in this Section 4.01 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by such Person.

SECTION 4.02     Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension under the Revolving Credit
Facility and any requests for Incremental Revolving Credit Commitments which are
established, but not drawn on the date of the effectiveness of such facility
(other than (x) a Committed Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans or (y) a Credit
Extension under any Incremental Facility that is a FILO Tranche in connection
with a Permitted Acquisition or other Investment, which are subject to the LCT
Provisions) is subject to the following conditions precedent:

(a)     The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)     The Administrative Agent and, if applicable, the relevant L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)     After giving effect to such proposed Credit Extension and the use of
proceeds thereof, the Availability Conditions shall be satisfied.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension under any Incremental
Facility that is a FILO Tranche in connection with a Permitted Acquisition or
other Investment which are subject to the LCT Provisions) submitted by the
Parent Borrower shall be deemed to be a representation and warranty that the
applicable conditions specified in Sections 4.02(a) and (b) have been satisfied
on and as of the date of the applicable Credit Extension.

 

- 95 -



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01     Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person duly incorporated, organized or formed, and validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrowers),
(b)(i), (c), (d) or (e), to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents and Liens subject to an Acceptable Intercreditor Agreement)
or (iv) violate any material Law; except (in the case of clauses (b)(ii) and
(b)(iv)), to the extent that such conflict, breach, contravention, payment or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 5.03     Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04     Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05     Financial Statements; No Material Adverse Effect.

(a)     The Audited Financial Statements, the Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
the Parent Borrower and its Restricted Subsidiaries as of the dates thereof, and
its results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
disclosed to the Administrative Agent prior to the Closing Date.

 

- 96 -



--------------------------------------------------------------------------------

(b)     Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Parent Borrower and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP or
IFRS, or the respective interpretation thereof, and that such restatements will
not result in a Default under the Loan Documents.

SECTION 5.06     Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrowers, threatened in writing or contemplated, at law, in equity, in
arbitration or by or before any Governmental Authority, by or against the Parent
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07     Ownership of Property; Liens. (a) Each Loan Party and each of
its Subsidiaries has good and valid title to, or valid leasehold interests in,
or easements or other limited property interests in, all property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
Permitted Liens and any Liens and privileges arising mandatorily by Law and, in
each case, except where the failure to have such title or other interest would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)     On the Closing Date, the Borrower is in compliance with the insurance
procedures and policies in Section 6.06 hereof, except where the failure to so
be in compliance would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c)     As of the Closing Date, there are no Material Real Properties other than
those listed on Schedule 5.07(b) hereof.

SECTION 5.08     Environmental Compliance. Except as set forth on Schedule 5.08
or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a)     there are no pending or, to the knowledge of the Borrowers, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against any Loan Party or any of their
respective Restricted Subsidiaries alleging potential liability under, or
responsibility for violation of, any Environmental Law.

(b)     there has been no Release of Hazardous Materials at, on, under or from
any property currently or formerly owned, leased or operated by any Loan Party
or their respective Restricted Subsidiaries which would reasonably be expected
to give rise to liability under Environmental Laws;

(c)     no Loan Party nor any of their respective Restricted Subsidiaries is
currently undertaking, either individually or together with other persons, any
investigation or response action relating to any actual or threatened Release of
Hazardous Materials at any location pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law;

(d)     all Hazardous Materials transported by or on behalf of any Loan Party or
any of their respective Restricted Subsidiaries from any property currently or
formerly owned, leased or operated by any Loan Party or any of their respective
Restricted Subsidiaries for off-site disposal have been disposed of in
compliance with any Environmental Laws; and

(e)     the Loan Parties and their respective Restricted Subsidiaries and their
respective businesses, operations and properties are and have been in compliance
with all Environmental Laws and have obtained, maintained and are in compliance
with all permits, licenses or approvals required under Environmental Laws for
their operations.

 

- 97 -



--------------------------------------------------------------------------------

SECTION 5.09     Taxes. The Parent Borrower and each of its Restricted
Subsidiaries has timely filed all federal, provincial, state, municipal,
non-U.S. and other Tax returns and reports required to be filed, and have timely
paid all federal, provincial, state, municipal, non-U.S. and other Taxes levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or IFRS, as applicable, or
(b) failures to file or pay as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. There
are no Tax audits, deficiencies, assessments or other claims with respect to the
Parent Borrower or any of its Restricted Subsidiaries that would, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.10     Compliance with ERISA.

(a)     Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan and Foreign Plan
is in compliance with the applicable provisions of ERISA, the Code and other
federal or state Laws and applicable foreign laws, respectively.

(b)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. of ERISA with
respect to a Multiemployer Plan; and (iii) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that would be subject to Section 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c)     The Parent Borrower represents and warrants as of the Closing Date that
it is not and will not be (1) an employee benefit plan subject to Title I of
ERISA, (2) a plan or account subject to Section 4975 of the Code; or (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code.

SECTION 5.11      Subsidiaries; Equity Interests. As of the Closing Date,
neither the Parent Borrower nor any other Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.11, and all of the outstanding
Equity Interests in the Parent Borrower and its Subsidiaries have been validly
issued, are fully paid and, in the case of Equity Interests representing
corporate interests, nonassessable and, on the Closing Date, all Equity
Interests owned directly or indirectly by the Borrowers or any other Loan Party
are owned free and clear of all Liens except for Permitted Liens. As of the
Closing Date, Schedule 5.11 (a) sets forth the name and jurisdiction of
organization or incorporation of each Subsidiary of a Loan Party, (b) sets forth
the ownership interest of the Borrowers and any of the Loan Parties in each of
their Subsidiaries, including the percentage of such ownership and
(c) identifies each Person the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

SECTION 5.12     Margin Regulations; Investment Company Act.

(a)     No Loan Party is engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings and no Letter of Credit will be used for any purpose that violates
Regulation U or Regulation X of the FRB.

(b)     None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

SECTION 5.13     Disclosure. On the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to any Agent, any Lead Arranger or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided

 

- 98 -



--------------------------------------------------------------------------------

that, with respect to projected financial information, the Parent Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.14     Intellectual Property; Licenses, Etc. Each of the Loan Parties
and the other Restricted Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are used in or reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Borrowers ,
without violation of the rights of any Person, except to the extent such
failures to own, license or possess or violations, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any such IP Rights is pending or, to the
knowledge of the Borrowers, threatened against any Loan Party or its Subsidiary,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

SECTION 5.15     Solvency. On the Closing Date, after giving effect to the
Transactions occurring on or prior to the Closing Date, the Parent Borrower and
its Subsidiaries, on a consolidated basis, are Solvent. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

SECTION 5.16     Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Collateral, with
the priority set forth in the applicable intercreditor agreement, in each case
subject to no Liens other than Permitted Liens.

SECTION 5.17     Use of Proceeds. The proceeds of the Revolving Credit Loans and
Letters of Credit shall be used in a manner consistent with the uses set forth
in the Preliminary Statements to this Agreement.

SECTION 5.18     Patriot Act. (i) Neither the Parent Borrower nor any other Loan
Party is in material violation of any applicable laws relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of proceeds
of the Loans and Letters of Credit will not violate in any material respect the
Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).

SECTION 5.19     Sanctioned Persons. None of the Parent Borrower, its Restricted
Subsidiaries, or, any director, officer, or employee, or, to the knowledge of
the Borrowers, any agent or affiliate of the Borrowers or any of its Restricted
Subsidiaries is a person that is, or is 50% or more owned by one or more persons
that are, (i) currently the target of any economic sanctions administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Treasury Department or the
U.S. Department of State, the United Nations Security Council, the European
Union or any member state thereof, or Her Majesty’s Treasury, the government of
Canada or any other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine). The Borrowers will not,
directly or, to the knowledge of the Borrowers, indirectly, use the proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that is the subject of
Sanctions or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of comprehensive Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any person.

 

- 99 -



--------------------------------------------------------------------------------

SECTION 5.20     FCPA. No part of the proceeds of the Loans or Letters of Credit
will be used, directly or, to the knowledge of the Borrowers, indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”), or any other similar applicable
anti-corruption law (collectively, the “Anti-Corruption Laws”). The Parent
Borrower and its Restricted Subsidiaries have conducted their businesses in
compliance with Anti-Corruption Laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

SECTION 5.21     Borrowing Base Certificate. The information set forth in each
Borrowing Base Certificate is true and correct in all material respects as of
the relevant date of delivery thereof and has been prepared in all material
respects in accordance with the requirements of this Agreement. The Eligible
Accounts that are identified by the Parent Borrower in each Borrowing Base
Certificate submitted to the Administrative Agent, at the time of submission,
comply in all material respects with the criteria set forth in the definition of
Eligible Accounts.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or Backstopped or as to
which other arrangements reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer have been made), the Parent Borrower shall, and shall
(except in the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each Restricted Subsidiary to:

SECTION 6.01     Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a)     within ninety (90) days after the end of each fiscal year of the Parent
Borrower ending after the Closing Date, a consolidated balance sheet of the
Parent Borrower as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year and including a customary management discussion and
analysis of the financial condition and results, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” qualification (other than an emphasis of matter or explanatory
or like paragraph) (other than (x) with respect to, or resulting from, a current
debt maturity and/or (y) any potential default or event of default of any
financial covenant under this Agreement and/or any other Indebtedness;

(b)     within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Parent Borrower beginning with
the first fiscal quarter ending after the Closing Date, a consolidated balance
sheet of the Parent Borrower as at the end of such fiscal quarter, and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year and including a customary management discussion and
analysis of the Borrower and its Subsidiaries, all in reasonable detail and
certified by a Responsible Officer of the Parent Borrower as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes; and

(c)     simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above, the Parent Borrower
shall provide the related unaudited consolidating financial information in
reasonable detail necessary to eliminate the accounts of any parent entity or
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

- 100 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower by furnishing the Parent Borrower’s or a parent entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion an
independent registered public accounting firm of nationally recognized standing,
which statements, report and opinion may be subject to the same exceptions and
qualifications as contemplated in Section 6.01(a) (including the proviso
thereto).

SECTION 6.02     Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)     no later than five (5) days after the required deadline for delivery of
the financial statements referred to in Section 6.01(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Parent
Borrower (which shall include a reasonably detailed calculation of the Fixed
Charge Coverage Ratio to the extent a Covenant Trigger Period is continuing);

(b)     promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c)     together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a list of Subsidiaries that identifies each Subsidiary as a Material
Subsidiary or an Immaterial Subsidiary for the Test Period covered by such
Compliance Certificate or a confirmation that there is no change for such period
in such information since the later of the Closing Date or the date of the last
such list and (ii) such other information required by the Compliance
Certificate; and

(d)     promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; provided that, notwithstanding anything to the contrary in this
Section 6.02(d), none of the Parent Borrower or any Restricted Subsidiary will
be required to disclose or permit the inspection or discussion of, any document,
information or other matter (x) that constitutes non-financial trade secrets or
non-financial proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) would be in breach of any confidentiality obligations, fiduciary
duty or Law or (z) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided further that, in the event that the
Parent Borrower does not provide information in reliance on the exclusions in
this sentence, it shall use its commercially reasonable efforts to communicate,
to the extent permitted, the applicable information in a way that would not
violate such restrictions.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by the Parent Borrower advising the Administrative Agent of the filing
thereof, and if so delivered pursuant to clause (1), shall be deemed to have
been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) or pursuant to clause (2), shall be
deemed to have been delivered on the date the Parent Borrower advises the
Administrative Agent of the filing thereof; provided that with respect to clause
(1): (i) upon written request by the Administrative Agent, the Parent Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution

 

- 101 -



--------------------------------------------------------------------------------

to each Lender until a written request to cease delivering paper copies is given
by the Administrative Agent and (ii) the Parent Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Parent Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Parent Borrower hereby acknowledges that (A) the Administrative Agent will
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks or another
similar electronic system (the “Platform”) and (B) certain of the Lenders
(“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders that (or have
personnel that) do not wish to receive material non-public information with
respect to the Parent Borrower or its Subsidiaries, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Parent
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent Borrower shall be deemed to have authorized the Administrative Agent and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent Borrower or its securities for
purposes of United States federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” The Parent Borrower agrees that any
financial statements delivered pursuant to Section 6.01(a) and 6.01(b) and
Compliance Certificate delivered under Section 6.02(a) will be deemed to be
“PUBLIC” Borrower Materials and may be made available to Public Lenders.
Notwithstanding the foregoing, the Parent Borrower shall be under no obligation
to mark any Borrower Materials “PUBLIC.

SECTION 6.03     Notices.

(a)     Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent for prompt further distribution to each Lender:

(i)     of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrowers propose
to take with respect thereto;

(ii)     of any litigation or governmental proceeding (including, without
limitation, pursuant to any Environmental Laws) pending against the Parent
Borrower or any of the Subsidiaries that would result in a Material Adverse
Effect;

(iii)     of the occurrence of any ERISA Event or similar event with respect to
a Foreign Plan that would result in a Material Adverse Effect; and

(iv)     of any other event that would have a Material Adverse Effect.

(b)     [Reserved].

SECTION 6.04     Maintenance of Existence. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization or incorporation and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) in each case of clauses (a) (other than with respect to the Borrowers) and
(b), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect or (ii) in each case, pursuant to a transaction
permitted by Section 7.04 or Section 7.05.

 

- 102 -



--------------------------------------------------------------------------------

SECTION 6.05     Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

SECTION 6.06     Maintenance of Insurance.

(a)     Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Parent Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b)     With respect to Loan Parties organized in the United States, (i) such
Loan Parties shall use commercially reasonable efforts to procure that such
insurance shall provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (the Parent Borrower shall deliver a
copy of the policy (and to the extent any such policy is cancelled or renewed, a
renewal or replacement policy) or other evidence thereof to the Administrative
Agent and the Collateral Agent, or insurance certificate with respect thereto)
and (ii) such insurance shall name the Collateral Agent as lender loss payee (in
the case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance), as applicable.

SECTION 6.07     Compliance with Laws. (i) Comply in all material respects with
the requirements of the Anti-Corruption Laws and Sanctions and (ii) comply in
all respects with all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation, Environmental Laws, and ERISA), except as to clause (ii) if the
failure to comply therewith would not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

SECTION 6.08     Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Subsidiary, as the case may be; it being agreed that the
Parent Borrower and its Restricted Subsidiaries shall only be required to
provide such books of record and account in accordance with and to the extent
required by the standards set forth in Section 6.09.

SECTION 6.09     Inspection Rights.

(a)     With respect to any Loan Party, permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
managers, officers, and independent public accountants, all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Parent Borrower; provided that, excluding any such visits and inspections
as contemplated by the next proviso, the Administrative Agent on behalf of the
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 6.09 and the Administrative Agent shall not exercise such rights
more often than two (2) times during any 12-month period absent the existence of
a Specified ABL Event of Default, and only one such inspection shall be at the
Borrowers’ sole expense; provided, further, that to the extent any Specified ABL
Event of Default is continuing, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrowers the opportunity to participate in any
discussions with the Borrowers’ independent public accountants.

(b)     At reasonable times during normal business hours, with reasonable
coordination and upon reasonable prior notice that the Administrative Agent
requests, independently of or in connection with the visits and

 

- 103 -



--------------------------------------------------------------------------------

inspections provided for in clause (a) above, the Loan Parties will grant access
to the Administrative Agent (including employees of Administrative Agent or any
consultants, examiners, accountants or appraisers retained by the Administrative
Agent) to such Person’s books, records, accounts so that the Administrative
Agent or an appraiser, examiner or consultant retained by the Administrative
Agent may conduct a field exam subject to the terms and conditions set forth
below in this clause (b). From time to time the Administrative Agent may conduct
(or engage third parties to conduct) such field examinations, verifications and
evaluations as the Administrative Agent may deem necessary; provided that,
Administrative Agent (i) shall be permitted to conduct (x) one field examination
with respect to the Collateral in each fiscal year of the Loan Parties, (y) one
additional field examination with respect to the Collateral in any fiscal year
of the Loan Parties during the continuance of an Increased Reporting Event, and
(ii) may conduct such other field examinations at any time upon the occurrence
and during the continuance of a Specified ABL Event of Default. All such field
examinations and other verifications and evaluations shall be at the sole
expense of the Loan Parties, and the Administrative Agent shall provide the
Borrowers with a reasonably detailed accounting of all such expenses. If the
Administrative Agent elects to retain any appraiser, examiner or consultant,
other than (i) the Administrative Agent’s internal auditors or (ii) any
appraiser, examiner or consultant identified in writing by the Administrative
Agent to the Borrowers on or prior to the Closing Date, the selection of such
appraiser, examiner or consultant is subject to the reasonable consent of the
Parent Borrower (not to be unreasonably withheld, conditioned or delayed).

(c)     Notwithstanding anything to the contrary in this Section 6.09, none of
the Parent Borrower nor any Restricted Subsidiary will be required to disclose
or permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) would be in breach of any confidentiality obligations, fiduciary
duty or Law or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided that in the event that the Parent
Borrower does not provide information in reliance on the exclusions in this
sentence, it shall use its commercially reasonable efforts to communicate, to
the extent permitted, the applicable information in a way that would not violate
such restrictions.

SECTION 6.10     Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a)    (x) Upon (A) the formation or acquisition of any new direct or indirect
Wholly-Owned Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party, (B) the designation in accordance with Section 6.13 of any existing
direct or indirect Wholly-Owned Subsidiary as a Restricted Subsidiary, (C) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary or (D) the designation
by the Parent Borrower, at its election, of any Excluded Subsidiary as a
Subsidiary Guarantor, the Parent Borrower shall cause such Person to become, at
its election, either a Subsidiary Guarantor or a Subsidiary Borrower (each such
Person, an “Additional Loan Party”); provided that the Parent Borrower may elect
in its discretion to cause any Additional Loan Party to become a Subsidiary
Guarantor or a Subsidiary Borrower, subject to the other limitations set forth
in this Section 6.10, and comply with the requirements in this Section 6.10(a)
and (y) upon any Restricted Subsidiary that is not a Loan Party merging or
amalgamating with a Loan Party in accordance with the proviso in
Section 7.04(a), the Parent Borrower shall cause such Loan Party to comply with
the requirements in this Section 6.10(a) applicable to Additional Loan Parties,
in the case of clauses (x) and (y), within sixty (60) days after such formation,
acquisition, designation or occurrence or, in each case, such longer period as
the Administrative Agent may agree in its reasonable discretion:

(i)     cause each such Additional Loan Party to furnish to the Administrative
Agent a description of the Material Real Properties that are not Excluded
Property owned by such Restricted Subsidiary in detail reasonably satisfactory
to the Administrative Agent;

(ii)     cause each such Additional Loan Party to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of “Collateral and Guarantee Requirement”), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative

 

- 104 -



--------------------------------------------------------------------------------

Agent and the Collateral Agent (consistent with the Mortgages, Security
Agreement and other Collateral Documents in effect on the Closing Date or
required, as of the Closing Date to be delivered in accordance with
Section 6.12), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(iii)     subject to the ABL Intercreditor Agreement, cause each such Additional
Loan Party to deliver any and all certificates representing Equity Interests (to
the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and (if applicable)
instruments evidencing the Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent;

(iv)     take and cause such Additional Loan Party and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of financing statements and intellectual
property security agreements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and perfected Liens required by the Collateral and
Guarantee Requirement with the Lien priority permitted under the Loan Documents,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

(v)     to the extent reasonably requested by the Administrative Agent, cause
each such Restricted Subsidiary to deliver customary board resolutions and
officers certificates.

Notwithstanding the foregoing, (i) no Person other than a Domestic Subsidiary
that is a Restricted Subsidiary may be designated as a Subsidiary Borrower,
(ii) the Borrower may designate an existing Subsidiary Guarantor that is a
Domestic Subsidiary as a Subsidiary Borrower, which will become effective upon
(a) the satisfaction of the requirements in clause (iv) of this paragraph and
(b) such Person executing a joinder to this Agreement to become a “Subsidiary
Borrower” hereunder, (iii) solely in the case of any such designation of a
non-U.S. Excluded Subsidiary as a Subsidiary Guarantor (each, a “Non-U.S.
Discretionary Guarantor”), the consent of the Administrative Agent shall be
required prior to the addition of any Non-U.S. Discretionary Guarantor, such
consent not to be unreasonably withheld, delayed or conditioned (it being
understood that such consent may be withheld if the Administrative Agent
reasonably determines that such Non-U.S. Discretionary Guarantor is organized
under the laws of a jurisdiction (x) where the amount and enforceability of the
contemplated guarantee that may be entered into by a Person organized in the
relevant jurisdiction is materially and adversely limited by applicable law or
contractual limitations, (y) where the security interests (and the
enforceability thereof) that may be granted with respect to assets (or various
classes of assets) located in the relevant jurisdiction are materially and
adversely limited by applicable law or (z) that is not a member of the
Organization for Economic Cooperation and Development or is the target of any
Sanctions; provided, that no such consent shall be required for the addition of
any Additional Loan Party organized under the laws of the United States, Canada,
the United Kingdom, Ireland, the Netherlands and Luxembourg as a Subsidiary
Guarantor) and (iv) in the case of clauses (ii) and (iii) immediately above, the
Administrative Agent shall have received at least two Business Days prior to
such Domestic Subsidiary becoming a Subsidiary Borrower or such Non-U.S.
Discretionary Guarantor becoming a Subsidiary Guarantor, as applicable, all
documentation and other information in respect of such Non-U.S. Discretionary
Guarantor as has been reasonably requested by the Administrative Agent in
writing that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (and, upon any request made by a Lender to the
Administrative Agent, the Administrative Agent will provide the Lenders with all
such information made available to it in accordance with, and subject to, the
provisions of this Agreement).

(b)     Upon the acquisition of any Material Real Property after the Closing
Date that is not Excluded Property by any Loan Party, if such Material Real
Property shall not already be subject to a perfected Lien with the requisite
priority (subject to Permitted Liens) under the Collateral Documents pursuant to
the Collateral and Guarantee Requirement and is required to be, the Parent
Borrower shall within ninety (90) days after such the acquisition of such
Material Real Property (or such longer period as the Administrative Agent may
agree in its

 

- 105 -



--------------------------------------------------------------------------------

reasonable discretion) provide the Administrative Agent written notice thereof,
and cause such real property to be subjected to a Lien to the extent required by
the Collateral and Guarantee Requirement and will take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent or the Collateral Agent to grant and perfect or
record such Lien, including, as applicable, the actions referred to in paragraph
(f) of the definition of “Collateral and Guarantee Requirement”; provided that
the Parent Borrower shall provide written notice to the Secured Parties that
such Material Real Property shall become subject to a Lien at least 45 days
prior to the granting of the Lien over such Material Real Property. If any
Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any Law of the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such Lien to the extent of such
illegality; provided that, (x) such determination or disclaimer shall not
invalidate or render unenforceable such Lien for the benefit of any other
Secured Party and (y) if any such determination or disclaimer shall reduce any
recovery, or deemed amount of recovery, from any such Lien, then notwithstanding
any sharing of payment or similar provision of this Agreement to the contrary,
including any provision of Section 2.13 and/or Section 8.04, such reduction
shall be borne solely by the Lender or Lenders making such determination or
disclaimer. As promptly as practicable after the request therefor by the
Collateral Agent and to the extent in the Borrowers’ possession, the Borrowers
agree to deliver to the Collateral Agent with respect to each Material Real
Property that is not Excluded Property, any existing title reports, title
insurance policies and surveys or environmental assessment reports to the extent
reasonably available.

SECTION 6.11     Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, in a manner consistent with the uses set forth
in the Preliminary Statements to this Agreement.

SECTION 6.12     Further Assurances and Post-Closing Covenants.

(a)     Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b)     Within the time periods specified on Schedule 6.12 hereto (as each may
be extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.

SECTION 6.13     Designation of Subsidiaries.

(a)     Subject to Section 6.13(b) below, the Parent Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that at no time may
any Subsidiary be an Unrestricted Subsidiary hereunder if it is a “restricted
Subsidiary” (or term of similar import) for the purpose of the Term/Revolver
Facility, the Senior Secured Notes, the Stepped Up Notes or any Junior Debt. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent Borrower therein at the date of
designation in an amount equal to the fair market value of the Parent Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

(b)     The Parent Borrower may not (x) designate any Restricted Subsidiary as
an Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless (i) the Payment Conditions are
satisfied at the time thereof and after giving effect thereto, (ii) no Event of
Default exists or would result therefrom and (iii) on or prior to the date of
such designation, to the extent any such designation would result in the loss of
Eligible Accounts in excess of the lesser of (x) 10% of the Aggregate Revolving
Credit Commitments and (y) 10% of the Borrowing Base at such time, the Parent
Borrower shall deliver to the Administrative Agent an updated Borrowing Base
Certificate giving pro forma effect to such designation.

 

- 106 -



--------------------------------------------------------------------------------

SECTION 6.14     Payment of Taxes. The Parent Borrower will pay and discharge
promptly, and will cause each of the Restricted Subsidiaries to pay and
discharge, all Taxes imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any properties of the Parent Borrower or any of the Restricted Subsidiaries
not otherwise permitted under this Agreement; provided that neither the Parent
Borrower nor any of the Restricted Subsidiaries shall be required to pay any
such Tax or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP or IFRS, as applicable, or which would not reasonably be
expected, individually or in the aggregate, to constitute a Material Adverse
Effect.

SECTION 6.15     [Reserved].

SECTION 6.16     Nature of Business. The Parent Borrower and its Restricted
Subsidiaries will engage only in material lines of business substantially
similar to those lines of business conducted by the Parent Borrower and its
Restricted Subsidiaries on the Closing Date or any business reasonably related,
complementary, incidental or ancillary thereto.

SECTION 6.17     Fiscal Year. The Parent Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries (other than any Restricted Subsidiary
acquired after the Closing Date, and in such case only to the extent necessary
to conform to the fiscal year of the Parent Borrower or a Restricted Subsidiary)
to, change its methodology of determining its fiscal year end from such
methodology in effect on the Closing Date; provided that, the Parent Borrower
may, with the consent of the Administrative Agent, change its fiscal year-end to
another date reasonably acceptable to the Administrative Agent, in which case
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting, which adjustments shall
become effective when the Administrative Agent posts the amendment reflecting
such changes to the Platform, and the Required Lenders have not objected to such
amendment within five (5) Business Days.

SECTION 6.18     Borrowing Base Certificates. (i) On or prior to the 15th
calendar day of each calendar month, beginning with the first calendar month
ending after the Closing Date (or if such day is not a Business Day, the next
succeeding Business Day) and at such other times as the Administrative Agent or
the Required Lenders may reasonably require, the Parent Borrower shall deliver
to the Administrative Agent a Borrowing Base Certificate (each a “Monthly
Borrowing Base Certificate”) showing the Borrowing Base and the calculation of
Excess Availability and Specified Excess Availability as of the close of
business on the last day of the immediately preceding calendar month, with each
such Monthly Borrowing Base Certificate to be certified as complete and correct
in all material respects on behalf of the Parent Borrower by a Responsible
Officer of the Parent Borrower; (ii) at any time during the continuance of a
Liquidity Condition, the Parent Borrower shall deliver to the Administrative
Agent a Borrowing Base Certificate (each a “Weekly Borrowing Base Certificate”)
showing the Parent Borrower’s reasonable estimate (which shall be based on the
most current accounts receivable aging reasonably available and shall be
calculated in a consistent manner with the most recent Monthly Borrowing Base
Certificates delivered pursuant to this Section) of the Borrowing Base and the
calculation of Excess Availability and Specified Excess Availability as of the
close of business on the last day of the immediately preceding calendar week,
which, unless the Administrative Agent otherwise agrees, shall be furnished on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day); (iii) on or prior to the date of the consummation of
any disposition of Eligible Accounts in excess of the lesser of (x) 10% of the
Aggregate Revolving Credit Commitments and (y) 10% of the Borrowing Base at such
time, the Parent Borrower shall deliver to the Administrative Agent an updated
Borrowing Base Certificate giving pro forma effect to such disposition and
(iv) in the event there is a material error or miscalculation in a Borrowing
Base Certificate, the Parent Borrower shall deliver to the Administrative Agent
an updated Borrowing Base Certificate within three (3) Business Days after
receiving notification of such error or miscalculation from the Administrative
Agent. In addition, the Parent Borrower shall deliver each Borrowing Base
Certificate required by Section 6.13(b).

 

- 107 -



--------------------------------------------------------------------------------

SECTION 6.19     Cash Management Systems. The Loan Parties will establish and
maintain the cash management system described below:

(a)     Schedule 6.19 sets forth all DDAs maintained by the Loan Parties as of
the Closing Date, including all Dominion Accounts. Each Loan Party shall be the
sole account holder of each DDA (other than an Excluded Account) and shall not
allow any other Person (other than the Administrative Agent, the Collateral
Agent or, subject to the ABL Intercreditor Agreement, any Fixed Assets Debt
Agent (as defined in the ABL Intercreditor Agreement)) to have control over or a
Lien on a DDA (other than an Excluded Account) or any property deposited
therein.

(b)    (i) Within 90 days after the Closing Date (or such later date as may be
agreed to by the Administrative Agent in its Permitted Discretion), the Loan
Parties shall have delivered to the Administrative Agent an effective account
control agreement or blocked account agreement (a “Deposit Account Control
Agreement”) for all of the DDAs of the Loan Parties (other than Excluded
Accounts), in each case duly executed by each applicable Loan Party and the
applicable depositary bank in form and substance reasonably satisfactory to the
Collateral Agent and (ii) the applicable Loan Party shall enter into a Deposit
Account Control Agreement with respect to any such DDA (other than an Excluded
Account) which is established or acquired (including, for the avoidance of
doubt, pursuant to a Permitted Acquisition) after the Closing Date, promptly and
in any event within ninety (90) days upon such establishment or acquisition (or
such later date as may be agreed to by the Administrative Agent (such agreement
not to be unreasonably withheld or delayed)).

(c)     Each Borrower hereby agrees to promptly (and, with respect to account
debtors as of the Closing Date, in any event within 90 days after the Closing
Date) instruct all account debtors that are not currently making payments
directly to DDAs listed on Schedule 6.19 or otherwise subject to such Deposit
Account Control Agreements to make all future payments in respect of ABL
Priority Collateral directly to the DDAs subject to such Deposit Account Control
Agreements. Upon the occurrence and during the continuation of a Cash Dominion
Period (and following delivery of notice of the commencement thereof from the
Administrative Agent to the Parent Borrower and the account bank party to such
instrument or agreement), all funds and financial assets held in or credited to
each DDA shall be swept into the Dominion Account on a daily basis (or less
frequently as agreed by the Administrative Agent) for application as set forth
in Section 2.05(b)(iii).

(d)     So long as no Cash Dominion Period is continuing, the Loan Parties may
direct, and shall have control over, the manner of disposition of funds in the
DDAs. The Administrative Agent and the other Secured Parties hereby acknowledge
and agree that, subject to Section 8.02, so long as no Cash Dominion Period is
continuing the Loan Parties shall have the right to withdraw all funds remaining
on deposit in any Dominion Account and the Administrative Agent shall no longer
be permitted to direct any account bank under any Deposit Account Control
Agreement to sweep funds into any Dominion Account.

(e)     The Loan Parties may close DDAs and/or open new DDAs without the
Administrative Agent’s consent, subject to the prompt execution and delivery to
the Administrative Agent of a Deposit Account Control Agreement to the extent
required by, and within the time periods set forth in, the provisions of this
Section 6.19; provided that, in any event, the Parent Borrower shall furnish the
Administrative Agent with prior or contemporaneous notice of its opening or
closing any DDA. The Loan Parties may open or close Excluded Accounts at any
time, without requirement of delivery of a Deposit Account Control Agreement
without consent of the Administrative Agent. The Parent Borrower shall furnish
the Administrative Agent with prior written notice of its intention to open or
close a Dominion Account and the Administrative Agent shall promptly notify the
Parent Borrower as to whether the Administrative Agent shall require a Deposit
Account Control Agreement with the Person with whom any such new account will be
maintained.

(f)     Any amounts received in the Dominion Account (including all interest and
other earnings with respect thereto, if any) at any time after the payment in
full of all Obligations (other than contingent indemnification obligations as to
which no claim has been asserted), Cash Collateralization of all Letters of
Credit and termination of the aggregate Revolving Credit Commitments hereunder
and (ii) any amounts that continue to be swept to the Dominion Accounts after no
Cash Dominion Period exists, shall, in each case, be remitted to the operating
account of the Parent Borrower as specified by the Parent Borrower.

SECTION 6.20     Maintenance of REIT Status. Following the REIT Election, the
Borrower (or applicable parent entity) will, at all times, conduct its affairs
in a manner so as to continue to qualify as a REIT for U.S. federal income tax
purposes until such time as the board of directors of the Borrower (or
applicable parent entity) deems it in the best interests of the Borrower and its
stockholders not to remain qualified as a REIT.

 

- 108 -



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or Backstopped or as to
which other arrangements reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer have been made), the Parent Borrower shall not, nor
shall it permit any of the Restricted Subsidiaries to:

SECTION 7.01     Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)    (i) Liens pursuant to any Loan Document and (ii) Liens securing the
Indebtedness permitted under Section 7.03(b)(i) or 7.03(b)(iii); provided that,
with respect to clause (ii), (x) the beneficiaries thereof (or an agent or
trustee on their behalf) shall have become party to the ABL Intercreditor
Agreement or other Acceptable Intercreditor Agreement and (y) the Liens on the
ABL Priority Collateral securing such Indebtedness shall rank junior to the
Liens on the ABL Priority Collateral securing the Obligations;

(b)     Liens existing on the date hereof securing Indebtedness or other
obligations (x) with an individual value not in excess of $5,000,000 or
(y) listed on Schedule 7.01(b) and in each case of the foregoing clauses (x) and
(y), any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;

(c)     Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days, (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP or (iii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;

(d)     statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) which secure amounts not overdue
for a period of more than sixty (60) days or if more than sixty (60) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien, (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(e)    (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance, general liability or property insurance and/or other
social security legislation; and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Parent Borrower or any of its Restricted
Subsidiaries;

 

- 109 -



--------------------------------------------------------------------------------

(f)     Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business and obligations in respect of letters of credit, bank guarantee or
similar instruments that have been posted to support the same;

(g)     easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, and any exception on
the Mortgage Policies issued in connection with the Mortgaged Property;

(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)     Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j)     leases, licenses, subleases or sublicenses, in each case in the ordinary
course of business (and Liens on the property covered thereby), which do not
(i) interfere in any material respect with the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness;

(k)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(l)     Liens (i) of a collection bank (including those arising under
Section 4-210 of the Uniform Commercial Code) on the items in the course of
collection, (ii) in favor of a banking or other financial institution or
entities and/or electronic payment service providers arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry and (iii) arising by the terms of documents of
banks or other financial institutions in relation to the maintenance or
administration of deposit accounts, securities accounts or cash management
arrangements;

(m)     Liens (i) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.02
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.05 and (ii) consisting of an agreement
to Dispose of any property in a Disposition permitted under Section 7.05, in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

(n)     [reserved];

(o)     Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.13), in each case after the date hereof; provided that (i) such Lien
was not

 

- 110 -



--------------------------------------------------------------------------------

created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) any
Indebtedness secured thereby is permitted under Section 7.03(f) and/or
Section 7.03(r)(i);

(p)     any interest or title of a lessor or sublessor under leases or subleases
entered into by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(r)     Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower or its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of its Restricted Subsidiaries
in the ordinary course of business;

(s)     Liens arising from precautionary Uniform Commercial Code financing
statement filings or any equivalent filings in respect of any leases;

(t)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(u)     any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

(v)     Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

(w)     the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (i) and (o) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(x)     ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Restricted Subsidiaries are located;

(y)     Liens (i) on property of a Non-Loan Party securing Indebtedness that is
permitted pursuant to Section 7.03 and (ii) on property of a Foreign Subsidiary
securing obligations of such Foreign Subsidiary that are not Indebtedness;

(z)     Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

- 111 -



--------------------------------------------------------------------------------

(aa)     Liens securing obligations that arise in the ordinary or normal course
of business and that do not constitute Indebtedness and that are not otherwise
expressly contemplated by this Section 7.03;

(bb)     Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc)     other Liens; provided that (i) at the time of incurrence of the
obligations secured thereby, the aggregate outstanding face amount of
obligations secured by Liens existing in reliance on this clause shall not
exceed the greater of (x) $215,000,000 and (y) 35.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period and (ii) any such Liens
on the ABL Priority Collateral shall rank junior to the Liens on the ABL
Priority Collateral securing the Obligations and the beneficiaries thereof (or
an agent or trustee on their behalf) shall have become party to the ABL
Intercreditor Agreement or other Acceptable Intercreditor Agreement;

(dd)     Liens securing Indebtedness or other obligations, provided, that at the
time of incurrence of the Indebtedness or other obligations secured thereby, in
the case of (x) Liens securing Indebtedness or other obligations on the
Collateral that are pari passu with the Lien on the Fixed Assets Priority
Collateral securing the Term/Revolver Obligations, the First Lien Leverage Ratio
does not exceed 5.00:1.00 (or, to the extent incurred in connection with any
acquisition or similar investment not prohibited by this Agreement, the greater
of 5.00:1.00 and the First Lien Leverage Ratio at the end of the most recently
ended Test Period), (y) Liens securing Indebtedness or other obligations on the
Collateral that are junior to the Lien on the Fixed Assets Priority Collateral
securing the Term/Revolver Obligations, the Secured Leverage Ratio does not
exceed 5.25:1.00 (or, to the extent incurred in connection with any acquisition
or similar investment not prohibited by this Agreement, the greater of 5.25:1.00
and the Secured Leverage Ratio at the end of the most recently ended Test
Period) and (z) Liens securing Indebtedness or other obligations on assets that
are not Collateral, the Total Leverage Ratio does not exceed 8.25:1.00 (or, to
the extent incurred in connection with any acquisition or similar investment not
prohibited by this Agreement, the greater of 8.25:1.00 and the Total Leverage
Ratio at the end of the most recently ended Test Period), in each case,
calculated on a Pro Forma Basis, including the application of the proceeds
thereof, as of the last day of the most recently ended Test Period; provided any
such Liens on the ABL Priority Collateral shall rank junior to the Liens on the
ABL Priority Collateral securing the Obligations and the beneficiaries thereof
(or an agent or trustee on their behalf) shall have become party to the ABL
Intercreditor Agreement or other Acceptable Intercreditor Agreement;

(ee)     Liens securing Indebtedness permitted under (i) Section 7.03(r)(i) and
Section 7.03(s), and (ii) Section 7.03(r) (other than clause (i) thereof),
Section 7.03(w) and Section 7.03(y), in each case, to the extent contemplated
by, and subject to the limitations set forth in such provisions; provided that,
(x) in the case of clause (ii), any such Liens on the ABL Priority Collateral
shall rank junior to the Liens on the ABL Priority Collateral securing the
Obligations and (y) in each case, to the extent any such Liens are on the ABL
Priority Collateral, the beneficiaries thereof (or an agent or trustee on their
behalf) shall have become party to the ABL Intercreditor Agreement or other
Acceptable Intercreditor Agreement pursuant to the terms thereof;

(ff)     with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law;

(gg)     [reserved];

(hh)     [reserved];

(ii)     Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying government reimbursement program costs and other actions
or claims pertaining to the same or related matters or other medical
reimbursement programs;

(jj)     Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that, such satisfaction or discharge is permitted
hereunder;

 

- 112 -



--------------------------------------------------------------------------------

(kk)       receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(ll)       Liens on cash or permitted Investments securing Swap Contracts in the
ordinary course of business submitted for clearing in accordance with applicable
requirements of Law;

(mm)   the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(nn)     Liens on Equity Interests of Unrestricted Subsidiaries;

(oo)     Liens arising as a result of a Permitted Sale Leaseback or other
sale-leaseback permitted by Section 7.05; and

(pp)     Liens on proceeds of Indebtedness held in Escrow for so long as the
proceeds thereof are and continue to be held in Escrow.

For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, the Parent Borrower may divide and classify such Lien (or a portion
thereof) in any manner that complies with this covenant and may later divide and
reclassify any such Lien so long as the Lien (as so divided and/or reclassified)
would be permitted to be made in reliance on the applicable exception as of the
date of such reclassification.

SECTION 7.02     Investments. Make any Investments, except:

(a)     Investments by the Parent Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b)     loans or advances to officers, directors, managers, partners and
employees of the Parent Borrower (or any direct or indirect parent thereof) or
its Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the Parent
Borrower (or such direct or indirect parent) (provided that, the proceeds of any
such loans and advances shall be contributed by such parent entity to, or
applied to a transaction resulting in a return of net cash proceeds in a
substantially similar amount to, the Parent Borrower, as the case may be;
provided, further that such contribution or return, as applicable, shall not
constitute an equity contribution that may be utilized for other baskets
(including the Available Amount) in this Article VII) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at the time made not to exceed the greater of (x) $30,000,000
and (y) 5.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period;

(c)     asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property, in each
case in the ordinary course of business;

(d)     Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party, (iii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party and (iv) by any Loan Party in any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of this clause
(iv), the aggregate amount of such Investments by a Loan Party shall either
(x) be made in the ordinary course or consistent with past practice or (y) not
exceed the greater of (x) $150,000,000 and (y) 25.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period;

(e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

- 113 -



--------------------------------------------------------------------------------

(f)     Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than, in each case, by
reference to this Section 7.02) under Section 7.01, Section 7.03, Section 7.04,
Section 7.05 and Section 7.06, respectively;

(g)     [reserved];

(h)     Investments in Swap Contracts permitted under Section 7.03(g);

(i)     promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;

(j)     the purchase or other acquisition of property and assets or businesses
of any Person or of assets constituting a business unit, a line of business or
division of such Person by the Parent Borrower or Restricted Subsidiary, or
Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary of the Parent Borrower (including as a result of a merger
or consolidation) (each, a “Permitted Acquisition”); provided that (i) after
giving effect to any such purchase or other acquisition and (A) subject to the
LCT Provisions, no Specified Event of Default shall have occurred and be
continuing and (B) the Parent Borrower or Restricted Subsidiary is in compliance
with Section 6.16 and (ii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall become Collateral and (B) any such newly
created or acquired Restricted Subsidiary (other than an Excluded Subsidiary)
shall become Guarantors, in each case in accordance with Section 6.10;

(k)     the Transactions;

(l)     Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practice;

(m)     Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers from financially troubled account debtors or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n)     Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Amount;

(o)     advances of payroll payments to employees in the ordinary course of
business;

(p)     loans and advances to the Parent Borrower in lieu of, and not in excess
of the amount of (after giving effect to any other such loans or advances or
Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to such direct or indirect parent in accordance with
Section 7.06; provided that any such loan or advance shall reduce the amount of
such applicable Restricted Payment thereafter permitted under Section 7.06 by a
corresponding amount (if such applicable provision of Section 7.06 contains a
maximum amount);

(q)     Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a corporation or company merged into the Parent Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r)     Guarantee Obligations of the Parent Borrower or any of its Restricted
Subsidiaries in respect of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

 

- 114 -



--------------------------------------------------------------------------------

(s)     Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Parent Borrower (other than any Cure Amount or
any “Cure Amount” (as defined in the Term/Revolver Credit Agreement); provided
that, any amounts used for such an Investment or other acquisition that are not
Qualified Equity Interests shall otherwise be permitted pursuant to this
Section 7.02;

(t)     other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding:

(i)     the greater of (x) $275,000,000 and (y) 45.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period; plus

(ii)    (A) the greater of (x) $215,000,000 and (y) 35.0% of Consolidated EBITDA
of the Parent Borrower for the most recently ended Test Period minus (B) the
amount of prepayments of Junior Debt made pursuant to Section 7.08(a)(iii)(A);
plus

(iii)    (A) the greater of (x) $215,000,000 and (y) 35.0% of Consolidated
EBITDA of the Parent Borrower for the most recently ended Test Period minus
(B) the amount of Restricted Payments made pursuant to Section 7.06(j);

(u)     [reserved];

(v)     Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding the greater of
(i) $150,000,000 and (ii) 25.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period;

(w)     contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Parent Borrower;

(x)     Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”; provided that such Investments
were not entered into in contemplation of such redesignations;

(y)     [reserved];

(z)     Investments existing or contemplated on a Closing Date (x) with an
individual value not in excess of $5,000,000 or (y) set forth on Schedule 7.02
and any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02 is not increased from the amount of such Investment on the Closing
Date except pursuant to the terms of such Investment as of the Closing Date or
as otherwise permitted by this Section 7.02;

(aa)     Investments in connection with any Reorganization;

(bb)     Investments in an amount equal to the aggregate amount of cash
contributions made after the Closing Date to the Parent Borrower in exchange for
Qualified Equity Interests of the Parent Borrower, except to the extent utilized
in connection with any other transaction permitted by Section 7.06 or
Section 7.08, and except to the extent such amount increases the Available
Amount, constitutes a Cure Amount or a “Cure Amount” (as defined in the
Term/Revolver Credit Agreement);

(cc)     Investments in a Similar Business after the Closing Date in an
aggregate amount for all such Investments not to exceed, at the time such
Investment is made and after giving effect to such Investment, the sum of (i) an
amount equal to the greater of (x) $500,000,000 and (y) 85.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period as of such time
plus (ii) the aggregate amount of any cash repayment of or return on such
Investments theretofore received by the Borrower or any Restricted Subsidiary
after the Closing Date;

 

- 115 -



--------------------------------------------------------------------------------

(dd)     the forgiveness or conversion to equity of any intercompany
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries or the
cancellation or forgiveness of any Indebtedness owed to the Borrower (or any
parent entity) or a Subsidiary from any members of management of the Borrower
(or any parent entity) or any Subsidiary, in each case permitted by
Section 7.03;

(ee)     to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property, or
other rights, in each case in the ordinary course of business;

(ff)     [reserved]; and

(gg)     Investments, so long as the Payment Conditions are satisfied on a Pro
Forma Basis.

For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Parent Borrower may divide and classify such Investment (or
a portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

SECTION 7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)     Indebtedness of the Parent Borrower and any of its Restricted
Subsidiaries under the Loan Documents;

(b)     the (i) Senior Secured Notes, in an aggregate outstanding principal
amount under this clause (i) not to exceed $1,250,000,000 (and any Permitted
Refinancing thereof), (ii) Stepped Up Notes, in an aggregate principal amount
under this clause (ii) not to exceed $1,901,500,000 (and any Permitted
Refinancing thereof) and (iii) Indebtedness under the Term/Revolver Facility
(x) in an aggregate outstanding principal amount under this clause (iii) not to
exceed the sum of (I) $2,175,000,000 plus (II) any “Incremental Facility” and/or
“Incremental Equivalent Debt” (each as defined in the Term/Revolver Credit
Agreement as in effect on the date hereof (or any equivalent term under any
documentation governing any Term/Revolver Facility)) in an amount not to exceed
the amount permitted in accordance with the terms of the Term/Revolver Credit
Agreement as in effect on the date hereof, and (y) in respect of Secured Cash
Management Obligations and Secured Hedging Obligations (each as defined in the
Term/Revolver Credit Agreement as in effect on the date hereof (or any
equivalent term under any documentation governing any Term/Revolver Facility)),
and, in each case of this clause (iii), any Permitted Refinancing thereof;

(c)     Indebtedness existing on the date hereof (x) with an individual value
not in excess of $5,000,000 or (y) listed on Schedule 7.03(c) and in each case
of the foregoing clauses (x) and (y), any Permitted Refinancing thereof;

(d)     Guarantee Obligations of the Parent Borrower and its Restricted
Subsidiaries in respect of Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries otherwise permitted hereunder (except that a Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(d), guarantee
Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that, (x) if the Indebtedness being guaranteed is
subordinated to the Loan Obligations, such Guarantee Obligation shall be
subordinated to the Guarantee of the Loan Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and (y) Guarantee Obligations made by a Loan Party with respect to
Indebtedness of a Non-Loan Party must be permitted pursuant to Section 7.02;

(e)     Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries owing to the Parent Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that
all such Indebtedness of any Loan Party owed to any Person that is not a Loan
Party shall be subject to the subordination terms set forth in Section 3.02 of
the Guaranty (but only to the extent permitted by applicable law and not giving
rise to material adverse tax consequences);

 

- 116 -



--------------------------------------------------------------------------------

(f)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks and
(iii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clauses (i) and (ii); provided that the aggregate principal amount of
Indebtedness (including without limitation Attributable Indebtedness, but
excluding Attributable Indebtedness incurred pursuant to clause (ii)) under this
Section 7.03(f) does not exceed, at the time of the incurrence thereof, the
greater of (x) $140,000,000 and (y) 25.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;

(g)     Indebtedness in respect of Swap Contracts not for speculative purposes
(i) entered into to hedge or mitigate risks to which the Parent Borrower or any
Subsidiary has actual or anticipated exposure (other than those in respect of
shares of capital stock or other equity ownership interests of the Parent
Borrower or any Subsidiary), (ii) entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Parent Borrower or any
Subsidiary and (iii) entered into to hedge commodities, currencies, general
economic conditions, raw materials prices, revenue streams or business
performance;

(h)     obligations of non-wholly owned Foreign Subsidiaries that are Restricted
Subsidiaries in respect of Disqualified Equity Interests in an amount not to
exceed $50,000,000 at any time outstanding;

(i)     Indebtedness representing deferred compensation to employees of the
Parent Borrower (or any parent entity) and its Restricted Subsidiaries incurred
in the ordinary course of business;

(j)     Indebtedness to future, present or former directors, officers, members
of management, employees or consultants of the Parent Borrower or any of its
Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Parent Borrower (or any direct or indirect parent thereof) permitted by
Section 7.06(f);

(k)     Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l)     Indebtedness consisting of obligations of the Parent Borrower (or any
parent entity) or any of its Restricted Subsidiaries under deferred compensation
or other similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisitions and/or any other Investment expressly
permitted hereunder;

(m)     Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, cash
pooling arrangements, purchase card and similar arrangements in each case
incurred in the ordinary course;

(n)     Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o)     Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

- 117 -



--------------------------------------------------------------------------------

(p)     obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q)     Indebtedness supported by a Letter of Credit in a principal amount not
to exceed the face amount of such Letter of Credit;

(r)     Indebtedness (whether secured or unsecured) (i) in an unlimited amount,
of any Person that becomes a Restricted Subsidiary (or of any Person not
previously a Restricted Subsidiary) after the date hereof and/or any other
Indebtedness otherwise assumed in connection with an acquisition or any other
Investment not prohibited hereunder, to the extent in the case of this clause
(i), such Indebtedness was not incurred in contemplation of such acquisition or
other Investment and such Indebtedness constitutes the obligations of only such
newly acquired Restricted Subsidiary, (ii) incurred in connection with a
Permitted Acquisition or other Investment not prohibited hereunder, in an
aggregate principal amount for this clause (ii), not to exceed, at the time of
the incurrence thereof, (A) the Fixed Incremental Amount (as defined in the Term
Loan Credit Agreement as in effect on the date hereof, but taking into account
any amounts already incurred in reliance thereon including pursuant to
Section 7.03(b)(ii)) plus (B) an additional unlimited amount so long as after
giving Pro Forma Effect thereto (x) in the case of Indebtedness secured by a
Lien on the Fixed Assets Priority Collateral that is pari passu with the Lien on
the Fixed Assets Priority Collateral securing the Term/Revolver Obligations, the
First Lien Leverage Ratio does not exceed the greater of (1) 5.00:1.00 and
(2) the First Lien Leverage Ratio at the end of the most recently ended Test
Period, (y) in the case of Indebtedness secured by a Lien on the Fixed Assets
Priority Collateral that ranks junior to the Liens on the Fixed Assets Priority
Collateral securing the Term/Revolver Obligations, the Secured Leverage Ratio
does not exceed the greater of 5.25:1.00 and the Secured Leverage Ratio at the
end of the most recently ended Test Period and (z) in the case of Indebtedness
that is unsecured or secured by assets that are not Collateral, either, at the
Borrower’s option, (X) the Total Leverage Ratio does not exceed the greater of
8.25:1.00 and the Total Leverage Ratio at the end of the most recently ended
Test Period or (Y) in the case of unsecured indebtedness, the Interest Coverage
Ratio is no less than the lesser of 2:00:1.00 and the Interest Coverage Ratio at
the end of the most recently ended Test Period and (iii) incurred for any
purpose not prohibited by this Agreement, in an aggregate principal amount for
clause (iii), not to exceed an unlimited amount so long as after giving Pro
Forma Effect thereto (x) in the case of Indebtedness secured by a Lien on the
Fixed Assets Priority Collateral that is pari passu with the Lien on the Fixed
Assets Priority Collateral securing the Term/Revolver Obligations, the First
Lien Leverage Ratio does not exceed 5.00:1.00 (or, to the extent such
Indebtedness is incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the greater of 5.00:1.00 and the
First Lien Leverage Ratio at the end of the most recently ended Test Period),
(y) in the case of Indebtedness secured by a Lien on the Fixed Assets Priority
Collateral that ranks junior to the Liens on the Fixed Assets Priority
Collateral securing the Term/Revolver Obligations, the Secured Leverage Ratio
does not 5.25:1.00 (or, to the extent such Indebtedness is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 5.25:1.00 and the Secured Leverage Ratio at the end of
the most recently ended Test Period) and (z) in the case of Indebtedness that is
unsecured or secured by assets that are not Collateral, either, at the
Borrower’s option (X) the Total Leverage Ratio does not exceed 8.25:1.00 (or, to
the extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 8.25:1.00
and the Total Leverage Ratio at the end of the most recently ended Test Period)
or (Y) in the case of unsecured indebtedness, the Interest Coverage Ratio is no
less than 2:00:1.00 (or, to the extent such Indebtedness is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the lesser of 2.00:1.00 and the Interest Coverage Ratio at the end of
the most recently ended Test Period); provided that, such Indebtedness incurred
under clauses (ii) and (iii), (1) shall be subject only to the applicable
Required Debt Terms and (2) any such Indebtedness of any Subsidiaries that are
non-Loan Parties shall not exceed, in the aggregate at the time of incurrence
thereof, the greater of (X) $200,000,000 and (Y) 35.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period;;

(s)     Indebtedness incurred by a Non-Loan Party, and guarantees thereof by any
Non-Loan Party, (x) in an aggregate principal amount not to exceed, at the time
of the incurrence thereof, the greater of (i) $375,000,000 and (ii) 50.0% of
Consolidated EBITDA as of the last day of the most recently ended Test

 

- 118 -



--------------------------------------------------------------------------------

Period and (y) under working capital lines, lines of credit or overdraft
facilities (to the extent such Indebtedness are not secured by assets
constituting Collateral and are non-recourse to the Loan Parties) in the
ordinary course of business;

(t)     [reserved];

(u)     additional Indebtedness in an aggregate principal amount not to exceed,
at the time of the incurrence thereof, the greater of (x) $240,000,000 and
(y) 40.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period;

(v)     [reserved];

(w)    (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrower to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans (under and as
defined in the Term/Revolver Credit Agreement) or the replacement of Revolving
Credit Commitments (under and as defined in the Term/Revolver Credit Agreement)
in accordance with Section 2.05(b)(iii) of the Term/Revolver Credit Agreement;
provided that (A) if such Indebtedness is secured on a junior basis to such
Term/Revolver Obligations or is unsecured, such Indebtedness shall not mature
earlier than the date that is 91 days after the maturity date with respect to
the relevant Indebtedness being prepaid or replaced, (B) other than Inside
Maturity Loans, such Indebtedness shall not mature prior to the maturity date of
the Indebtedness being prepaid or replaced and, as of the date of the incurrence
of such Indebtedness, the Weighted Average Life to Maturity of such Indebtedness
(other than revolving loans) shall not be shorter than that of then-remaining
term Indebtedness being refinanced, (C) no Restricted Subsidiary is a borrower
or guarantor with respect to such Indebtedness unless such Restricted Subsidiary
is a Subsidiary Guarantor which shall have previously or substantially
concurrently guaranteed the Obligations, (D) subject to clause (h) of the
“Collateral and Guarantee Requirement”, such Indebtedness is not secured by any
assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations, (E) such Indebtedness shall not be in a
principal amount in excess of the amount of the Indebtedness (or commitments
with respect thereto) so refinanced except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid and unused
commitments, and fees and expenses reasonably incurred, in connection with such
refinancing and (ii) any Permitted Refinancing thereof;

(x)     Indebtedness of any Loan Party so long as (i) the Payment Conditions are
satisfied on a Pro Forma Basis and (ii) such Indebtedness has a maturity date
that is after the Latest Maturity Date at the time such Indebtedness sis
incurred, and has a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities;

(y)     Indebtedness in respect of Permitted Exchange Securities (as defined in
the Term/Revolver Credit Agreement as in effect on the date hereof (or any
equivalent term under any documentation governing any Term/Revolver Facility))
incurred pursuant to a Permitted Exchange (as defined in the Term/Revolver
Credit Agreement as in effect on the date hereof (or any equivalent term under
any documentation governing any Term/Revolver Facility)) and any Permitted
Refinancing thereof;

(z)     any CCOH Preferred Stock and any Replacement CCOH Preferred Stock.;

(aa)   [reserved]; and

(bb)   all premiums (if any), interest (including post-petition interest,
capitalized interest or interest otherwise payable in kind), fees, expenses,
charges and additional or contingent interest on obligations described in the
foregoing clauses of this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Parent Borrower may classify and reclassify or
later divide, classify or reclassify such item of Indebtedness (or any portion

 

- 119 -



--------------------------------------------------------------------------------

thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a) of this Section 7.03,
(ii) all Indebtedness outstanding under the Senior Secured Notes will be deemed
to have been incurred in reliance only on the exception in clause (b)(i) of this
Section 7.03, (iii) all Indebtedness outstanding under the Stepped Up Notes will
be deemed to have been incurred in reliance only on the exception in clause
(b)(ii) of this Section 7.03 and (iv) all Indebtedness outstanding under the
Term/Revolver Facility will be deemed to have been incurred in reliance only on
the exception in clause (b)(iii) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04     Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Delaware LLC Division), except that:

(a)     any Restricted Subsidiary other than a Borrower may merge or amalgamate
with any one or more other Restricted Subsidiaries (provided that when any
Restricted Subsidiary that is a Loan Party is merging or amalgamating with
another Restricted Subsidiary, a Loan Party shall be a continuing or surviving
Person, as applicable, or the resulting entity shall succeed as a matter of law
to all of the Obligations of such Loan Party);

(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) (A) any Restricted Subsidiary may liquidate, dissolve or
wind up, and (B) any Restricted Subsidiary may change its legal form, in each
case, if the Parent Borrower determines in good faith that such action is in the
best interests of the Parent Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (iii) a Borrower may change its legal form if
it determines in good faith that such action is in the best interests of the
Parent Borrower and its Subsidiaries, and the Administrative Agent reasonably
determines it is not disadvantageous to the Lenders;

(c)     any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (x) the transferee must be a Loan Party or (y) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;

(d)     so long as no Event of Default exists or would result therefrom, each
Borrower may merge or amalgamate with any other Person or assign all of the
obligations hereunder to another Person; provided that (i) such Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not such Borrower or in connection
with any such assignment to another Person (any such Person under this clause
(ii), the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia, (B) the Successor Company shall expressly assume all
the obligations of such Borrower under this Agreement and the other Loan
Documents to which such Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) the
Successor Company shall cause such amendments, supplements or other instruments
to be executed, delivered, filed and recorded (and deliver a copy of same to the
Administrative Agent and Collateral Agent) in such jurisdictions as may be
required by applicable law to preserve and protect the Lien of the Collateral
Agent on the Collateral owned by or transferred to the Successor Company,
together with such financing statements as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement under the UCC of the relevant states, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have
confirmed that its Guaranty shall apply to the Successor Company’s obligations
under the Loan Documents, (E) each Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Security
Agreement and other applicable

 

- 120 -



--------------------------------------------------------------------------------

Collateral Documents confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (F) the
Administrative Agent shall have received all documentation and other information
about the Successor Company that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and (G) at the time of such
merger or consolidation, shall be in pro forma compliance with the Financial
Covenant; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, such Borrower under this
Agreement;

(e)     so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.10;

(f)     any Reorganization may be consummated;

(g)     so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected (other than pursuant to Section 7.05(e)); and

(h)     so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, in each case, by and among
the Parent Borrower and/or its Restricted Subsidiaries, the purpose of which is
to effect a Reorganization.

SECTION 7.05     Dispositions. Make any Disposition, except:

(a)     Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent Borrower and its Restricted Subsidiaries;

(b)     Dispositions of inventory and immaterial assets in the ordinary course
of business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or be abandoned in the
ordinary course of business);

(c)     Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)     Dispositions of property to the Parent Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party, (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02, or (iii) such Disposition shall consist of the transfer of Equity
Interests in or Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary;

(e)     Dispositions permitted (other than by reference to this Section 7.05(e))
by Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

(f)     Dispositions of Cash Equivalents;

(g)     leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(h)     transfers of property subject to Casualty Events;

 

- 121 -



--------------------------------------------------------------------------------

(i)     Dispositions of Investments in JV Entities or non-Wholly-Owned
Restricted Subsidiaries to the extent required by, or made pursuant to,
customary buy/sell arrangements between the parties to such JV Entity or
shareholders of such non-Wholly-Owned Restricted Subsidiaries set forth in the
shareholder agreements, joint venture agreements, organizational documents or
similar binding agreements relating to such JV Entity or non-Wholly-Owned
Restricted Subsidiary;

(j)     Dispositions of accounts receivable in the ordinary course of business
in connection with the collection or compromise thereof;

(k)     the unwinding of any Swap Contract pursuant to its terms;

(l)     Permitted Sale Leasebacks;

(m)     so long as no Event of Default would result therefrom, Dispositions not
otherwise permitted pursuant to this Section 7.05 (including any Sale Leasebacks
and the sale or issuance of Equity Interests in a Restricted Subsidiary);
provided that (i) such Disposition shall be for fair market value as reasonably
determined by the Parent Borrower in good faith, (ii) with respect to any
Disposition under this clause (m) for a purchase price in excess of the greater
of (x) $60,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of
the most recently ended Test Period, as reasonably determined by the Parent
Borrower at the time of such Disposition, the Parent Borrower or any of its
Restricted Subsidiaries shall receive not less than 75.0% of such consideration
in the form of cash or Cash Equivalents for such Dispositions (provided,
however, that for the purposes of this clause (m)(ii), the following shall be
deemed to be cash: (A) the assumption by the transferee of Indebtedness or other
liabilities contingent or otherwise of the Parent Borrower or any of its
Restricted Subsidiaries and the valid release of the Parent Borrower or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
Disposition, (B) securities, notes or other obligations received by the Parent
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Parent Borrower or any of its Restricted Subsidiaries into cash
or Cash Equivalents within 180 days following the closing of such Disposition,
(C) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Parent
Borrower and each of the other Restricted Subsidiaries are released from any
Guarantee of payment of the Parent Borrower in connection with such Disposition
and (D) aggregate non-cash consideration received by the Parent Borrower and its
Restricted Subsidiaries for all Dispositions under this clause (m) having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of (x) $150,000,000 and (y) 25.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period at any time outstanding (net of any
non-cash consideration converted into cash and Cash Equivalents received in
respect of any such non-cash consideration) and (iii) the Parent Borrower or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05;

(n)     any Disposition not otherwise permitted pursuant to this Section 7.05 in
an amount not to exceed the greater of (x) $45,000,000 and (y) 7.5% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;

(o)     the Parent Borrower and its Restricted Subsidiaries may surrender or
waive contractual rights and leases and settle or waive contractual or
litigation claims in the ordinary course of business;

(p)     Dispositions of assets (including Equity Interests) acquired in
connection with Permitted Acquisitions or other Investments permitted hereunder,
which assets are obsolete or not used or useful to the core or principal
business of the Parent Borrower and the Restricted Subsidiaries or which
Dispositions are made to obtain the approval of any applicable antitrust
authority in connection with a Permitted Acquisition;

(q)     any swap of assets (other than of ABL Priority Collateral with Fixed
Assets Priority Collateral) in exchange for services or other assets of
comparable or greater fair market value useful to the business of the Parent
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by the Parent Borrower;

 

- 122 -



--------------------------------------------------------------------------------

(r)     any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

(s)     [reserved];

(t)     Dispositions conducted in connection with any Reorganization;

(u)     [reserved];

(v)     Dispositions conducted in connection with a REIT Conversion Transaction
for so long as the Borrower (or its applicable parent entity) is pursuing a REIT
Election in good faith and the REIT Conversion Transaction Requirement has been
satisfied; and

(w)     any Disposition by the Parent Borrower or a Restricted Subsidiary of the
Equity Interests of, or indebtedness owned by, a Foreign Subsidiary to any
Restricted Subsidiary pursuant to a Reorganization.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Parent Borrower or any Subsidiary
Guarantor, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents and, if requested by the Administrative Agent, upon the
certification by the Parent Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take and shall take any actions deemed appropriate in
order to effect the foregoing.

SECTION 7.06     Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)     [reserved];

(b)    (i) the Parent Borrower may redeem in whole or in part any of its (or a
parent entity’s) Equity Interests for another class of its Equity Interests or
rights to acquire its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests, provided
that any terms and provisions material to the interests of the Lenders, when
taken as a whole, contained in such other class of Equity Interests are at least
as advantageous to the Lenders as those contained in the Equity Interests
redeemed thereby and (ii) the Parent Borrower may declare and make dividend
payments or other distributions payable solely in Qualified Equity Interests;

(c)     [reserved];

(d)     to the extent constituting Restricted Payments, the Parent Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted (other than by reference to Section 7.06) by any provision of
Section 7.02 or Section 7.04;

(e)     repurchases of Equity Interests in the ordinary course of business in
the Parent Borrower or any Restricted Subsidiary deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(f)     The Parent Borrower or any of its Restricted Subsidiaries may, in good
faith, pay (or any Restricted Subsidiary may make Restricted Payments to the
Parent Borrower to allow the Parent Borrower to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
it or of the Parent Borrower held by any future, present or former employee,
director, manager, officer or consultant (or any Affiliates, spouses, former
spouses, other immediate family members, successors, executors, administrators,
heirs, legatees or distributes of any of the foregoing) of the Parent Borrower
or any of its Subsidiaries pursuant to any employee, management, director or
manager equity plan, employee, management, director or manager stock option plan
or any other employee, management, director or manager

 

- 123 -



--------------------------------------------------------------------------------

benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, manager, officer or consultant of the
Parent Borrower or any Subsidiary; provided that such payments do not exceed at
the time made the greater of (x) $45 million and (y) 7.50% of Consolidated
EBITDA as of the last day of the most recently ended Test Period) in any
calendar year; provided that any unused portion of the preceding basket for any
calendar year may be carried forward to the next succeeding calendar year, so
long as the aggregate amount of all Restricted Payments made pursuant to this
Section 7.06(f) in any calendar year (after giving effect to such carry forward)
shall not exceed at the time made the greater of (x) $75 million and (y) 12.5%
of Consolidated EBITDA as of the last day of the most recently ended Test
Period; provided, further, that cancellation of Indebtedness owing to the Parent
Borrower or any of its Subsidiaries from members of management of the Parent
Borrower or any of the Parent Borrower’s Restricted Subsidiaries in connection
with a repurchase of Equity Interests of the Parent Borrower will not be deemed
to constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

(g)     The Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments to any parent entity (or, in the case of clauses (viii) and (ix), to
any Person):

(i)     for any taxable period for which the Parent Borrower (or applicable
parent entity) is not intended to be treated as a REIT and is a member of a
consolidated, combined or similar income tax group (including if the Parent
Borrower is an entity disregarded as separate from its owner for U.S. federal
income tax purposes) of which any parent entity is the common parent (or a
disregarded entity, partnership or other pass-through entity that is
wholly-owned (directly or indirectly) by such a tax group), to pay the
consolidated, combined or similar income tax liability of such tax group that is
attributable to the income of the Parent Borrower and/or its applicable
Subsidiaries included in such group that the Parent Borrower or Subsidiaries
have not otherwise paid; provided that (x) no such payments shall exceed the
amount of such taxes that the Parent Borrower and/or applicable Subsidiaries
would have paid had such entity(ies) been a stand-alone corporate taxpayer (or
stand-alone corporate group) for all taxing years ending after the date of this
Agreement (less any amount in respect thereof actually paid by such Persons
directly), and (y) any such payments attributable to an Unrestricted Subsidiary
shall be limited to the amount of any cash paid by such Unrestricted Subsidiary
to the Parent Borrower or any of its respective Restricted Subsidiaries for such
purpose;

(ii)     the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses incurred in the ordinary course of business, other
overhead costs and expenses and fees (including (v) administrative, legal,
accounting and similar expenses provided by third parties, (w) trustee,
directors, managers and general partner fees, (x) any judgments, settlements,
penalties, fines or other costs and expenses in respect of any claim, litigation
or proceeding, (y) fees and expenses (including any underwriters discounts and
commissions) related to any investment or acquisition transaction (whether or
not successful) and (z) payments in respect of indebtedness and equity
securities of any direct or indirect holder of Equity Interests in the Parent
Borrower to the extent the proceeds are used or will be used to pay expenses or
other obligations described in this Section 7.06(g)) which are reasonable and
customary and incurred in the ordinary course of business and attributable to
the ownership or operations of the Parent Borrower and its Subsidiaries
(including any reasonable and customary indemnification claims made by
directors, managers or officers of the Parent Borrower attributable to the
direct or indirect ownership or operations of the Parent Borrower and its
Subsidiaries) and fees and expenses otherwise due and payable by the Parent
Borrower or any of its Restricted Subsidiaries and permitted to be paid by the
Parent Borrower or such Restricted Subsidiary under this Agreement;

(iii)     the proceeds of which shall be used to pay franchise and excise taxes,
and other fees and expenses, required to maintain its organizational existence;

(iv)     to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) the
Parent Borrower shall, immediately following the closing thereof, cause (1)

 

- 124 -



--------------------------------------------------------------------------------

all property acquired (whether assets or Equity Interests) to be held by or
contributed to the Parent Borrower or a Restricted Subsidiary or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
it or a Restricted Subsidiary in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.10;

(v)     the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;

(vi)     the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Parent Borrower to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Parent Borrower and its Restricted Subsidiaries;

(vii)     Public Company Costs;

(viii)     for so long as the Parent Borrower (or its applicable parent entity)
is pursuing a REIT Election in good faith and the REIT Conversion Transaction
Requirement is satisfied giving effect to such Restricted Payments, make
dividends and distributions, whether in cash or in kind, to its shareholders in
the required amount (as determined in good faith by the Parent Borrower or
applicable parent entity) in order to qualify the Parent Borrower (or the
applicable parent entity) as a REIT and effect the distribution of the Parent
Borrower’s (or the applicable parent entity’s) earnings and profits in
connection with or in anticipation of the Borrower’s (or the applicable parent
entity’s) REIT Election, including, for the avoidance of doubt, cash dividends
or distributions to satisfy the requirements of Section 857(a)(2)(B) of the
Code, or any successor provision, and any subsequent “true-up” payments to
correct for recalculation of the appropriate amount; and

(ix)     following the REIT Election, with respect to any taxable year for which
the Parent Borrower (or any parent entity) is intended to be treated as a REIT,
subject to no resulting Specified Event of Default, notwithstanding any other
limitation under this Agreement (except as set forth in this clause (ix))
Restricted Payments in an aggregate amount equal to (x) the taxable income of
the Parent Borrower (or the applicable parent entity) as determined for purposes
of Section 857 of the Code, or applicable successor provision and (ii) any
additional amounts as may be necessary for the Borrower (or the applicable
parent entity) to (A) qualify and remain qualified for taxation as a REIT under
U.S. federal income (and, as applicable, any comparable version of state, local,
and non-U.S.) Tax law and/or (B) avoid entity level income Tax or excise Tax (or
any penalty or addition to tax) (for the avoidance of doubt, this paragraph
(ix) shall permit the Borrower (or the applicable parent entity) to make cash
distributions of 100% of its “real estate investment trust table income,” as
defined under Section 857(b)(2) of the Code);

(h)     The Parent Borrower or any of its Restricted Subsidiaries may pay any
dividend or distribution within 60 days after the date of declaration thereof,
if at the date of declaration such payment would have complied with the
provisions of this Agreement (it being understood that a distribution pursuant
to this Section 7.06(h) shall be deemed to have utilized capacity under such
other provision of this Agreement);

(i)     The Parent Borrower or any of its Restricted Subsidiaries may (a) pay
cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

(j)     The Parent Borrower or any of its Restricted Subsidiaries may make
additional Restricted Payments in an amount not to exceed at the time made the
greater of (i) $215,000,000 and (ii) 35.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period, minus (A) the amount of Investments
made pursuant to Section 7.02(t)(iii);

 

- 125 -



--------------------------------------------------------------------------------

(k)     The Parent Borrower or any of its Restricted Subsidiaries may make
additional Restricted Payments in an amount not to exceed the Available Amount;

(l)    (i) any Restricted Payment by the Parent Borrower to pay listing fees and
other costs and expenses attributable to being a publicly traded company which
are reasonable and customary and (ii) Restricted Payments not to exceed at the
time made 6.00% per annum of the Market Capitalization of the Parent Borrower;

(m)     [reserved];

(n)     the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary or Indebtedness owed to the Parent Borrower or a
Restricted Subsidiary of an Unrestricted Subsidiary, provided that in each case
the principal assets of such Unrestricted Subsidiary are not cash and Cash
Equivalents received as Investments from the Parent Borrower or any of the
Restricted Subsidiaries;

(o)     The Parent Borrower or any of its Restricted Subsidiaries may pay any
dividend or distribution on any Disqualified Equity Interests incurred in
accordance with Section 7.03(h);

(p)     payments made or expected to be made in respect of withholding or
similar Taxes payable by any future, present or former employee, director,
manager or consultant and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options or warrants and the vesting of restricted stock and restricted
stock units;

(q)     [reserved];

(r)     distributions or payments by dividend or otherwise, among the Parent
Borrower and its Restricted Subsidiaries in connection with a Reorganization;

(s)     any Restricted Payment made in connection with paying dividends (in cash
or additional shares) and any accrued unpaid interest or premium thereon with
respect to (i) the CCOH Preferred Stock or (ii) any preferred stock with an
aggregate liquidation preference or equivalent amount not exceeding that of the
CCOH Preferred Stock issued as a replacement therefor so long as the terms of
such securities are not materially adverse to the Lenders, in their capacity as
such, taken as a whole, as compared to the terms of the CCOH Preferred Stock
that is being replaced (as determined in good faith by the Parent Borrower) (the
“Replacement CCOH Preferred Stock”); and

(t)     any Restricted Payment to any holder of the CCOH Preferred Stock paying
(x) for the repayment, repurchase, redemption, defeasance, or otherwise acquire
or retire for value of all or any portion of the CCOH Preferred Stock or any
Replacement CCOH Preferred Stock; provided that the aggregate amount paid in
accordance with this clause (x) shall not exceed $45,000,000 plus (y) accrued
and unpaid interest or premium thereon to the redemption date thereof, plus
accrued and unpaid interest, dividends, premiums (including tender premiums),
defeasance costs, underwriting discounts, fees, costs and expenses (including
original issue discount, upfront fees or similar fees) related thereto; and

(u)     Restricted Payments, so long as the Payment Conditions are satisfied on
a Pro Forma Basis.

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Parent Borrower shall, in its sole
discretion, classify or divide such Restricted Payment (or any portion thereof)
in any manner that complies with this covenant and may later divide and
reclassify any Restricted Payment (or any portion thereof) so long as the
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception or exceptions as of the date of
such reclassification.

SECTION 7.07     Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower (other than any transaction
having a fair market value not in excess of the greater of (x) $60,000,000 and
(y) 10.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period in a single transaction), whether or not in the ordinary course of
business, other than:

(a)     transactions between or among the Parent Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

- 126 -



--------------------------------------------------------------------------------

(b)     transactions on terms not less favorable to the Parent Borrower or any
Restricted Subsidiary as would be obtainable by the Parent Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

(c)     any Reorganization and the payment of fees and expenses related to any
Reorganization;

(d)     the issuance of Equity Interests to any officer, director, manager,
employee or consultant of the Parent Borrower or any of its Subsidiaries or any
parent entity in connection with the Transactions;

(e)     [reserved];

(f)     equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Parent Borrower or any of
its Restricted Subsidiaries permitted under Section 7.06;

(g)     loans and other transactions by and among the Parent Borrower and/or one
or more Subsidiaries to the extent permitted under this Article VII;

(h)     employment and severance arrangements between the Parent Borrower or any
of its Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements;

(i)     without duplication, payments by the Parent Borrower and its Restricted
Subsidiaries pursuant to any tax sharing agreements among the Parent Borrower,
any parent entity and its Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operation of the Restricted
Subsidiaries;

(j)     the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Parent Borrower and its Restricted Subsidiaries or any parent
entity in the ordinary course of business to the extent attributable to the
ownership or operation of the Parent Borrower and its Restricted Subsidiaries;

(k)     transactions pursuant to agreements in existence on a Closing Date and
set forth on Schedule 7.07 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;

(l)     dividends and other distributions permitted under Section 7.06 and/or
Investments permitted under Section 7.02 (in each case, other than by reference
to this Section 7.07);

(m)     transactions with the Parent and/or its subsidiaries in the normal or
ordinary course of business consistent with past practice;

(n)     transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary pursuant to Section 6.13; provided that such transactions
were not entered into in contemplation of such redesignation;

(o)     [reserved];

(p)     transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which

 

- 127 -



--------------------------------------------------------------------------------

are fair to the Parent Borrower and/or its applicable Restricted Subsidiary in
the good faith determination of the board of directors (or similar governing
body) of the Parent Borrower or the senior management thereof, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;

(q)     the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(r)     any intercompany loans made by the Parent Borrower to any Restricted
Subsidiary; provided that all such intercompany loans of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the subordination terms
set forth in Section 3.02 of the Guaranty (but only to the extent permitted by
applicable law and not giving rise to material adverse tax consequences);

(s)     any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of the Parent Borrower or any
parent entity of the Parent Borrower or any Restricted Subsidiary;

(t)    (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Parent
Borrower or any of its Restricted Subsidiaries with their respective current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors, (ii) any subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors and (iii) transactions pursuant to any employee compensation,
benefit plan, stock option plan or arrangement, any health, disability or
similar insurance plan which covers current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors or any employment contract or arrangement; and

(u)     any transaction in respect of which the Parent Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Parent Borrower from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Parent Borrower or the
applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate.

SECTION 7.08     Prepayments, Etc., of Indebtedness.

(a)     Optionally prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner prior to the date that is one
year prior to the scheduled maturity date thereof any Junior Debt with an
outstanding principal amount in excess of the Threshold Amount (it being
understood that payments of regularly scheduled interest and “AHYDO” payments
under any such Junior Debt Documents shall not be prohibited by this clause),
except for (i) the refinancing thereof with the Net Cash Proceeds of any Equity
Interest (other than Disqualified Equity Interests) or Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing), (ii) the
conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of the Parent Borrower or any parent entity, (iii) prepayments,
redemptions, purchases, defeasances and other payments thereof prior to their
scheduled maturity in an aggregate amount at the time made not to exceed (A)(1)
the greater of, at the time made, (x) $215,00,000 and (y) 35.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period minus (2) the
amount of Investments made pursuant to Section 7.02(t)(ii) plus the Available
Amount (iv) [reserved], (v) other prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity as part
of an applicable high yield discount obligation catch-up payment, (vi) other
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity in an amount equal to the aggregate amount of
cash contributions made after the Closing Date to the Parent Borrower in
exchange for Qualified Equity Interests of the Parent Borrower, except to the
extent utilized in connection with any other transaction permitted by
Section 7.02, Section 7.03 or Section 7.06, and except to

 

- 128 -



--------------------------------------------------------------------------------

the extent such cash contributions increase the Available Amount, constitute a
Cure Amount or “Cure Amount” (as defined in the Term/Revolver Facility),
(vii) other prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity with respect to intercompany
Indebtedness among the Parent Borrower and its Subsidiaries permitted under
Section 7.03, subject to the subordination provisions applicable thereto and
(viii) other prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity so long as the Payment Conditions are
satisfied on a Pro Forma Basis.

(b)     Amend, modify or change in any manner materially adverse to the
interests of the Lenders, taken as a whole, in their capacity as such, any term
or condition of any Junior Debt Documents without the consent of the Required
Lenders (not to be unreasonably withheld or delayed), and excluding any such
amendment or modification that would not be prohibited under the definition of
“Permitted Refinancing” with respect to such Junior Debt.

For purposes of determining compliance with this Section 7.08, in the event that
a prepayment, redemption, purchase or other satisfaction of Junior Debt meets
the criteria of more than one of the categories described above, the Parent
Borrower shall, in its sole discretion, classify or divide such prepayment,
redemption, purchase or other satisfaction of Junior Debt (or any portion
thereof) in any manner that complies with this covenant and may later divide and
reclassify any prepayment, redemption, purchase or other satisfaction of Junior
Debt (or any portion thereof) so long as the prepayment, redemption, purchase or
other satisfaction of Junior Debt (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception or exceptions as of
the date of such reclassification.

SECTION 7.09     Fixed Charge Coverage Ratio. The Parent Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of any Test Period to
be less than 1.00:1.00; provided that such Fixed Charge Coverage Ratio will only
be tested on the date any Covenant Trigger Period commences (as of the last day
of the Test Period ending immediately prior to the date on which such Covenant
Trigger Period commences) and shall continue to be tested as of the last day of
each Test Period thereafter until such Covenant Trigger Period is no longer
continuing.

SECTION 7.10     Amendments or Waivers of Organizational Documents. Except in
connection with a transaction permitted by Section 7.04, the Parent Borrower
shall not agree to any material amendment, restatement, supplement or other
modification to, or waiver of its Organization Documents, in each case in a
manner that has a material adverse effect on the Lenders (taken as a whole), in
their capacity as such, in each case after the Closing Date without in each case
obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement or other modification or waiver.

SECTION 7.11     Restrictions on Subsidiaries’ Distributions. The Parent
Borrower shall not, nor shall the Parent Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Restricted Subsidiary of the Parent Borrower that is not a Loan Party to make
Restricted Payments to the Parent Borrower or any other Loan Party; provided
that this Section 7.11 shall not apply to Contractual Obligations which (i)(x)
exist on a Closing Date and are listed on Schedule 7.11 hereto and (y) are set
forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary of the Parent Borrower, so long as such Contractual Obligations were
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Parent Borrower; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.13, (iii) represent
Indebtedness of a Restricted Subsidiary of the Parent Borrower which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition or (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business.

 

- 129 -



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01     Events of Default. Any of the following events referred to in
any of clauses (a) through (l) inclusive of this Section 8.01 shall constitute
an “Event of Default”:

(a)     Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, (ii) within three (3) Business
Days of when required to be paid herein, any amount required to be reimbursed to
an L/C Issuer pursuant to Section 2.03(c)(i) or (iii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b)     Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of
Section 6.03(a)(i), Section 6.04 (as it relates to such Borrower), Section 6.19
(other than any such failure resulting solely from actions taken by one or more
Persons not controlled directly or indirectly by the Parent Borrower or such
Person’s (or Persons’) failure to act in accordance with the instructions of the
Parent Borrower or the Administrative Agent), Section 6.18 (and, in the case of
Section 6.18, such failure continues unremedied for a period of at least five
(5) Business Days in respect of any Monthly Borrowing Base Certificate or at
least three (3) Business Days in respect of any Weekly Borrowing Base
Certificate) or Article VII (other than Section 7.09) or (ii) Section 7.09;
provided that (x) no Default or Event of Default under Section 7.09 shall be
deemed to have occurred until the date that is 15 Business Days after the date
the financials for the relevant fiscal quarter are required to be delivered
hereunder if the Parent Borrower then has a Cure Right under Section 8.05 with
respect to the applicable breach and has delivered notice thereof, (y) any Event
of Default under Section 7.09 shall be subject to cure pursuant to Section 8.05
(provided that, with respect to any Default or Event of Default under
Section 7.09 subject to cure, during the period commencing on the date such
financials are required to be delivered until the earlier of the exercise of the
relevant cure right and the expiration of the relevant cure period, (x) the
Lenders shall not be required to make any Credit Extension and (y) no action
hereunder, the taking of which is subject to no Default or Event of Default
having occurred or be continuing, shall be permitted) and (z) no Default or
Event of Default under Section 7.09 shall constitute a Default or an Event of
Default with respect to any Loans or Commitments hereunder, other than the
Revolving Credit Loans and the Revolving Credit Commitments, until the date on
which all Loans under each Revolving Credit Facility have been accelerated and
all Revolving Credit Commitments have been terminated as a result of such
breach, in each case, by the Required Lenders, and the Required Lenders have not
rescinded such acceleration; or

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and such incorrect or
misleading representation, warranty, certification or statement of fact, if
capable of being cured, remains so incorrect or misleading for thirty (30) days
after receipt by the Parent Borrower of written notice thereof by the
Administrative Agent or the Required Lenders; or

(e)     Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
with an outstanding principal amount (or, in the case of a Swap Contract, Swap
Termination Value) of not less than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness with an outstanding principal amount (or, in the case of a Swap
Contract, Swap Termination Value) of not less than the Threshold Amount, or any
other event

 

- 130 -



--------------------------------------------------------------------------------

occurs (other than (i) with respect to such Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and (ii) any event requiring prepayment pursuant to customary
asset sale provisions), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, all such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem all such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due (or requires an offer to
purchase) as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that, any failure described under clause (i) or (ii) above is unremedied
and is not waived by the holders of such Indebtedness prior to any termination
of the commitments or acceleration of the Loans pursuant to Article VIII;
provided further that no event described in this Section 8.01(e) arising from
any financial covenant breach under the Term/Revolver Facility shall constitute
an Event of Default unless the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) has caused, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; or

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h)     Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money with an individual
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i)     Invalidity. Any material provision of any Guarantee or any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or the satisfaction in full of all the
Loan Obligations and termination of the Aggregate Commitments, ceases to be in
full force and effect or in the case of any Collateral Document, ceases to
create a valid lien on the Collateral covered thereby; or any Loan Party
contests in writing the validity or enforceability of any material provision of
any Guarantee or any Collateral Document (other than in an informational notice
delivered to the Administrative Agent and/or the Collateral Agent); or any Loan
Party denies in writing that it has any or further liability or obligation under
any Guarantee or any Collateral Document (other than as a result of repayment in
full of the Loan Obligations, termination of the Aggregate Commitments or
release of the applicable Guarantee), or purports in writing to revoke or
rescind any Guarantee or any Collateral Document, except to the extent that any
such loss of perfection or priority results from (x) the failure of the
Collateral Agent to maintain possession of certificates

 

- 131 -



--------------------------------------------------------------------------------

or other possessory collateral actually delivered to it representing securities
or other collateral pledged under the Collateral Documents or the Collateral
Agent’s failure to file or maintain any filings required for perfection
(including the filing of UCC financing statement or continuations, filings
regarding IP rights or similar filings) and/or (y) a release of any Guarantee or
Collateral in accordance with the terms hereof or thereof and, except as to
Collateral consisting of Material Real Property to the extent that such losses
are covered by a lender’s title insurance policy and such insurer has not denied
or disclaimed in writing that such losses are covered by such title insurance
policy;

(j)     Change of Control. There occurs any Change of Control; or

(k)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under ERISA and the Code under
a Multiemployer Plan in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is being terminated, within the meaning of Title IV of
ERISA, and as a result of such termination the aggregate annual contributions of
the Loan Parties and the ERISA Affiliates to all Multiemployer Plans that are
then being terminated have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such termination occurs by an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that would reasonably be expected to result in a
Material Adverse Effect; or

(l)     Stepped Up Notes Refinancing. A Stepped Up Notes Refinancing has not
occurred.

With respect to any Default or Event of Default, the words “exists”, “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If, prior to the taking of any action under Section 8.02 (or the occurrence of
any event set forth in the proviso thereto, any Default or Event of Default
occurs due to (i) the failure by any Loan Party to take any action (including
any action by a specified time), such Default or Event of Default shall be
deemed to have been cured at the time, if any, that the applicable Loan Party
takes such action or (ii) the taking of any action by any Loan Party that is not
then permitted by the terms of this Agreement or any other Loan Document, such
Default or Event of Default shall be deemed to be cured on the date on which
such action is unwound (in each case giving effect to any amendments or waivers
under Section 10.01; provided that, subject in all respects to subsection
(iv) of the immediately succeeding paragraph, an Event of Default resulting from
the failure to deliver a notice pursuant to Section 6.03(a) shall cease to exist
and be cured in all respects if the Default or Event of Default giving rise to
such notice requirement shall have ceased to exist and/or be cured (including
pursuant to this paragraph)

Notwithstanding anything to the contrary in this Section 8.01, an Event of
Default (the “Initial Default”) may not be cured pursuant to the immediately
preceding paragraph:

 

  (i)

if the taking of any action by any Loan Party or Subsidiary of a Loan Party that
is not permitted during, and as a result of, the continuance of such Initial
Default directly results in the cure of such Initial Default and the applicable
Loan Party or Subsidiary had actual knowledge at the time of taking any such
action that was not permitted that the Initial Default had occurred and was
continuing;

 

  (ii)

in the case of an Event of Default under Section 8.01(i) that directly results
in material impairment of the rights and remedies of the Lenders and
Administrative Agent under the Loan Documents and that is incapable of being
cured,

 

- 132 -



--------------------------------------------------------------------------------

  (iii)

in the case of an Event of Default under Section 8.01(c) arising due to the
failure to perform or observe Section 6.06 that directly results in a material
adverse effect on the ability of the Parent Borrower and the other Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Parent Borrower or any of the other Loan Parties is a
party;

 

  (iv)

in the case of an Initial Default for which (i) the Parent Borrower failed to
give notice to the Administrative Agent of such Initial Default in accordance
with Section 6.03(a) of this Agreement and (ii) the Borrowers had actual
knowledge of such failure to give such notice;

 

  (v)

if the Initial Default had a material adverse effect on the Administrative
Agent, in its capacity as such; or

 

  (vi)

in the case of an Initial Default with respect to (i) failure to comply with the
cash management system in accordance with Section 6.19(c), (ii) failure to
deliver a Borrowing Base Certificate in accordance with Section 6.18 or (iii) a
material misrepresentation with respect to the Borrowing Base Certificate.

SECTION 8.02     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing (subject, in the case of an Event of Default under
Section 8.01(b)(ii), to the proviso thereto and the Cure Right set forth in
Section 8.05, the Administrative Agent may, with the consent of, and shall, at
the request of, the Required Lenders, shall take any or all of the following
actions:

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)     require that the Borrowers Cash Collateralize or Backstop the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g) with respect to the Borrowers, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize or
Backstop the L/C Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

SECTION 8.03     Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Parent Borrower,
become an Immaterial Subsidiary affected by any event or circumstances referred
to in any such clause unless the Consolidated Total Assets of such Subsidiary
together with the Consolidated Total Assets of all other Subsidiaries affected
by such event or circumstance referred to in such clause, shall exceed 5% of the
Consolidated Total Assets of the Parent Borrower and its Restricted Subsidiaries
on a consolidated basis.

 

- 133 -



--------------------------------------------------------------------------------

SECTION 8.04     Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized or Backstopped as set forth in the proviso to Section 8.02),
including in any bankruptcy or insolvency proceeding, any amounts received on
account of the Obligations shall be applied by the Administrative Agent, subject
to any Acceptable Intercreditor Agreement then in effect, in the following
order:

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

Second, to payment of the Loan Obligations constituting accrued and unpaid
interest on any Protective Advances that may be outstanding, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Loan Obligations constituting unpaid
principal of any Protective Advances, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Fourth payable to them;

Fifth, to payment of (x) that portion of the Loan Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest) and (y) any fees, premiums and scheduled periodic payments due in
respect of Pari Passu Hedge Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fifth payable to
them;

Sixth, to payment of (x) that portion of the Loan Obligations constituting
unpaid principal, Unreimbursed Amounts or face amounts of the Loans (including
Swingline Loans) or L/C Borrowings; and (y) any breakage, termination or other
payments under Pari Passu Hedge Obligations; and for the account of the L/C
Issuers, to Cash Collateralize or Backstop that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Sixth held by them;

Seventh, to the payment of all other Obligations (including Obligations in
respect of Secured Hedge Agreements (other than Pari Passu Hedge Obligations)
and Cash Management Obligations) that are due and payable to the Administrative
Agent, the Collateral Agent and the other Secured Parties on such date, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize or Backstop the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.

Notwithstanding the foregoing, (a) amounts received from the Borrowers or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to

 

- 134 -



--------------------------------------------------------------------------------

Obligations other than Excluded Swap Obligations as a result of this clause (a),
to the extent permitted by applicable law, the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause Fourth above from amounts received from “Eligible Contract Participants”
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to obligations described in clause Fourth above by the holders of
any Excluded Swap Obligations are the same as the proportional aggregate
recoveries with respect to other obligations pursuant to clause Fourth above)
and (b) Cash Management Obligations and Secured Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as applicable. Each Cash Management Bank and Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 8.05     Right to Cure.

(a)     Notwithstanding anything to the contrary contained in Section 8.01(b),
in the event that the Parent Borrower fails to comply with the Financial
Covenant, from the last day of the Test Period until the expiration of the
fifteenth Business Day after the date on which financial statements with respect
to the Test Period in which such covenant is being measured are required to be
delivered pursuant to Section 6.01, the Parent Borrower may designate any direct
equity investment in the Parent Borrower in cash in the form of common Equity
Interests (or other Qualified Equity Interests of the Parent Borrower reasonably
acceptable to the Administrative Agent) made during the Test Period until the
end of such time period as a Cure Amount (the “Cure Right”), and upon the
receipt by the Parent Borrower of net cash proceeds corresponding to the
exercise of the Cure Right (the “Cure Amount”), the Financial Covenant shall be
recalculated, giving effect to a pro forma increase to Consolidated EBITDA for
such Test Period in an amount equal to such Cure Amount; provided that (x) such
pro forma adjustment to Consolidated EBITDA shall be given solely for the
purpose of determining the existence of a Default or an Event of Default under
the Financial Covenant with respect to any Test Period that includes the fiscal
quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document (including, without limitation, for purposes of
determining pricing, mandatory prepayments and the availability or amount
permitted pursuant to any covenant under Article VII) for the quarter with
respect to which such Cure Right was exercised and (y) there shall be no
reduction in Indebtedness in connection with any Cure Amounts for determining
compliance with Section 7.09 and no Cure Amounts will reduce (or count towards)
the First Lien Leverage Ratio, the Secured Leverage Ratio or the Total Leverage
Ratio for purposes of any calculation thereof, in each case, for the fiscal
quarter with respect to which such Cure Right was exercised, except that with
respect to fiscal quarters thereafter, such reduction may apply but only to the
extent the proceeds are actually applied to prepay Indebtedness pursuant to
Section 2.05(a).

(b)     If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, the Parent Borrower shall then be in compliance with the
requirements of the Financial Covenant during such Test Period (including for
purposes of Section 4.02), the Parent Borrower shall be deemed to have satisfied
the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.01 that had occurred shall be deemed cured; provided that (i) the Cure
Right may be exercised on no more than five (5) occasions, (ii) in each four
consecutive fiscal quarter period, there shall be at least two fiscal quarters
in respect of which no Cure Right is exercised and (iii) with respect to any
exercise of the Cure Right, the Cure Amount shall be no greater than the amount
required to cause the Parent Borrower to be in compliance with the Financial
Covenant.

(c)     Notwithstanding anything in this Agreement to the contrary, following
the delivery by the Parent Borrower of a written notice to the Administrative
Agent of its intent to exercise the Cure Right (x) the Lenders shall not be
permitted to exercise any rights then available as a result of an Event of
Default under this Article VIII on the basis of a breach of the Financial
Covenant so as to enable the consummation of the Cure Right as permitted under
this Section 8.05 and (y) the Lenders shall not be required to make any Credit
Extension and the L/C Issuers shall not be required to make any L/C Credit
Extension unless and until the Parent Borrower has received the Cure Amount
required to cause the Parent Borrower to be in compliance with the Financial
Covenant.

 

- 135 -



--------------------------------------------------------------------------------

SECTION 8.06     Change of Control. Notwithstanding the definition of a Change
of Control:

(a)     a transaction will not be deemed to involve a Change of Control solely
as a result of the Parent Borrower becoming a direct or indirect Wholly-Owned
Subsidiary of a holding company if:

(i)    (A) the direct or indirect holders of the voting Equity Interests of such
holding company immediately following that transaction are substantially the
same as the holders of the Parent Borrower’s voting Equity Interests immediately
prior to that transaction or (B) immediately following that transaction no
Person (other than a holding company satisfying the requirements of this
sentence) is the beneficial owner, directly or indirectly, of more than fifty
percent (50%) of the voting Equity Interests of such holding company; and

(ii)     in the case of the direct parent of the Parent Borrower that becomes
such a holding company (“Holdings”), (A) the Administrative Agent shall have
received all documentation and other information about Holdings that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, (B) Holdings shall be an entity organized or existing under the Laws of the
United States, any state thereof or the District of Columbia, (C) on or prior to
the consummation of such transaction, (1) Holdings and the Parent Borrower shall
enter into an amendment to this Agreement to add a passive holdings covenant
substantially in the form of Exhibit M hereto and to effect an accession of
Holdings as a Loan Party party to this Agreement (which amendment shall only
require the consent of only the Administrative Agent notwithstanding anything to
the contrary contained in Section 10.01) and (2) Holdings shall enter into a
Guaranty and shall cause such agreements, amendments, supplements, stock
certificates or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to create and perfect
the Lien of the Collateral Agent on all of the Equity Interests issued by the
Parent Borrower and all other Collateral owned by Holdings, together with such
financing statements as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement
under the UCC of the relevant states; and

(b)     the right to acquire voting Equity Interests (so long as such Person
does not have the right to direct the voting of the voting Equity Interests
subject to such right) or any veto power in connection with the acquisition or
disposition of voting Equity Interests will not cause a party to be a beneficial
owner.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01     Appointment and Authorization of Agents.

(a)     Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes the Administrative Agent and Collateral Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent and Collateral Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent and Collateral Agent, regardless of whether a Default or
Event of Default has occurred and is continuing. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX are solely for the benefit of, and among the Administrative Agent,
the Collateral Agent,

 

- 136 -



--------------------------------------------------------------------------------

the Lenders and each L/C Issuer, and neither the Parent Borrower nor any other
Loan Party shall be bound by or have rights as a third party beneficiary of any
such provisions (except to the extent such rights are set forth herein,
including with respect to such rights in Section 9.09).

(b)     Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)     Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes DBNY to act as the “collateral agent” under the Loan Documents,
and each of the Lenders (in its capacities as a Lender, Swingline Lender, L/C
Issuer (if applicable) and a potential Hedge Bank or Cash Management Bank) and
each L/C Issuer hereby irrevocably appoints and authorizes the Collateral Agent
to act as the agent of (and to hold any security interest, charge or other Lien
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

SECTION 9.02     Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of their duties and exercise their
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and/or
the Collateral Agent. The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Article (including this
Section 9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent and the Collateral
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Article (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
the Collateral Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

SECTION 9.03     Liability of Agents. No Agent-Related Person shall (a) be
liable to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and/or the Collateral Agent (except
for its own gross negligence or willful misconduct, as determined by the final
judgment of a court of

 

- 137 -



--------------------------------------------------------------------------------

competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
(or shall have any duty to ascertain or inquire into) (A) any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or made in any written
or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents,
(C) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations or (D) the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder. Anything
contained herein to the contrary notwithstanding, no Agent-Related Person shall
have any liability arising from confirmations of the amount of outstanding Loans
or the L/C Obligations or the component amounts thereof or shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or in the absence of its own gross negligence or willful misconduct.
The exculpatory provisions of this Article shall apply to any such Affiliates,
agents, employees or attorneys-in-fact, such sub-agents, and their respective
activities in connection with the syndication of credit facilities provided for
herein as well as activities of the Administrative Agent and/or the Collateral
Agent.

SECTION 9.04     Reliance by Agents.

(a)     Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. Without prejudice to the generality of the foregoing, (i) each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Parent Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or under any of the other Loan Documents in accordance with the instructions of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance).

 

- 138 -



--------------------------------------------------------------------------------

(b)     For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

SECTION 9.05     Notice of Default. None of the Administrative Agent or the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Parent Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

SECTION 9.06     Credit Decision; Disclosure of Information by Agents. Each
Lender and each L/C Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers and the other Loan Parties hereunder. Each Lender
and each L/C Issuer also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide (and shall not be
liable for the failure to provide) any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07     Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket

 

- 139 -



--------------------------------------------------------------------------------

expenses (including Attorney Costs) incurred by the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent is not reimbursed for such expenses
by or on behalf of the Borrowers, provided that such reimbursement by the
Lenders shall not affect the Borrowers’ continuing reimbursement obligations
with respect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Loan
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.

SECTION 9.08     Agents in their Individual Capacities. DBNY and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though DBNY were not the
Administrative Agent and the Collateral Agent hereunder and without notice to or
consent of (nor any duty to accept therefor to) the Lenders. The Lenders
acknowledge that, pursuant to such activities, DBNY or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, DBNY shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the Collateral Agent, and the
terms “Lender” and “Lenders” include DBNY in its individual capacity.

SECTION 9.09     Successor Agents. The Administrative Agent and the Collateral
Agent may resign as the Administrative Agent and Collateral Agent, as
applicable, upon thirty (30) days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent or the Collateral Agent resigns under this
Agreement, the Required Lenders shall appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, which appointment of a successor agent shall
require the consent of the Parent Borrower at all times other than during the
existence of an Event of Default under Section 8.01(f) or (g) (which consent of
the Parent Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, may appoint, after
consulting with the Lenders and the Parent Borrower, a successor agent meeting
the qualifications set forth above, which successor may not be a Defaulting
Lender or Disqualified Lender. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or the Collateral Agent, as applicable, and the term “Administrative
Agent” or “Collateral Agent,” as applicable, shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the term “Collateral Agent” shall mean such successor collateral agent
and/or supplemental agent, as described in Section 9.01(c), and the retiring
Administrative Agent’s or retiring Collateral Agent’s, as applicable,
appointment, powers and duties as the Administrative Agent or Collateral Agent,
as applicable, shall be terminated. After the retiring Administrative Agent’s or
retiring Collateral Agent’s resignation, as applicable, hereunder as the
Administrative Agent or the Collateral Agent, as applicable, the provisions of
this Article IX and Section 10.04 and Section 10.05 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent or the Collateral Agent by the date which is thirty (30) days following
the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent or
the Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above (except that in
the case of any collateral security held by the Collateral Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed). Upon the acceptance of any
appointment as the Administrative Agent or the Collateral Agent, as applicable,
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all

 

- 140 -



--------------------------------------------------------------------------------

the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or the Collateral Agent, as applicable, and the retiring
Administrative Agent and/or Collateral Agent shall, to the extent not previously
discharged, be discharged from its duties and obligations under the Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
or the successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent or retiring Collateral Agent, as applicable,
and its agents and sub-agents in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or retiring
Collateral Agent, as applicable, was acting as Administrative Agent and/or
Collateral Agent, as applicable.

SECTION 9.10     Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.09 and Section 10.04) allowed in such judicial proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)     any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection

 

- 141 -



--------------------------------------------------------------------------------

with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (h) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.11     Collateral and Guaranty Matters. The Lenders and the L/C Issuer
and each other Secured Party irrevocably agrees that:

(a)     any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Loan Obligations (other than contingent indemnification obligations not yet
accrued and payable), the expiration or termination of all Letters of Credit
with no pending drawings (other than Letters of Credit that have been Cash
Collateralized or Backstopped or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made) and any other obligation (including a guarantee) that is contingent in
nature), (ii) at the time the property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person other than any other Loan Party,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below and/or
(v) if the property subject to such Lien becomes Excluded Property;

(b)     the Collateral Agent is authorized to (and each Secured Party
irrevocably requires the Administrative Agent to promptly) release or
subordinate any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 7.01(e), 7.01(f), 7.01(g),
7.01(i), 7.01(m), 7.01(o), 7.01(p), 7.01(q), 7.01(t), 7.01(v), 7.01(w) (as it
relates to Section 7.01(i) and 7.01(o)), 7.01(aa) (to the extent the relevant
Lien is of the type to which the Lien of the Collateral Agent is otherwise
subordinated under this clause (b) pursuant to any of the other exceptions to
Section 7.01 that are expressly included in this clause (c)), and/or 7.01(oo);
provided, that the subordination of any Lien on any property granted to or held
by the Collateral Agent shall only occur with respect to any Lien on such
property that is permitted by Sections 7.01(i), 7.01(q), 7.01(aa), and/or
7.01(oo) to the extent that the Lien of the Collateral Agent with respect to
such property is required to be subordinated to the relevant Permitted Lien in
accordance with the documentation governing the Indebtedness that is secured by
such Permitted Lien; and

(c)     if any Subsidiary Guarantor or Subsidiary Borrower becomes an Excluded
Subsidiary (other than any Excluded Subsidiary the Parent Borrower elects to
maintain as a Subsidiary Guarantor or Subsidiary Borrower) or is transferred to
any Person other than the Parent Borrower or a Restricted Subsidiary, in each
case as a result of a transaction or designation permitted hereunder (as
certified in writing delivered to the Administrative Agent by a Responsible
Officer), (x) such Subsidiary shall be automatically released from its
obligations under the Guaranty and obligations as a borrower hereunder and
(y) any Liens granted by such Subsidiary or Liens on the Equity Interests of
such Subsidiary (to the extent such Equity Interests have become Excluded Equity
or are being transferred to a Person that is not a Loan Party) shall be
automatically released provided that (i) no such release shall occur if (x) the
Borrower is releasing a

 

- 142 -



--------------------------------------------------------------------------------

Subsidiary Borrower in connection with a simultaneous designation of such
Subsidiary Borrower as a Subsidiary Guarantor and/or (y) any such Subsidiary
Guarantor or Subsidiary Borrower continues to be a guarantor in respect of any
Senior Secured Notes or any Permitted Refinancing thereof, the Term/Revolver
Facility or any Permitted Refinancing thereof or any Junior Debt unless and
until such Subsidiary Guarantor or Subsidiary Borrower is (or is being
simultaneously) released from its guarantee with respect to such Indebtedness,
(ii)(A) solely in the case of any election to maintain a Non-U.S. Discretionary
Guarantor as a Subsidiary Guarantor, consent of the Administrative Agent shall
be required prior to such election, such consent not to be unreasonably
withheld, delayed or conditioned (it being understood that such consent may be
withheld if the Administrative Agent reasonably determines that such Non-U.S.
Discretionary Guarantor is organized under the laws of a jurisdiction (1) where
the amount and enforceability of the contemplated guarantee that may be entered
into by a Person organized in the relevant jurisdiction is materially and
adversely limited by applicable law or contractual limitations, (2) where the
security interests (and the enforceability thereof) that may be granted with
respect to assets (or various classes of assets) located in the relevant
jurisdiction are materially and adversely limited by applicable law or (3) that
is not a member of the Organization for Economic Cooperation and Development or
is the target of any Sanctions; provided, that no such consent shall be required
for the Borrower’s election to maintain an Excluded Subsidiary as a Subsidiary
Guarantor if such Excluded Subsidiary was already a Guarantor and has not
changed its jurisdiction of organization and/or is organized under the laws of
the United States, Canada, the United Kingdom, Ireland the Netherlands and
Luxembourg) and (B) unless previously provided with respect to such Non-U.S.
Discretionary Guarantor, the Administrative Agent shall have received at least
two Business Days prior to such election all documentation and other information
in respect of such Excluded Subsidiary as has been reasonably requested by the
Administrative Agent in writing that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act (and, upon any request made by
a Lender to the Administrative Agent, the Administrative Agent will provide the
Lenders with all such information made available to it in accordance with, and
subject to, the provisions of this Agreement), (iii) the release of any
Subsidiary Guarantor or Subsidiary Borrower from its obligations under the Loan
Documents solely as a result of such Subsidiary Guarantor or Subsidiary Borrower
becoming an Excluded Subsidiary of the type described in clause (l) of the
definition thereof shall only be permitted if, at the time such Subsidiary
Guarantor or Subsidiary Borrower becomes such an Excluded Subsidiary, (A) no
Specified Event of Default has occurred and is continuing, (B) Excess
Availability would be no less than $0 immediately after giving effect thereto
and (C) such Subsidiary Guarantor or Subsidiary Borrower so becomes such an
Excluded Subsidiary as a result of a joint venture or other strategic
transaction permitted hereunder entered into for a bona fide operating business
purpose.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the Administrative Agent and
Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and Collateral Agent to), at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11; provided that, upon the reasonable request
by the Administrative Agent, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that the
transactions giving rise to such request have been consummated in accordance
with this Agreement and the other Loan Documents. Any such certificate delivered
by the Parent Borrower in accordance with this Section 9.11 shall be conclusive
and binding. Each Secured Party irrevocably authorizes and directs the
Administrative Agent to rely on any such certificate without independent
investigation and release its interests in any Collateral or release any
Subsidiary Guarantor from its obligations under the Loan Documents (including,
in each case of the foregoing, by filing applicable termination statements
and/or returning pledged Collateral); it being acknowledged and agreed by each
Secured Party that the Administrative Agent, in its capacity as such, shall have
no liability with respect to relying on such certificate and taking actions to
evidence such release.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Parent Borrower, the Administrative Agent, the Collateral Agent and each
Secured Party hereby agree that (i) no Secured

 

- 143 -



--------------------------------------------------------------------------------

Party shall have any right individually to realize upon any of the Collateral
(including through any right of set-off) or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 9.12     Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arranger, or other Persons identified on the facing page or
signature pages of this Agreement as a “joint lead arranger and bookrunner,”
“co-arranger,” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13     Appointment of Supplemental Administrative Agents.

(a)     It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and, collectively, as “Supplemental Administrative
Agents”).

(b)     In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and

 

- 144 -



--------------------------------------------------------------------------------

Section 10.05 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c)     Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

SECTION 9.14     Withholding Tax. To the extent required by any applicable Law
(as determined in good faith by the Administrative Agent), the Administrative
Agent may deduct or withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
(2) this Section 9.14 shall not limit or expand the obligations of the Loan
Parties under Section 3.01 or any other provision of this Agreement.

SECTION 9.15     Cash Management Obligations; Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (if applicable) and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank shall indemnify and hold harmless
each Agent and each of its directors, officers, employees, or agents, to the
extent not reimbursed by the Loan Parties, against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent or its directors, officers,
employees, or agents in connection with such provider’s Cash Management
Obligations or Obligations arising under Secured Hedge Agreements; provided,
however, that no Cash Management Bank or Hedge Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. No Cash Management Bank or Hedge
Bank will create (or be deemed to create) in favor of any such provider, as
applicable, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents. By

 

- 145 -



--------------------------------------------------------------------------------

accepting the benefits of the Collateral, each such Cash Management Bank or
Hedge Bank shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this Section 9.15.

SECTION 9.16     [Reserved].

SECTION 9.17     Certain ERISA Matters.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Parent Borrower or any other Loan Party,
that at least one of the following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless either (1) subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Parent Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

- 146 -



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01     Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrowers or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

(a)     extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders) (it being understood that the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b)     postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders);

(c)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby (but not the Required Lenders), it being understood
that any change to the definition of any financial ratio (including Average
Excess Availability, the Fixed Charge Coverage Ratio, the First Lien Leverage
Ratio, the Secured Leverage Ratio, the Total Leverage Ratio and/or the Interest
Coverage Ratio) or in each case, the component definitions thereof shall not
constitute a reduction in the rate of interest or fees or other amounts payable;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(d)     change any provision of this Section 10.01 or the definition of
“Required Lenders”, “Supermajority Lenders” or any other provision specifying
the number of Lenders or portion of Loans or Commitments required to take any
action under the Loan Documents without the written consent of each Lender
directly and adversely affected thereby;

(e)     release all or substantially all of the Collateral in any transaction or
series of related transactions except as expressly provided in the Loan
Documents (including any transaction permitted under Section 7.04 and/or
Section 7.05), without the written consent of each Lender;

(f)     release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including any transaction permitted under Section 7.04 or
Section 7.05), without the written consent of each Lender;

(g)     solely to the extent such change would alter the ratable sharing of
payments, change any provision of Section 2.13 or Section 8.04 without the
written consent of each Lender directly and adversely affected thereby;

(h)     change the stated currency in which any Lender or L/C Issuer is required
to make Loans or issue Letters of Credit or the Borrowers is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document without the written consent of each Lender and L/C Issuer
directly and adversely affected thereby (but not the Required Lenders); or

(i)     change the definition of Borrowing Base or any component definition
thereof in a manner that would result in an increased borrowing availability
without the consent of the Supermajority Lenders

 

- 147 -



--------------------------------------------------------------------------------

(provided that the foregoing shall not impair the ability of the Administrative
Agent to add, remove, reduce or increase Availability Reserves against the
Collateral included in the Borrowing Base in its Permitted Discretion);

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [reserved];
(v) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(vi) any amendment or waiver that by its terms affects the rights or duties of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders;
(vii) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of the Borrowers, each L/C Issuer,
the Administrative Agent and the Required Lenders; and (viii) an amendment
described in Section 8.06 may be effected with the consent of the Borrowers,
Holdings and the Administrative Agent. Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Credit Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and, if applicable, the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Parent Borrower without the need to obtain the consent of any
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to correct or cure
(x) ambiguities, errors, mistakes, omissions or defects, (y) to effect
administrative changes of a technical or immaterial nature or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents; it being agreed that in the
case of any conflict between this Agreement and any other Loan Document, the
provisions of this Agreement shall control (except that in the case of any
conflict between this Agreement and an Acceptable Intercreditor Agreement, such
Acceptable Intercreditor Agreement shall control). Furthermore, notwithstanding
anything to the contrary herein, with the consent of the Administrative Agent at
the request of the Parent Borrower (without the need to obtain any consent of
any Lender), (i) any Loan Document may be amended to cure ambiguities,
omissions, mistakes or defects, (ii) any Loan Document may be amended to add
terms that are favorable to the Lenders (as reasonably determined by the
Administrative Agent), (iii) [reserved] and (iv) this Agreement (and any other
Loan Document) may be amended to the extent necessary or appropriate, in the
opinion of the Administrative Agent and the Parent Borrower, to effect the
provisions of clause (h) of the “Collateral and Guarantee Requirement”.

SECTION 10.02     Notices and Other Communications; Facsimile Copies.

(a)     General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)     if to the Borrowers, the Administrative Agent, an L/C Issuer or the
Swingline Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

- 148 -



--------------------------------------------------------------------------------

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the
Borrowers, the Administrative Agent, the L/C Issuers and the Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swingline
Lender pursuant to Article II shall not be effective until actually received by
such Person during the person’s normal business hours. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)     Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
any L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile

 

- 149 -



--------------------------------------------------------------------------------

or telephone number for notices and other communications hereunder by notice to
the Parent Borrower, the Administrative Agent, the L/C Issuers and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agents from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the non-“PUBLIC” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent Borrower
or its securities for purposes of United States federal or state securities
laws.

(e)     Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Agent-Related Parties of each of the foregoing from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers other than those
arising as a result of such Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment).

(f)     Notice to other Loan Parties. The Borrowers agree that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Parent Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

SECTION 10.03     No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04     Attorney Costs and Expenses. The Borrowers agree (a) to the
extent the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Lead Arrangers and the L/C Issuers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Revolving Credit Loans and the preparation, execution and delivery,
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of one primary counsel and one local counsel in each appropriate jurisdiction
(which to the extent necessary, may include a single special counsel acting for
multiple jurisdictions) and (b) to pay or reimburse the Administrative Agent,
the Lead Arrangers, each L/C Issuer and the Lenders (taken as a whole) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all fees, costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
fees, costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
firm of outside counsel to the Administrative Agent (and one local counsel in
each appropriate jurisdiction (which to the extent necessary may include a
single special counsel acting for multiple jurisdictions)) (and, in the case of
an actual or reasonably perceived conflict of interest, where the Person(s)
affected by such conflict notifies the Parent Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Persons)). The
foregoing fees, costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate

 

- 150 -



--------------------------------------------------------------------------------

Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Parent Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05     Indemnification by the Borrowers. Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer, each
Lead Arranger and their respective Affiliates, and the directors, officers,
employees, counsel, agents, advisors, and other representatives and the
successors and permitted assigns of each of the foregoing (without
duplication)(collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages and claims (collectively, the “Losses”), and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable Attorney Costs of one primary firm of counsel for all Indemnitees
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which to the extent necessary, may include a single special
counsel acting for multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or reasonably perceived conflict of interest, where the Indemnitee
affected by such conflict notifies the Parent Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Indemnitees)),
but no other third-party advisors without the Parent Borrower’s prior consent
(not to be unreasonably withheld or delayed) of any such Indemnitee arising out
of, resulting from, or in connection with, any actual or threatened claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to this Agreement, the Transactions or any related transaction
contemplated hereby or thereby, the Facilities or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnitee is a party thereto and whether or not such Proceedings are brought by
the Borrowers, their Affiliates or creditors or any other third party Person in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrowers, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrowers, any Subsidiary or any other Loan Party, or (d) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrowers or any of their Affiliates (other than, to the extent such
disputes do not arise from any act or omission of the Borrowers or any of their
Affiliates, with respect to a claim against an Indemnitee acting in its capacity
as an Agent or Lead Arranger or similar role under the Loan Documents unless
such claim arose from the exceptions specified in clauses (x) and (y) (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). No Indemnitee, nor any other party hereto shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement and, without in any way limiting the
indemnification obligations set forth above, no Indemnitee or Loan Party shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing contained in this sentence shall limit the
Borrowers’ indemnification and reimbursement obligations hereinabove to the
extent such damages are included in any third-party claim in connection with
which an Indemnitee is otherwise entitled to indemnification or reimbursement
hereunder. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, managers, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated.

 

- 151 -



--------------------------------------------------------------------------------

All amounts due under this Section 10.05 shall be paid within thirty days after
demand therefor (together with reasonably detailed backup documentation
supporting such reimbursement request); provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final judicial
decision in a court of competent jurisdiction that such Indemnitee was not
entitled to indemnification or contribution rights with respect to such payment
pursuant to the express terms of this Section 10.05. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Loan Documents, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.

It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without the Borrowers’
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrowers’ written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, the Borrower agree to
indemnify and hold harmless each Indemnitee from and against any and all Losses
and reasonable and documented or invoiced legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 10.05.

The Borrowers shall not, without the prior written consent of any Indemnitee
(which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i), (ii) and (iii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding,
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee,
and (iii) contains customary confidentiality provisions with respect to the
terms of such settlement.

SECTION 10.06     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent, the L/C Issuer or any Lender, or
any Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

SECTION 10.07     Successors and Assigns.

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), no Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

- 152 -



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, after
the Closing Date with respect to any Facility, any Lender may assign to one or
more assignees (“Assignees”) that are Eligible Assignees all or a portion of its
rights and obligations under this Agreement in respect of such Facility
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations) at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)     the Parent Borrower, provided that, no consent of the Parent Borrower
shall be required for an assignment (1) [reserved], (2) of any Revolving Credit
Loans and/or Revolving Credit Commitments to any other Revolving Credit Lender
or any Affiliate of a Revolving Credit Lender or (3) if a Specified Event of
Default has occurred and is continuing, to any Assignee;

(B)     the Administrative Agent; and

(C)     each L/C Issuer and Swingline Lender at the time of such assignment.

(ii)     Assignments shall be subject to the following additional conditions:

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless the Parent Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Parent Borrower shall be
required if a Specified Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(D)     the Assignee shall not be a natural person, Defaulting Lender, a
Disqualified Lender,, (other than as set forth in clause (F) below) any Loan
Party or any of its Affiliates; provided that the list of Disqualified Lenders
shall be made available to the Lenders; and

(E)     the Assignee shall not be a Defaulting Lender; and

(F)     in case of an assignment to an Affiliated Lender (which may be an
assignment of term loans under a FILO Tranche only), (1) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to or held by any
Affiliated Lender, (2) no proceeds of Revolving Credit Loans shall be used,
directly or indirectly, to consummate such assignment, (3) any Loans assigned to
an Affiliated Lender shall be cancelled promptly upon such assignment, (4) any
purchases by Affiliated Lenders shall require that such Affiliated Lender
clearly identify itself as an Affiliated Lender in any Assignment and Assumption
executed in connection with such purchases or sales and (5) no Affiliated Lender
may purchase any Loans so long as any Event of Default has occurred and is
continuing.

(c)     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption

 

- 153 -



--------------------------------------------------------------------------------

covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits and obligations of Sections 3.01, 3.03, 3.04, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, and the surrender by the assigning
Lender of its Note (if any), the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(e). For greater certainty, any assignment by a Lender pursuant to
this Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

(d)     The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective unless it has been recorded in the
Register pursuant to this Section 10.07(d). The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrowers, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Agent and any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice. For the avoidance of doubt, the parties intend and shall treat the
Loans (and any participation made pursuant to Section 10.07(e)) as being at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code. Notwithstanding the foregoing, in no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender. The Borrowers agree that the
Administrative Agent, acting in its capacity as a non-fiduciary agent for
purposes of maintaining the Register, and its officers, directors, employees,
agents, sub-agents and affiliates, shall constitute “Indemnitees” under
Section 10.05 hereof.

(e)     Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent or any other Person, sell participations to
any Person (other than a natural person, a Defaulting Lender or, so long as the
Lender seeking to sell participations has requested and obtains a list of
Disqualified Lenders and the identity of the Disqualified Lenders is disclosed
to such Lender on such list, to Disqualified Lenders) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(d), (e) or (f) that directly affects such Participant. Subject to
Section 10.07(f), each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including
Section 3.01(f) and Sections 3.05 and 3.06), to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b)
(it being agreed that any documentation required to be provided under
Section 3.01(f) shall be provided solely to the participating Lender). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant complies with Section 2.13 as though it were a Lender. Any Lender
that sells participations and any Lender that grants a Loan to a SPC shall
maintain a register on which it enters the name and the address of each
Participant and/or SPC and the principal and interest amounts of each
Participant’s and/or SPC’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and the Borrowers and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation interest
or granted Loan as the owner thereof

 

- 154 -



--------------------------------------------------------------------------------

for all purposes notwithstanding any notice to the contrary. Each Borrower
agrees that the Administrative Agent, acting in its capacity as a non-fiduciary
agent for purposes of maintaining the Participant Register, and its officers,
directors, employees, agents, sub-agents and affiliates, shall constitute
“Indemnitees” under Section 10.05 hereof. In maintaining the Participant
Register, such Lender shall be acting as the non-fiduciary agent of the
Borrowers solely for purposes of applicable U.S. federal income tax law and
undertakes no duty, responsibility or obligation to the Borrowers (without
limitation, in no event shall such Lender be a fiduciary of the Borrowers for
any purpose). No Lender shall have any obligation to disclose all or any portion
of a Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish in connection with a Tax
audit that such commitment, loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version) or, if different, under Sections 871(h) or 881(c) of the
Code.

(f)     A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent or to the extent such entitlement to a greater payment
results from a Change in Law after the Participant became a Participant.

(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(f) and Sections 3.05 and
3.06), to the same extent as if such SPC were a Lender, but neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 3.01, 3.03 or 3.04)
except to the extent any entitlement to greater amounts results from a Change in
Law after the grant to the SPC occurred, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable and such liability shall remain with the Granting Lender, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Parent Borrower and the Administrative Agent, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee Obligation or credit or liquidity
enhancement to such SPC.

(i)     Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

- 155 -



--------------------------------------------------------------------------------

(j)     Notwithstanding anything to the contrary contained herein, any L/C
Issuer and the Swingline Lender may, upon thirty (30) days’ notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer or the Swingline Lender, as
the case may be; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer or Swingline
Lender, as the case may be, shall have identified, in consultation with the
Parent Borrower, a successor L/C Issuer or Swingline Lender, as the case may be,
willing to accept its appointment as successor L/C Issuer or Swingline Lender.
In the event of any such resignation of an L/C Issuer or Swingline Lender, the
Parent Borrower shall be entitled to appoint from among the Lenders willing to
accept such appointment a successor L/C Issuer or Swingline Lender, as the case
may be, hereunder; provided that no failure by the Parent Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
Swingline Lender, as the case may be. If an L/C Issuer resigns as an L/C Issuer
or the Swingline Lender resigns as Swingline Lender, as the case may be, it
shall retain all the rights and obligations of an L/C Issuer or Swingline
Lender, as applicable, hereunder with respect to all Letters of Credit or
Swingline Loans (as the case may be) outstanding as of the effective date of its
resignation as an L/C Issuer or Swingline Lender, as the case may be, and all
L/C Obligations with respect thereto and obligations with respect to the
Swingline Loans, as applicable (including, as applicable, the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c) and the right to require the Lenders to make
Base Rate Loans or fund risk participations in the Swingline Loans pursuant to
Section 2.04). Upon the appointment of a successor L/C Issuer or Swingline
Lender, as the case may be, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges an duties of the retiring L/C
Issuer or Swingline Lender, as applicable, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such L/C Issuer to effectively assume the obligations of such
L/C Issuer with respect to such Letters of Credit.

(k)     [Reserved].

(l)     Disqualified Lenders. (i) No assignment shall be made to any Person that
was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent Borrower has consented to such assignment as otherwise
contemplated by this Section 10.07 (without giving effect to any deemed consent
by the Parent Borrower), in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment). For the avoidance of
doubt, with respect to any assignee that becomes a Disqualified Lender at any
time after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Lender”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) for purposes of
assignments subsequent to such time, the execution by the Parent Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment in violation of this clause (l)(i) shall not be void, but the other
provisions of this clause (l) shall apply.

(ii)     If any assignment is made to any Disqualified Lender without the Parent
Borrower’s prior consent in violation of clause (i) above, the Parent Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Lender and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Lender and repay all obligations of the Parent
Borrower owing to such Disqualified Lender in connection with such Revolving
Credit Commitment, (B) [reserved] and/or (C) require such Disqualified Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.07), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Loan Documents; provided that (i) such assignment
does not conflict with applicable Laws and (ii) such assignment shall be
accompanied by any assignment fee.

 

- 156 -



--------------------------------------------------------------------------------

(iii)     Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Parent Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv)     The Administrative Agent shall have the right to provide the List of
Disqualified Lenders to each Lender requesting the same.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent, in its capacity as such, shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Lender or (y) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Lender.

Notwithstanding anything to the contrary in this Section, there shall be no
restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.

SECTION 10.08     Confidentiality. Each of the Agents (on behalf of themselves
and any Agent Related Person), L/C Issuers and the Lenders agrees to maintain
the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
their respective directors, officers, employees, managers, administrators,
limited partners, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information or who are subject to customary confidentiality
obligations of professional practice or who are bound by the terms of this
paragraph (or language substantially similar to this paragraph)); (b) to the
extent required or requested by any Governmental Authority including any
self-regulatory authority such as the National Association of Insurance
Commissioners; provided that, other than with respect to requests or
requirements by such Governmental Authority pursuant to its oversight or
supervisory function over such Agent, L/C Issuer or Lender (or their affiliates)
for purposes of clauses (b) or (h), such Agent, L/C Issuer or Lender shall
(i) give the applicable Loan Party written notice prior to disclosing the
information to the extent permitted by such requirement, (ii) cooperate with the
Loan Party to obtain a protective order or similar confidential treatment (or,
in the case of any requests or requirements by a Governmental Authority pursuant
to its oversight or supervisory function, inform such Governmental Authority of
the confidential nature of such information), and (iii) only disclose that
portion of the Information as counsel for such Agent, L/C Issuer or Lender
advises such Person it must disclose pursuant to such requirement; (c) to the
extent required by applicable Laws or regulations, or by any subpoena or

 

- 157 -



--------------------------------------------------------------------------------

similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Parent
Borrower), to any pledgee referred to in Section 10.07(g) or 10.07(i),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement (it being understood that the identity of
Disqualified Lenders may be disclosed to any assignee or participant, or
prospective assignee or participant); (f) with the written consent of the Parent
Borrower; (g) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.08 or (y) is or was
received by any Agent, any Lender, any L/C Issuer or any of their respective
Affiliates from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owing to the Parent
Borrower or any of its Affiliates; (h) to any Governmental Authority or examiner
regulating any Lender; (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, managers, officers,
employees, trustees, investment advisors or agents, relating to the Parent
Borrower or any of their Subsidiaries or their business, other than any such
information that is publicly available to any Agent, L/C Issuer or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08, including, without limitation, information delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09     Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, subject to the exclusive right of the Administrative Agent and the
Collateral Agent to exercise remedies under Section 9.11, each Lender and its
Affiliates and each L/C Issuer and its Affiliates is authorized at any time and
from time to time, without prior notice to the Parent Borrower or any other Loan
Party, any such notice being waived by each Borrower (on its own behalf and on
behalf of each Loan Party and the Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any payroll, trust,
or tax withholding accounts) at any time held by, and other Indebtedness (in any
currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Loan Obligations owing to such Lender and its Affiliates or such L/C Issuer
and its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company. Each Lender and L/C Issuer
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such set off and application made by such Lender or L/C Issuer, as the case
may be; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each L/C Issuer under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.10     Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

 

- 158 -



--------------------------------------------------------------------------------

SECTION 10.11     Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.12     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.13     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.14     GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b)     EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE BOROUGH OF MANHATTAN (PROVIDED
THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH
EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c)     NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE L/C ISSUER OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

 

- 159 -



--------------------------------------------------------------------------------

SECTION 10.15     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent shall
have been notified by each Lender and L/C Issuer that each such Lender and L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrowers, each Agent and each Lender and their respective
successors and assigns, except that the Borrowers shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

SECTION 10.17     [Reserved].

SECTION 10.18     Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the express benefit of the parties hereto and may be
enforced by the Loan Parties. For the avoidance of doubt, the foregoing does not
prevent or limit a Hedge Bank from exercising any rights to close out and/or
terminate any Secured Hedge Agreement or transaction thereunder to which it is a
party or net any such amounts in each case pursuant to the terms of such Secured
Hedge Agreement.

SECTION 10.19     USA PATRIOT Act. Each Lender hereby notifies each Borrower
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrowers and the
Guarantors, which information includes the name and address of the Borrowers and
the Guarantors and other information that will allow such Lender to identify the
Borrowers and the Guarantors in accordance with the USA PATRIOT Act.

SECTION 10.20     Acceptable Intercreditor Agreements.

(a)     Each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder (a) agrees that it will be bound
by and will take no actions contrary to the provisions of any Acceptable
Intercreditor Agreement and (b) authorizes and instructs the Collateral Agent
and/or the Administrative Agent to enter into any Acceptable Intercreditor
Agreement, in each case, as Collateral Agent or Administrative Agent hereunder,
as applicable, and on behalf of such Lender or other Secured Party.

(b)     The foregoing provisions are intended as an inducement to the lenders or
noteholders (or any agent, trustee or other representative thereof) party to
such Acceptable Intercreditor Agreement to extend credit to the Borrowers and
such Persons are intended third party beneficiaries of such provisions.

 

- 160 -



--------------------------------------------------------------------------------

SECTION 10.21     Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b)     any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Loan Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d)     any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Loan Obligations;

(e)     any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or

(f)     any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

SECTION 10.22     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrowers and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Lender and each
Lead Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
nor any Lender or Lead Arranger has any obligation to such Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and each Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor any Lead Arranger has any obligation to
disclose any of such interests to such Borrower or any of its Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, each Lender and each
Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.23     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

- 161 -



--------------------------------------------------------------------------------

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.24     ABL Intercreditor Agreement. Each Lender (a) consents to the
subordination of Liens provided for in the ABL Intercreditor Agreement,
(b) agrees that it will be bound by, and will take no actions contrary to, the
provisions of the ABL Intercreditor Agreement and (c) authorizes and instructs
the Collateral Agent to enter into the ABL Intercreditor Agreement on behalf of
such Lender. The foregoing provisions are intended as an inducement to the
Lenders to extend credit to the Borrower or to acquire any notes or other
evidence of any debt obligation owing from the Borrower and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
ABL Intercreditor Agreement.

SECTION 10.25     Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that parties with
respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)     As used in this Section 10.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

- 162 -



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 10.26     Agency of the Parent Borrower for Each Other Borrower. Each of
the other Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Administrative Agent of Borrowing Base Certificates and
Committed Loan Notices) and all modifications hereto. Any acknowledgment,
consent, direction, certification, or other action which might otherwise be
valid or effective only if given or taken by all or any of the Borrowers or
acting singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any of the other Borrowers join therein, and the Agents
and the Lenders shall have no duty or obligation to make further inquiry with
respect to the authority of the Parent Borrower under this Section 10.26;
provided that nothing in this Section 10.26 shall limit the effectiveness of, or
the right of the Agents and the Lenders to rely upon, any notice (including,
without limitation, a Committed Loan Notice), document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Borrower pursuant to this Agreement.

SECTION 10.27     Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
Credit Extensions on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other Credit
Extensions hereunder or the amount of such Loans and Credit Extensions received
or the manner in which such Agent and/or such Lender accounts for such Loans or
other Credit Extensions on its books and records. Each Borrower’s Obligations
with respect to Loans and other Credit Extensions made to it, and such
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower. The Borrowers acknowledge and
expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of Credit Extensions to
such Borrower. Each Borrower’s Obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
release of any other Borrower pursuant to Section 9.11 or the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to an Agent and/or
any Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
Credit Extensions made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or

 

- 163 -



--------------------------------------------------------------------------------

any Lender to secure payment of the Obligations or any other liability of any
Borrower to an Agent and/or any Lender. Upon any Event of Default, the Agents
may proceed directly and at once, without notice, against any Borrower to
collect and recover the full amount, or any portion of the Obligations, without
first proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Agents shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the Obligations.
Notwithstanding anything to the contrary in the foregoing, none of the foregoing
provisions of this Section 10.27 shall apply to any Person released from its
Obligations as a Subsidiary Borrower in accordance with Section 9.11.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

- 164 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. as the Parent Borrower By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Treasurer CLEAR CHANNEL OUTDOOR, LLC 1567
MEDIA LLC CLEAR CHANNEL ADSHEL, INC. CLEAR CHANNEL OUTDOOR HOLDINGS COMPANY
CANADA CLEAR CHANNEL SPECTACOLOR, LLC IN - TER - SPACE SERVICES, INC. OUTDOOR
MANAGEMENT SERVICES, INC.
as Borrowers By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Treasurer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
a Lender By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Judith Smith

  Name: Judith Smith   Title: Authorized Signatory By:  

/s/ Emerson Almeida

  Name: Emerson Almeida   Title: Authorized Signatory



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Shane V. Azzara

  Name: Shane V. Azzara   Title: Vice President & Managing Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Daniel Luby

  Name: Daniel Luby   Title: Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ Michael King

  Name: Michael King   Title: Vice President